EXHIBIT 10.1

$150,000,000
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

dated as of

November 30, 2011

among

SAIA, INC.

the BANKS from time to time party hereto

BOKF, NA dba BANK OF OKLAHOMA,
as Administrative Agent and Collateral Agent

and

SUNTRUST BANK,
as Documentation Agent



--------------------------------------------------------------------------------



BOKF, NA dba BANK OF OKLAHOMA and SUNTRUST ROBINSON HUMPHREY, INC.
Joint Lead Arrangers
FOURTH AMENDED AND RESTATED CREDIT AGREEMENT

THIS FOURTH AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of
November 30, 2011 (the “Effective Date”), is entered into by and among SAIA,
INC., a Delaware corporation (the “Borrower”), the undersigned financial
institutions (each individually, a “Bank,” and collectively, the “Banks”), and
BOKF, NA dba BANK OF OKLAHOMA (successor to Bank of Oklahoma, N.A.), as
Administrative Agent and Collateral Agent.

RECITALS

A. The Borrower, the Banks therein named, the Administrative Agent and the
Collateral Agent are parties to that certain Third Amended and Restated Credit
Agreement dated as of June 26, 2009, as amended by that certain First Amendment
to Third Amended and Restated Credit Agreement dated as of December 22, 2009 (as
so amended, the “Existing Credit Agreement”), pursuant to which the Banks
continued a $120,000,000 revolving credit facility in favor of the Borrower.

B. The Borrower, the Banks, the Administrative Agent and the Collateral Agent
have agreed to amend the terms and provisions of the Existing Credit Agreement.
Because of the extent of the amendments to the Existing Credit Agreement, the
parties deem it convenient to amend and restate the Existing Credit Agreement in
its entirety in accordance with the terms and provisions of this Agreement.

C. This Agreement shall supersede the Existing Credit Agreement.



1.   DEFINITIONS AND ACCOUNTING TERMS

1.1. Defined Terms. As used in this Agreement, the following terms have the
following meanings (terms defined in the singular to have the same meanings when
used in the plural and vice versa):

“Acceptable Security Interest” in any Property of the Borrower or any of its
Subsidiaries means a Lien which (a) exists in favor of the Collateral Agent for
the benefit of the Secured Parties; (b) is valid; (c) has been duly perfected
and is enforceable against the Borrower and the Property covered thereby in
preference to any rights of any Person therein, other than Excepted Liens;
(d) is superior to all other Liens except Excepted Liens; (e) secures the
Obligations and the Prudential Obligations on a pari passu basis; and (f) in the
case of Mortgaged Properties, as to which the requirements set forth in
Section 5.12 have been satisfied.

“Acquisition” means any transaction, or any series of related transactions,
consummated on or after the Effective Date, by which the Borrower or one or more
of its Subsidiaries (i) acquires all or substantially all of any going business
or all or substantially all of the assets of any firm, corporation, partnership
or limited liability company, or division thereof, whether through purchase of
assets, merger or otherwise or (ii) directly or indirectly acquires (in one
transaction or as the most recent transaction in a series of transactions) at
least a majority (in number of votes) of the Equity Interests of a corporation
which have ordinary voting power for the election of directors (other than
Equity Interests having such power only by reason of the happening of a
contingency) or a majority (by percentage or voting power) of the outstanding
Equity Interests of a partnership or limited liability company.

“Additional Covenant” means any affirmative or negative covenant or similar
restriction applicable to the Borrower or any Subsidiary (regardless of whether
such provision is labeled or otherwise characterized as a covenant), the subject
matter of which either (i) is similar to that of any covenant in Section 5 or 7
of this Agreement, or related definitions in Section 1 of this Agreement, but
contains one or more percentages, amounts or formulas that is more restrictive
than those set forth herein or more beneficial to the lenders under the
Prudential Agreement or any other agreement governing or evidencing Indebtedness
in an aggregate principal amount committed or outstanding of $10,000,000 or more
(and such covenant or similar restriction shall be deemed an Additional Covenant
only to the extent that it is more restrictive or more beneficial) or (ii) is
different from the subject matter of any covenants in Section 5 or 7 of this
Agreement, or related definitions in Section 1 of this Agreement.

“Additional Default” means any default or similar provision applicable to the
Borrower or any Subsidiary the result of which is to accelerate, or permit the
acceleration, (with the passage of time or giving of notice or both) of the
maturity of the Indebtedness subject to such default or provision, or otherwise
requires the Borrower or any Subsidiary to repay, redeem or purchase the
Indebtedness subject to such default or provision prior to the stated maturity
thereof and which either (i) is similar to any Default or Matured Default
contained in Section 8 of this Agreement, or related definitions in Section 1 of
this Agreement, but contains one or more percentages, amounts or formulas that
is more restrictive or has a shorter grace period than those set forth herein or
is more beneficial to the lenders under the Prudential Agreement or any other
agreement governing or evidencing Indebtedness in an aggregate principal amount
committed or outstanding of $10,000,000 or more (and such provision shall be
deemed an Additional Default only to the extent that it is more restrictive, has
a shorter grace period or is more beneficial) or (ii) is different from the
subject matter of any Default or Matured Default contained in Section 8 of this
Agreement, or related definitions in Section 1 of this Agreement.

“Adjusted Base Rate” means the Base Rate plus the Base Rate Margin.

“Adjusted EBITDAR” means EBITDAR as it may be adjusted by the Administrative
Agent in the reasonable exercise of its sole discretion to include (i) pro forma
additions related to Permitted Acquisitions and (ii) certain non-recurring
charges and/or extraordinary items proposed by the Borrower to be included in
EBITDAR. Following the closing of any Permitted Acquisition, the calculation of
EBITDAR may be adjusted to take into account the financial impact of such
Permitted Acquisition as if such Permitted Acquisition had occurred prior to,
and the Subsidiary or Property acquired pursuant to such Permitted Acquisition
had been owned by the Borrower or one of its consolidated Subsidiaries
throughout, the entire calculation period prior to the date as of which such
calculation is being made, but any such adjustment shall be calculated by the
Administrative Agent in the reasonable exercise of its sole discretion.

“Adjusted LIBOR Rate” means the LIBOR Rate plus the LIBOR Margin.

“Adjusted Total Indebtedness” means, as of any calculation date, Total
Indebtedness as of such date plus the aggregate L/C Obligations as of such date.

“Administrative Agent” means BOKF, in its capacity as administrative agent for
the Banks under the Loan Documents and any successor in such capacity appointed
pursuant to Section 9.6.

“Affiliate” means any Person directly or indirectly controlling, controlled by,
or under the direct or indirect common control with, the Borrower. A Person
shall be deemed to control another Person if such Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of such other Person, whether through the ownership of voting Equity
Interests, by contract or otherwise.

“Agent” means either the Administrative Agent or the Collateral Agent.

“Aggregate Outstanding Credit Exposure” means, at any time, the aggregate
Outstanding Credit Exposure of all of the Banks.

“Agreement” means this Fourth Amended and Restated Revolving Credit Agreement,
as it may be amended, supplemented or modified from time to time.

“Appraised Value” means, with respect to any Mortgaged Property, the fair market
value of such Mortgaged Property (land, building and improvements only), as
determined by the Administrative Agent in the reasonable exercise of its sole
discretion based upon the appraisal most recently delivered to and accepted by
the Administrative Agent pursuant to Section 5.2.2 and such other factors as the
Administrative Agent deems appropriate.

“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Bank, (b) an Affiliate of a Bank, or (c) an entity or an
Affiliate of an entity that administers or manages a Bank.

“Authorized Officer” means, in the case of the Borrower, its chief executive
officer, its chief financial officer or any other officer of the Borrower
involved principally in the financial operations of the Borrower and designated
as an “Authorized Officer” of the Borrower for the purpose of this Agreement in
an Officer’s Certificate executed by the Borrower’s chief executive officer or
chief financial officer and delivered to the Administrative Agent. Any action
taken under this Agreement on behalf of the Borrower by any individual who on or
after the Effective Date shall have been an Authorized Officer of the Borrower
and who the Administrative Agent in good faith believes to be an Authorized
Officer of the Borrower at the time of such action shall be binding on the
Borrower even though such individual shall have ceased to be an Authorized
Officer of the Borrower. Any document, agreement, instrument, certificate or
notice signed by an Authorized Officer shall be deemed signed by the Authorized
Officer in his or her capacity as an officer of the Borrower and not in his or
her individual capacity; provided, however, that any certificate signed by an
Authorized Officer on behalf of the Borrower shall be given by such Authorized
Officer to the best of his or her actual personal knowledge.

“Assignment and Assumption” means an assignment and assumption entered into by a
Bank and an eligible assignee (with the consent of any party whose consent is
required by Section 10.1), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Available Borrowing Base” means, as of any calculation date, the amount by
which (X) the Borrowing Base as determined for such date exceeds (Y) the total
outstanding principal balance of the Prudential Obligations on such date.

“Available Liquidity” means, as of any calculation date, the unused portion of
the Revolving Credit Commitment (subject to any limitations imposed by the
Borrowing Base), plus net cash on hand of the Borrower and its Subsidiaries.

“Base Rate Loan” means any Revolving Credit Loan when and to the extent that the
interest rate therefor is determined by reference to the Base Rate.

“Base Rate” means, on any day, the rate which is the highest of (i) the sum of
(A) the Federal Funds Rate on such day plus (B) 0.50%, (ii) the “prime rate” of
interest as most recently reported in the Wall Street Journal, or (iii) the sum
of (A) the 30-day LIBOR Rate in effect on such day plus (B) 2.00%.

“Base Rate Margin” has the meaning set forth on the Pricing Schedule.

“BOKF” means BOKF, NA dba Bank of Oklahoma.

“Borrowing Base” means, as of any calculation date, an amount equal to the sum
at such time of the following:

a. 80% of the aggregate unpaid amount (exclusive of interest, late charges or
carrying charges and net of discounts, refunds or contra accounts) of all
Eligible Accounts as of such calculation date; plus

b. 75% of the Net Orderly Liquidation Value of Used Rolling Stock (i) which was
included in the latest appraisal of the Borrower’s Rolling Stock delivered
pursuant to Section 5.2.4, (ii) which is then owned by the Borrower or a
Subsidiary, and (iii) in which the Collateral Agent has an Acceptable Security
Interest; plus

c. 75% of the depreciated book value as of such calculation date of Used Rolling
Stock (i) which was acquired subsequent to the latest appraisal of the
Borrower’s Rolling Stock delivered pursuant to Section 5.2.4, (ii) which is then
owned by the Borrower or a Subsidiary, and (iii) in which the Collateral Agent
has an Acceptable Security Interest; plus

d. 85% of the Net Orderly Liquidation Value of New Rolling Stock (i) which was
included in the latest appraisal of the Borrower’s Rolling Stock delivered
pursuant to Section 5.2.4, (ii) which is then owned by the Borrower or a
Subsidiary, and (iii) in which the Collateral Agent has an Acceptable Security
Interest; plus

e. 85% of the depreciated book value as of such calculation date of New Rolling
Stock (i) which was acquired subsequent to the latest appraisal of the
Borrower’s Rolling Stock delivered pursuant to Section 5.2.4, (ii) which is then
owned by the Borrower or a Subsidiary, and (iii) in which the Collateral Agent
has an Acceptable Security Interest; plus

f. 80% of the Appraised Value of the Mortgaged Properties in which the
Collateral Agent has an Acceptable Security Interest.

All references herein to the Borrowing Base shall be effective, and the initial
calculation of the Borrowing Base shall be made, as of the Effective Date.

“Borrowing Base Report” means a certificate, in substantially the form of
Exhibit F hereto, demonstrating the Borrower’s calculation of the Borrowing
Base.

“Business Day” means any day other than a Saturday, Sunday, or other day on
which commercial banks in Oklahoma are authorized or required to close under the
laws of such State and, if the applicable day relates to a LIBOR Loan, LIBOR
Interest Period, or notice with respect to a LIBOR Loan, a day on which dealings
in Dollar deposits are also carried on in the London interbank market and banks
are open for business in London.

“Capital Expenditures” means, for any applicable period of determination, the
aggregate amount of all expenditures of the Borrower and its Subsidiaries for
fixed or capital assets made during such period which, in accordance with GAAP,
should be classified as capital expenditures.

“Capital Lease” means all leases which have been or should be capitalized on the
books of the lessee in accordance with GAAP.

“Capitalized Lease Obligation” means any rental obligation which, under GAAP, is
or will be required to be capitalized on the books of the Borrower or any
Subsidiary, taken at the amount thereof accounted for as indebtedness (net of
interest expense) in accordance with GAAP.

“Change in Law” means (a) the adoption or implementation of any treaty, law,
rule or regulation after the Effective Date, (b) any change in law, rule or
regulation or in the interpretation or application thereof by any Governmental
Authority after the Effective Date or (c) compliance by any Bank or the L/C
Issuer (or by any lending office of such Bank or the L/C Issuer or by such
Bank’s or the L/C Issuer’s holding company, if any) with any written request,
guideline or directive (whether or not having the force of law but if not having
the force of law, then being one with which the relevant party would customarily
comply) of any Governmental Authority made or issued after the Effective Date;
provided that notwithstanding anything herein to the contrary, (i) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines or directives thereunder or issued in connection
therewith shall be deemed to be a “Change in Law,” regardless of the date
enacted, adopted or issued and (ii) all requests, rules, guidelines or
directives concerning capital adequacy in connection with the implementation of
the proposals (referred to as Basel III) on capital and liquidity of the Basel
Committee on Bank Supervision (the “BCBS”) issued in December 2009 and related
publications and guidance (including the additions to and refinements of the
proposals published by the BCBS in July 2010), shall be deemed to have been
introduced or adopted, as applicable, after the Effective Date, regardless of
the actual date such request, rule, guideline or directive actually goes into
effect.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations and published interpretations thereof.

“Collateral” means, collectively, (i) the Personal Property Collateral, (ii) the
Mortgaged Properties, and (iii) any other Property in which the Collateral Agent
is at any time granted a Lien as security for the Obligations.

“Collateral Agent” means BOKF in its capacity as collateral agent for the Banks,
Prudential and the other Secured Parties pursuant to this Agreement and the
Prudential Intercreditor Agreement, or any successor collateral agent appointed
pursuant to Section 4.9 of the Prudential Intercreditor Agreement.

“Collateral Documents” means the Security Agreement, the Mortgages and each
other document, instrument or agreement executed in connection therewith or
otherwise executed in order to secure all or a portion of the Obligations.

“Commitment” means, as to any Bank, such Bank’s obligation to (a) make Revolving
Credit Loans to the Borrower and (b) purchase participations in Swing Line Loans
and L/C Obligations, in an aggregate principal amount at any one time
outstanding not to exceed the Dollar amount set forth opposite such Bank’s name
on such Bank’s signature page hereto or in the Assignment and Assumption
pursuant to which such Bank becomes a party hereto, as applicable, as such
amount may be increased or decreased from time to time in accordance with this
Agreement.

“Commonly Controlled Entity” means an entity, whether or not incorporated, which
is under common control with the Borrower within the meaning of Section 414(b)
or 414(c) of the Code.

“Consolidated” and “Consolidating” mean the consolidation of the accounts of the
Borrower and its Subsidiaries in accordance with GAAP, including principles of
consolidation, consistent with those applied in the preparation of the audited
financial statements referred to in Section 4.2.

“Contingency Reserve” means accruals (other than de minimis accruals) for
matters of a contingent nature that are generally infrequent or unusual and not
in the ordinary course of the Borrower’s or its Subsidiaries’ businesses,
excluding reserves for the Borrower’s and its Subsidiaries’ workers’
compensation and bodily injury and property damage programs.

“Debtor Relief Laws” means (i) the United States Bankruptcy Code, (ii) all other
laws relating to liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency or
reorganization, and (iii) all other similar debtor relief laws of the United
States or other applicable jurisdictions from time to time in effect and
affecting the rights of creditors generally.

“Default” means an event or circumstance that, with the giving of notice, the
passage of time, or both, would be a Matured Default.

“Defaulting Bank” means any Bank, as determined by the Administrative Agent,
that (a) has failed to fund all of its portion of a Revolving Loan,
participation in a L/C Obligation or participation in a Swing Line Loan required
to be funded by it hereunder within two Business Days of the date required to be
funded by it hereunder, unless such Bank notifies the Administrative Agent and
the Borrower in writing that such failure is the result of such Bank’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable Default or Matured Default,
shall be specifically identified in such writing) has not been satisfied,
(b) has failed to pay over to the Administrative Agent, the L/C Issuer, the
Swing Line Lender or any other Bank any other amount required to be paid by it
hereunder within two Business Days of the date when due, unless such amount is
the subject of a good faith dispute, (c) has notified the Borrower, the
Administrative Agent, the L/C Issuer, the Swing Line Lender or any other Bank in
writing that it does not intend to comply with any of its funding obligations
under this Agreement or has made a public statement to the effect that it does
not intend to comply with its funding obligations under this Agreement or under
other agreements in which it commits to extend credit (unless such writing or
public statement relates to such Bank’s obligation to fund a Revolving Loan
hereunder and states that such position is based on such Bank’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable Default or Matured Default, shall be specifically identified in
such writing or public statement) cannot be satisfied), (d) has failed, within
three Business Days after request by the Administrative Agent or the Borrower,
to confirm that it will comply with the terms of this Agreement relating to its
obligations to fund prospective Revolving Loans and participations in then
outstanding L/C Obligations and Swing Line Loans (provided that such Bank shall
cease to be a Defaulting Bank pursuant to this clause (d) upon receipt of such
written confirmation by the Administrative Agent and the Borrower), or (e) has,
or has a direct or indirect parent company or holding company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, conservator, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or assets, including the Federal Deposit Insurance
Corporation or any other state or federal regulatory authority acting in such a
capacity; provided that a Bank shall not be a Defaulting Bank solely by virtue
of the ownership or acquisition of any equity interest in that Bank or any
direct or indirect parent company or holding company thereof by a Governmental
Authority so long as such ownership interest does not result in or provide such
Bank with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Bank (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Bank. Any determination by
the Administrative Agent that a Bank is a Defaulting Bank under any one or more
of clauses (a) through (e) above shall be conclusive and binding absent manifest
error, and such Bank shall be deemed to be a Defaulting Bank upon delivery of
written notice of such determination to the Borrower, the L/C Issuer, the Swing
Line Lender and each Bank.

“Dollars” and the sign “$” mean lawful money of the United States of America.

“EBITDAR” means, for any period, the sum of Net Income plus, to the extent
deducted in the determination of Net Income, (i) all provisions for federal,
state and other income tax of the Borrower and its Subsidiaries, (ii) Interest
Expense, (iii) provisions for depreciation and amortization, and (iv) Rental
Expense, excluding (a) any gains or losses resulting from the sale, conversion
or other disposition of capital assets (i.e., assets other than current assets),
(b) any gains resulting from the write-up of assets, (c) any earnings of any
Person acquired by the Borrower or any Subsidiary through purchase, merger or
consolidation or otherwise for any period prior to the date of Acquisition,
(d) any deferred credit representing the excess of equity in any such Subsidiary
at the date of Acquisition over the cost of the investment in such Subsidiary,
(e) any gains or losses from the acquisition of securities or the retirement or
extinguishment of Indebtedness, (f) any gains on collections from the proceeds
of insurance policies or settlements, (g) any restoration to income of any
Contingency Reserve, except to the extent that provision for such reserve was
made out of income accrued during such period, (h) any income, gain or loss
during such period from any discontinued operations or the disposition thereof,
from any extraordinary items or from any prior period adjustments, and (i) any
interest of the Borrower or any Subsidiary in the undistributed earnings (but
not losses) of any Person which is not a Subsidiary of the Borrower, which in
the aggregate will be deducted only to the extent they are positive, adjusted
for minority interests in Subsidiaries.

“Eligible Accounts” means, as of any calculation date, any account (account
receivable) of the Borrower or its Wholly Owned Subsidiaries (i) which arose
from transportation, distribution, freight, hauling or warehousing services, or
other ancillary services incidental thereto, furnished by the Borrower or a
Wholly Owned Subsidiary, (ii) which is based upon a valid, enforceable and
legally binding order or contract, (iii) which has been invoiced in accordance
with the terms of such order or contract, (iv) for which the account debtor is
unconditionally obligated to make payment, and (v) in and to which the
Collateral Agent has an Acceptable Security Interest. The term “Eligible
Accounts” shall exclude the following:

a. The portion of any account which is in dispute or as to which the account
debtor has given notice that it claims right of rejection, return, recoupment,
setoff, counterclaim, deduction or defense to payment;

b. Any account which is subject to any assignment, adverse claim or Lien;

c. Any account which is evidenced by, or as to which the Borrower or a
Subsidiary has received, a note, chattel paper, draft, check, trade acceptance
or other instrument in payment thereof or obtained a judgment with respect
thereto;

d. Any right to payment arising under any lease of goods;

e. Any account as to which the account debtor is an Affiliate of the Borrower;

f. Any account as to which the account debtor is a governmental body, agency or
authority;

g. Any account as to which the account debtor has died or is the subject of
dissolution, liquidation, termination of existence, insolvency, business
failure, receivership, bankruptcy, readjustment of debt, assignment for the
benefit of creditors or similar proceedings;

h. Any account which is payable in a currency other than Dollars;

i. Any account which is due from an account debtor located outside the United
States or incorporated/organized under the laws of a jurisdiction other than a
state of the United States;

j. Any account which remains unpaid more than 90 days following the original
invoice date;

k. Any account which is due and owing from an account debtor which has an
outstanding balance under accounts which have been invoiced, if 10% or more of
such balance has been outstanding more than 90 days beyond the original invoice
date;

l. The amount of any account or accounts owed by the same account debtor which
exceeds 20% of all Eligible Accounts; and

m. Any other account as to which the Administrative Agent has made a
determination, in the reasonable exercise of its sole discretion, that the
prospects for collection are doubtful.

“Environmental and Safety Laws” means all laws relating to pollution, the
release or other discharge, handling, disposition or treatment of Hazardous
Materials and other substances or the protection of the environment or of
employee health and safety, including without limitation, CERCLA, the Hazardous
Materials Transportation Act (49 U.S.C. Section 1801 et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. Section 7401 et seq.), the Clean Air
Act (42 U.S.C. Section 401 et seq.), the Toxic Substances Control Act (15 U.S.C.
Section 2601 et seq.), the Occupational Safety and Health Act (29 U.S.C.
Section 651 et seq.) and the Emergency Planning and Community Right-To-Know Act
(42 U.S.C. Section 11001 et seq.), each as the same may be amended and
supplemented.

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and the regulations and published interpretations thereof.

“Eurocurrency Reserve Requirement” means, for any LIBOR Loan for any Interest
Period therefor, the daily average of the stated maximum rate (expressed as a
decimal) at which reserves (including any marginal, supplemental, or emergency
reserves) are required to be maintained during such Interest Period under
Regulation D by member banks of the Federal Reserve System in New York City with
deposits exceeding One Billion Dollars against “Eurocurrency liabilities” (as
such term is used in Regulation D), but without benefit or credit of proration,
exemptions, or offsets that might otherwise be available from time to time under
Regulation D. Without limiting the effect of the foregoing, the Eurocurrency
Reserve Requirement shall reflect any other reserves required to be maintained
against (1) any category of liabilities that includes deposits by reference to
which the LIBOR Rate for LIBOR Loans is to be determined; or (2) any category of
extension of credit or other assets that include LIBOR Loans.

“Excepted Liens” means the following Liens against Properties of the Borrower or
any of its Subsidiaries: (i) deposits to secure payment of worker’s
compensation, unemployment insurance and other similar benefits; (ii) Liens for
property taxes not yet due or the validity or amount of which are being
contested in good faith by appropriate proceedings and against which the
Borrower has established reserves in conformity with GAAP; (iii) statutory Liens
which (A) are being contested in good faith by appropriate legal proceedings and
against which the Borrower has established reserves in conformity with GAAP or
(B) arise in the ordinary course of business and secure obligations which are
not yet due and not in default; (iv) Liens to secure (or to obtain letters of
credit that secure) the performance of tenders, statutory obligations, surety
and appeal bonds, bids, leases, performance bonds, purchase, construction,
government or sales contracts and other similar obligations or otherwise to
satisfy statutory or legal obligations, provided that in each such case such
Liens (A) were not incurred or made in connection with the incurrence or
maintenance of Indebtedness, the borrowing of money, the obtaining of advances
or credit, and (B) do not in the aggregate materially detract from the value of
the Property so encumbered or materially impair the use thereof in the operation
of its business; (v) title defects, title irregularities, easements, zoning
restrictions, rights-of-way, encroachments, encumbrances on real property
imposed by law or arising in the ordinary course of business and other title
matters of a minor nature that in each case do not secure any monetary
obligations and do not materially detract from the value of the affected
Property or materially impair or interfere with the use thereof in the ordinary
course of business; and (vi) attachment, judgment and other similar Liens
arising in connection with court proceedings, provided, however, that such Liens
are in existence for less than 30 days after the entry thereof or the execution
or other enforcement thereof is effectively stayed, but only if the claims
secured thereby are being contested in good faith by appropriate legal
proceedings and the Borrower has established reserves in conformity with GAAP
for such claims.

“Existing Subsidiaries” means SCS and SMF.

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight federal funds transactions with members of the Federal Reserve
System arranged by federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day for such
transactions received by the Administrative Agent from three federal funds
brokers of recognized standing selected by it.

“Fixed Charge Coverage Ratio” means, for any period of determination, the ratio
of (i) Net Cash Flow for such period to (ii) Total Debt Service for the same
period.

“GAAP” means generally accepted accounting principles in effect in the United
States.

“Guarantors” means (i) SMF, (ii) any other Subsidiary hereafter formed or
acquired by the Borrower, and (iii) any other Person that becomes a guarantor of
all or a portion of the Obligations.

“Guaranties” means (i) the Third Restated Guaranty Agreement of SMF, in
substantially the form of Exhibit A hereto, to be executed and delivered by SMF
as of the Effective Date, and (ii) any other guaranty agreement or other
instrument at any time executed and delivered by a Guarantor to guarantee
payment and performance of the Obligations.

“Hazardous Materials” means (i) any material or substance defined as or included
in the definition of “hazardous substances,” “hazardous wastes,” “hazardous
material,” “toxic substances” or any other formulations intended to define, list
or classify substances by reason of their deleterious properties, (ii) any oil,
petroleum or petroleum derived substances, (iii) any flammable substances or
explosives, (iv) any radioactive materials, (v) asbestos in any form,
(vi) electrical equipment that contains any oil or dielectric fluid containing
levels of polychlorinated biphenyls in excess of 50 parts per million,
(vii) pesticides or (viii) any other chemical, material or substance, exposure
to which is prohibited, limited or regulated by any governmental agency or
authority or which may or could pose a hazard to the health and safety of
persons in the vicinity thereof.

“Indebtedness” means with respect to any Person without duplication,
(i) indebtedness or liability for borrowed money; (ii) obligations evidenced by
bonds, debentures, notes, or other similar instruments; (iii) obligations for
the deferred purchase price of property acquired by such Person (excluding
accounts payable arising in the ordinary course of business but including all
liabilities created or arising under any conditional sale or other title
retention agreement with respect to any such property); (iv) redemption
obligations in respect of mandatorily redeemable Preferred Stock;
(v) obligations as lessee under Capital Leases; (vi) the amount of unfunded
benefit liabilities (as defined in section 4001(a)(18) of ERISA);
(vii) obligations under acceptance facilities; (viii) the outstanding balance of
the purchase price of uncollected accounts receivable of such Person subject at
such time to a sale of receivables or other similar transaction, regardless of
whether such transaction is effected without recourse to such Person or in a
manner which would not be reflected on the balance sheet of such Person in
accordance with GAAP; (ix) obligations secured by any Liens (other than Excepted
Liens), whether or not the obligations have been assumed; and (x) all
guaranties, endorsements (other than for collection or deposit in the ordinary
course of business), and other contingent obligations to purchase, to provide
funds for payment, to supply funds to invest in any Person or entity, or
otherwise to assure a creditor against loss with respect to liabilities of a
type described in any of the clauses above.

“Interest Expense” means, with respect to any period, the sum (without.
duplication) of (i) all interest and prepayment charges in respect of any
Indebtedness (including imputed interest in respect of Capitalized Lease
Obligations and net costs of Rate Management Transactions) deducted in
determining Net Income for such period, together with all interest capitalized
or deferred during such period and not deducted in determining Net Income for
such period, plus (ii) all debt discount and expenses amortized or required to
be amortized in the determination of Net Income for such period.

“Interest Period” means, with respect to any LIBOR Loan, the period commencing
on the date such Loan is made and ending, as the Borrower may select pursuant to
Sections 2.4 and 2.6, on the numerically corresponding day in the first, second,
third or fourth calendar month thereafter, except that each such Interest Period
that commences on the last Business Day of a calendar month (or on any day for
which there is no numerically corresponding day in the appropriate subsequent
calendar month) shall end on the last Business Day of the appropriate subsequent
calendar month; provided that the foregoing provisions relating to Interest
Periods are subject to the following:

a. No Interest Period may extend beyond the Termination Date; and

b. If an Interest Period would end on a day that is not a Business Day, such
Interest Period shall be extended to the next Business Day unless, in the case
of a LIBOR Loan, such Business Day would fall in the next calendar month, in
which event such Interest Period shall end on the immediately preceding Business
Day.

“Lending Office” means, with respect to any Bank the Lending Office of such Bank
(or of an Affiliate of such Bank) designated on the signature pages hereof or
such other office of such Bank (or of an Affiliate of such Bank) as such Bank
may from time to time specify to the Borrower and the Administrative Agent as
the office at which its Loans are to be made and maintained.

“Letter of Credit” means any letter of credit issued pursuant to Section 2.2.

“L/C Issuer” means BOKF, in its capacity as the issuer of Letters of Credit
hereunder, and each of its successors in such capacity as provided in
Section 2.2.13. In the event that any other Bank hereunder issues one or more
Letters of Credit at the request of the L/C Issuer pursuant to Section 2.2.5,
the term “L/C Issuer” shall mean such Bank with respect to the Letters of Credit
issued by such Bank.

“L/C Obligations” means the aggregate undrawn face amount of all outstanding
Letters of Credit and outstanding obligations of the Borrower to reimburse the
Administrative Agent (for the account of the L/C Issuer) for all drawings under
a Letter of Credit.

“Leverage Ratio” means, as of the last day of any completed fiscal quarter of
the Borrower, the ratio of (i) Total Indebtedness as of such date to
(ii) Adjusted EBITDAR for the period of four (4) consecutive fiscal quarters
ending on such date.

“LIBOR Loan” means any Revolving Credit Loan when and to the extent that the
interest rate therefor is determined by reference to the LIBOR Rate.

“LIBOR Margin” shall have the meaning set forth on the Pricing Schedule.

“LIBOR Rate” means, (i) for each LIBOR Loan, the rate per annum (rounded upward,
if necessary, to the nearest 1/100 of 1%) determined by the Administrative Agent
to be equal to the quotient of (1) the London Interbank Offered Rate for such
LIBOR Loan for such Interest Period divided by (2) one minus the Eurocurrency
Reserve Requirement for such Interest Period, and (ii) to the extent the Base
Rate on any day is determined by reference to the LIBOR Rate, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be equal to the quotient of (x) the London Interbank
Offered Rate in effect on such date for delivery of funds for one (1) month in
an amount equal to the principal balance of the outstanding Revolving Loans,
divided by (y) one minus the Eurocurrency Reserve Requirement then in effect for
a one (1) month period.

“Lien” means any mortgage, deed of trust, pledge, security interest,
hypothecation, assignment, deposit arrangement, encumbrance, lien (statutory or
other), of preference, priority, or other security agreement or preferential
arrangement, charge, or encumbrance of any kind or nature whatsoever (including,
without limitation, any conditional sale or other title retention agreement, any
financing lease having substantially the same economic effect as any of the
foregoing, and the filing of any financing statement under the UCC or comparable
law of any jurisdiction to evidence any of the foregoing).

“Loans” means the Revolving Credit Loans and the Swing Line Loans, or any or all
of them as the context may require.

“Loan Document” means this Agreement, the Notes, any Letters of Credit (and the
application and/or reimbursement agreement executed by Borrower and required by
the L/C Issuer or the Administrative Agent in connection with the issuance of
same), the Guaranties, the Collateral Documents, and any and all other
instruments executed or delivered by the Borrower and its Subsidiaries in
connection with the foregoing, together with all amendments, substitutions,
renewals and extensions thereof.

“London Interbank Offered Rate” applicable to any Interest Period for a LIBOR
Loan means the rate per annum (rounded upward, if necessary, to the nearest
1/100 of 1%) as shown on the display designated as “British Bankers Association
Interest Settlement Rates” on the Reuters Information Service for the purpose of
displaying such rate at approximately 11:00 a.m. London time, two Business Days
prior to the first day of such Interest Period for the offering to leading banks
in the London interbank market of Dollar deposits for a period, and in an
amount, comparable to the Interest Period and principal amount of the LIBOR Loan
which shall be made by Banks and outstanding during such Interest Period. In the
event that such rate is not available on Reuters, then such offered rate shall
be otherwise independently determined by the Administrative Agent from an
alternate, substantially similar independent source available to the
Administrative Agent or shall be calculated by the Administrative Agent by a
substantially similar methodology as that theretofore used to determine such
offered rate.

“Majority Banks” means, at any time, Banks holding more than 66-2/3% of the then
aggregate unpaid principal amount of the Outstanding Credit Exposure or, if no
such principal amount is then outstanding, Banks representing more than 66-2/3%
of the Revolving Credit Commitment. The outstanding portion of the Outstanding
Credit Exposure held or deemed held by any Defaulting Bank shall be excluded for
purposes of making a determination of Majority Banks.

“Matured Default” means any of the events or circumstances specified in
Section 8, provided that there has been satisfied any requirement in connection
with such event for the giving of notice, or the lapse of time, or the happening
of any further condition, event or act.

“Moody’s” means Moody’s Investors Service, Inc. and its successors.

“Mortgage” means, as to each Mortgaged Property, a real estate mortgage, deed of
trust or other instrument executed by the Borrower or a Subsidiary in favor of
the Collateral Agent in order to grant the Collateral Agent a Lien thereon to
secure the Obligations and the Prudential Obligations. The Mortgages existing as
of the Effective Date are identified on Schedule 1.1 hereto.

“Mortgaged Properties” means (i) the terminal facilities located on the tract or
tracts of land more particularly identified on Schedule 1.1 attached hereto,
(ii) any additional real Properties in which the Collateral Agent may be granted
a Lien pursuant to the substitution provision set forth in Section 5.12, and
(iii) any other real Properties (in addition to those described in the foregoing
clauses (i) and (ii)) in which a Lien may at any time be granted to the
Collateral Agent to secure the Obligations. As to each of such Properties, the
term “Mortgaged Property” includes all land, buildings, structures,
improvements, fixtures, and other property rights relating thereto which are
considered real property under the laws of the state or jurisdiction in which
such Property is located.

“Multiemployer Plan” means any Plan which is a “multiemployer plan” (as such
term is defined in Section 4001(a)(3) of ERISA).

“Net Cash Flow” means Adjusted EBITDAR less the sum of Rental Expense, cash
taxes, Unfinanced Capital Expenditures, distributions (to the extent payment of
such distributions was permitted by Section 7.13(a)(iii) or was consented to by
the Majority Banks), and treasury stock purchases (to the extent permitted by
Section 7.13(b)).

“Net Income” means, for any period of determination, with respect to the
Borrower on a Consolidated basis with its Subsidiaries (other than any
Subsidiary which is restricted from declaring or paying dividends or otherwise
advancing funds to its parent whether by contract or otherwise), cumulative net
income earned during such period as determined in accordance with GAAP.

“Net Orderly Liquidation Value” means, with respect to Rolling Stock of the
Borrowers and its Subsidiaries, the net amount, as estimated by an independent
appraiser in the latest appraisal of the Borrower’s Rolling Stock delivered
pursuant to Section 5.2.4 (or, if applicable, pursuant to Section 5.2.4 of the
Existing Loan Agreement), that could be realized from an orderly liquidation
sale, given a reasonable period of time to find a purchaser (or purchasers) with
the Borrower being compelled to sell on an as-is, where-is basis.

“Net Worth” means, at any time of determination thereof, the Consolidated
stockholders’ equity of the Borrower and its Subsidiaries.

“New Rolling Stock” means, as of any determination date, any item of Rolling
Stock which was purchased new by the Borrower or one of its Subsidiaries within
the period of six months prior to such date.

“Notes” means the promissory notes, each dated as of the Effective Date, to be
delivered by the Borrower pursuant to Section 2.11 of this Agreement payable to
the order of each respective Bank in the principal amount of its Commitment.

“Obligations” means (a) all liabilities, obligations and indebtedness, of every
kind and description and howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, now existing or hereafter arising, and
whether joint, several, or joint and several, of the Borrower or any Subsidiary
to the Banks, either Agent or the L/C Issuer, arising under or evidenced by this
Agreement or any of the other Loan Documents, including the principal balance of
the Loans, all interest accrued thereon (including interest accruing on the
Notes after the commencement of any proceeding under any Debtor Relief Laws,
notwithstanding any provision or rule of law which might restrict the rights of
the Bank, as against the Borrower or any other Person, to collect such
interest), all L/C Obligations, all loan fees, legal fees and other fees and
expenses payable to the Banks and the Agents as set forth in this Agreement and
the other Loan Documents, and all reimbursement and indemnification obligations
as set forth in this Agreement and the other Loan Documents, (b) all Rate
Management Obligations of the Borrower or any Subsidiary to any Bank (or any
Affiliate of a Bank), and (c) all obligations under any Treasury Management
Agreement between the Borrower or any Subsidiary and any Bank (or any Affiliate
of a Bank).

“Officer’s Certificate” means a certificate signed in the name of the Borrower
by an Authorized Officer of the Borrower, in substantially the form attached
hereto as Exhibit E.

“Operating Lease” means any lease of any property (whether real, personal or
mixed) which is not a Capital Lease.

“Outstanding Credit Exposure” means, as to any Bank at any time, the sum of
(i) the aggregate principal amount of its Revolving Credit Loans outstanding at
such time, plus (ii) an amount equal to its Pro Rata Share of the L/C
Obligations and Swing Line Loans outstanding at such time.

“PBGC” means the Pension Benefit Guaranty Corporation or any entity succeeding
to any or all of its functions under ERISA.

“Permitted Acquisition” means an Acquisition permitted under Section 7.3(h).

“Person” means an individual, partnership, corporation, business trust, joint
stock company, trust, unincorporated association, joint venture, governmental
authority, or other entity of whatever nature.

“Personal Property Collateral” means all of the following items and types of
personal property of the Borrower and its Subsidiaries, of every kind and
character, whether now owned and existing or hereafter acquired or arising,
wherever located, together with all accessions thereto, substitutions and
replacements therefor, and all proceeds (including insurance proceeds) and
products thereof: (i) all accounts, accounts receivable, contracts, contract
rights, electronic chattel paper, tax refunds, indemnification rights, warranty
claims, commercial tort claims, and general intangibles, (ii) all Rolling Stock,
furniture, fixtures, machinery, equipment, tools, tooling, inventory and other
goods, (iii) all patents, patent applications, trademarks, trademark
applications, trade names, copyrights, copyright applications, software license
rights, and other intellectual property rights, (iv) all securities, financial
assets and other investment property, (v) all promissory notes, instruments,
chattel paper and documents, (vi) all letter-of-credit rights, (vii) all
as-extracted collateral, (viii) all deposit accounts and certificates of
deposit, (ix) all cash, cash equivalents and money, and (x) all Equity Interests
held by the Borrower in its Subsidiaries.

“Plan” means any defined benefit pension plan which is covered by Title IV of
ERISA and in respect of which the Borrower or a Commonly Controlled Entity is an
“employer” as defined in Section 3(5) of ERISA.

“Preferred Stock” means any class of capital stock of a corporation that is
preferred over any other class of capital stock of such corporation as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of such corporation.

“Pricing Schedule” means the Pricing Schedule attached hereto and designated as
such.

“Principal Office” means the principal office of each Bank, as listed on its
signature page hereto.

“Pro Rata Share” means the proportion which each Bank’s Commitment bears to the
Revolving Credit Commitment at the time of determination thereof.

“Property” means any asset or property, whether real, personal or mixed,
tangible or intangible, which is now or at any time hereafter owned, operated or
leased by the Borrower or any Subsidiary.

“Prudential” means, individually and collectively, The Prudential Insurance
Company of America and any other holders from time to time of the Prudential
Term Notes, and each of their respective successors and assigns.

“Prudential Agreement” means the Amended and Restated Master Shelf Agreement,
dated as of June 26, 2009, between the Borrower and Prudential, as it may be
amended from time to time.

“Prudential Intercreditor Agreement” means the Intercreditor and Collateral
Agency Agreement dated as of June 26, 2009, among Prudential, the Administrative
Agent, the Banks and the Collateral Agent, as it may be amended or modified from
time to time.

“Prudential Note Documents” means, collectively, the Prudential Agreement, the
Prudential Term Notes and the Prudential Note Guaranties, and any and all other
instruments executed or delivered by the Borrower and its Subsidiaries in
connection with the foregoing, together with all amendments, substitutions,
renewals and extensions thereof.

“Prudential Note Guaranties” means those certain guaranty agreements of the Note
Guarantors (as defined in the Prudential Agreement) guarantying the payment of
the Prudential Term Notes.

“Prudential Obligations” means all liabilities, obligations and indebtedness, of
every kind and description and howsoever created, arising or evidenced, whether
direct or indirect, absolute or contingent, now existing or hereafter arising,
and whether joint, several, or joint and several, of the Borrower or any
Subsidiary to the holders of the Prudential Term Notes, arising under or
evidenced by the Prudential Agreement or the Prudential Note Documents,
including the principal balance of the Prudential Term Notes, all interest
accrued thereon (including interest accruing on the Prudential Term Notes after
the commencement of any proceeding under any Debtor Relief Laws, notwithstanding
any provision or rule of law which might restrict the rights of any holder of
the Prudential Term Notes, as against the Borrower or any other Person, to
collect such interest), all yield-maintenance amounts, all fees and expenses
(including legal fees) payable to the holders of the Prudential Term Notes as
set forth in the Prudential Agreement and the Prudential Note Documents, and all
reimbursement and indemnification obligations as set forth in the Prudential
Agreement and the Prudential Note Documents. In the event any portion of the
Prudential Obligations is refinanced in a transaction permitted by
Section 7.2(c), all references herein to the Prudential Obligations shall be
deemed to include such refinanced Indebtedness.

“Prudential Term Notes” means all promissory notes issued under the terms of the
Prudential Agreement.

“Rate Management Transaction” means any transaction (including an agreement with
respect thereto) now existing or hereafter entered by the Borrower which is a
rate swap, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, forward transaction, currency swap transaction,
cross-currency rate swap transaction, currency option or any other similar
transaction (including any option with respect to any of these transactions) or
any combination thereof, whether linked to one or more interest rates, foreign
currencies, commodity prices, equity prices or other financial measures.

“Rate Management Obligations” of a Person means any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor), under (i) any and all Rate
Management Transactions, and (ii) any and all cancellations, buy backs,
reversals, terminations or assignments of any Rate Management Transactions. For
the purposes of this Agreement, the amount of the obligation under any Rate
Management Transaction shall be the amount determined in respect thereof as of
the end of the then most recently ended fiscal quarter of such Person, based on
the assumption that such Rate Management Transaction had terminated at the end
of such fiscal quarter, and in making such determination, if any agreement
relating to such Rate Management Transaction provides for the netting of amounts
payable by and to such Person thereunder or if any such agreement provides for
the simultaneous payment of amounts by and to such Person, then in each such
case, the amount of such obligation shall be the net amount so determined.

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as amended or supplemented from time to time.

“Regulation U” means Regulation U of the Board of Governors of the Federal
Reserve System, as amended or supplemented from time to time.

“Related Party” means (i) any Shareholder, (ii) any executive officer or
director of the Borrower, (iii) all individuals to whom such Persons are related
by blood, adoption or marriage, and (iv) all Affiliates of the foregoing
Persons.

“Rental Expense” means with reference to any period, the aggregate amount of all
payments for rent or additional rent (including all payments for taxes and
insurance made directly to the lessor, but excluding payments for maintenance,
repairs, alterations, construction, demolition and the like) for which the
Borrower or Subsidiaries are directly or indirectly liable (as lessee or as
guarantor or other surety) under all Operating Leases in effect at any time
during such period.

“Reportable Event” means any of the events set forth in Section 4043(b) of ERISA
or the regulation thereunder, a withdrawal from a plan described in Section 4063
of ERISA, or a cessation of operations described in Section 4062(e) of ERISA.

“Revolving Credit Commitment” means the aggregate Commitments of the Banks. The
initial amount of the Revolving Credit Commitment is $150,000,000.

“Revolving Credit Loans” has the meaning assigned to such term in Section 2.1.

“Rolling Stock” means new and used trucks, tractors, trailers, lifts and
forklifts, together with all attachments and accessions to any of the foregoing,
owned by the Borrower and its Subsidiaries and used or useable in the operation
of their respective businesses.

“S&P” means Standard & Poor’s Ratings Group, a division of the McGraw-Hill
Companies, Inc., and its successors.

“SCS” means SCS Transportation, Inc., a Delaware corporation.

“SEC” means the Securities and Exchange Commission (or any governmental body or
agency succeeding to the function of the Securities and Exchange Commission).

“Secured Parties” means (i) the Administrative Agent, (ii) the Banks, (iii) the
L/C Issuer, (iv) all other Persons from time to time holding any of the
Obligations or a participation therein, including any Bank or any Affiliate of a
Bank counterparty to a Rate Management Transaction or a Treasury Management
Agreement with the Borrower or any Subsidiary, (v) the holders of the Prudential
Term Notes, and (vi) all other Persons from time to time holding any of the
Prudential Obligations or a participation therein.

“Security Agreement” means the First Amended and Restated Security Agreement, in
substantially the form of Exhibit B hereto to be entered into by the Borrower
and SMF in favor of the Collateral Agent for the benefit of the Secured Parties.

“Shareholder” means any Person who owns, beneficially or of record, directly or
indirectly, at any time during any year with respect to which a computation is
being made, either individually or together with all persons to whom such Person
is related by blood, adoption or marriage, 5% or more of the outstanding Equity
Interests of the Borrower which by the terms thereof have ordinary voting power
under ordinary circumstances to elect a majority of the board of directors of
the Borrower.

“SMF” means Saia Motor Freight Line, LLC, a Louisiana limited liability company
(formerly Saia Motor Freight Line, Inc.).

“Solvent” means, with respect to any Person as of a particular date, that on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the ordinary
course of business, (b) such Person does not intend to, and does not believe
that it will, incur debts or liabilities beyond such Person’s ability to pay as
such debts and liabilities mature in their ordinary course, (c) such Person is
not engaged in a business or a transaction, and is not about to engage in a
business or a transaction, for which such Person’s property would constitute
unreasonably small capital after giving due consideration to the prevailing
practice in the industry in which such Person is engaged or is to engage,
(d) the fair value of the property of such Person is greater than the total
amount of liabilities, including, without limitation, contingent liabilities, of
such Person and (e) the present fair salable value of the assets of such Person
is not less than the amount that will be required to pay the probable liability
of such Person on its debts as they become absolute and matured. In computing
the amount of contingent liabilities at any time, it is intended that such
liabilities will be computed at the amount which, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

“Subsidiary” of a Person means any corporation, association, partnership or
other business entity of which more than 50% of the outstanding Equity Interests
having by the terms thereof ordinary voting power under ordinary circumstances
to elect a majority of the board of directors or Persons performing similar
functions (or, if there are no such directors or Persons, having general voting
power) of such entity (irrespective of whether at the time Equity Interests of
any other class or classes of such entity shall or might have voting power upon
the occurrence of any contingency) is at the time directly or indirectly owned
or controlled by such Person, by such Person and one or more Subsidiaries of
such Person or by one or more Subsidiaries of such Person. Unless otherwise
indicated herein, each reference to the term “Subsidiary” shall mean a
Subsidiary of the Borrower.

“Swing Line Borrowing Notice” shall have the meaning set forth in Section 2.20.

“Swing Line Commitment” means the obligation of the Swing Line Lender to make
Swing Line Loans up to a maximum principal amount of $10,000,000 in the
aggregate.

“Swing Line Lender” means BOKF.

“Swing Line Loan” means a Loan made by the Swing Line Lender to the Borrower
pursuant to Section 2.20.

“Tangible Assets” means the consolidated assets of the Borrower and its
Subsidiaries less, without duplication, (i) all intangible assets, including
goodwill, licenses, organizational expense, unamortized debt discount and
expense carried as an asset, and any write-up in the book value of assets, and
(ii) all reserves for depreciation and other asset valuation reserves (but
excluding reserves for federal, state, and other income taxes), net of
accumulated amortization.

“Tangible Net Worth” means, without duplication, as of any calculation date, Net
Worth less (i) all intangible items, including goodwill, licenses,
organizational expense, unamortized debt discount and expense carried as an
asset and any write-up in the book value of assets, and (ii) all reserves for
depreciation and other asset valuation reserves (but excluding reserves for
federal, state, and other income taxes), net of accumulated amortization.

“Termination Date” means September 30, 2016.

“Total Debt Service” means, as of any calculation date, the sum of (i) Interest
Expense for the period of four (4) consecutive fiscal quarters most recently
ended on or prior to such date, plus (ii) the current maturities of long-term
Consolidated Indebtedness (including Capitalized Lease Obligations) of the
Borrower and its Subsidiaries as of such calculation date, plus (iii) any
prepayments made on the Prudential Obligations during the period of four (4)
consecutive fiscal quarters most recently ended on or prior to such date (but
excluding any such prepayments which were made in connection with a refinancing
permitted under Section 7.2(c)).

“Total Indebtedness” means, as of any calculation date, the Consolidated
Indebtedness of the Borrower and its Subsidiaries as of such date, plus six
(6) times Rental Expense for the period of four (4) consecutive fiscal quarters
most recently ended on or prior to such date.

“Transfer” means, with respect to any item of Property, the sale, exchange,
conveyance, lease, transfer or other disposition of such item.

“Treasury Management Agreement” means any agreement governing the provision of
treasury or cash management services by any depository or financial institution
to the Borrower or any of its Subsidiaries, including deposit accounts, funds
transfer, overdrafts, credit or debit cards, purchasing cards, automated
clearinghouse, zero balance accounts, returned check concentration, controlled
disbursement, lockbox, account reconciliation and reporting and trade finance
services.

“UCC” means the Uniform Commercial Code as adopted and in effect in the State of
Oklahoma or any other relevant jurisdiction.

“Unfinanced Capital Expenditures” means, for any period of determination, all
Capital Expenditures of the Borrower and its Subsidiaries which are not funded
with borrowed money.

“Unused Portion Fee” means the fee required by Section 2.9.

“USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America by Providing Appropriate Tools Required to Intercept and
Obstruct Terrorism (USA PATRIOT Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated hereunder from time to time in effect.

“Used Rolling Stock” means, as of any determination date, any item of Rolling
Stock which does not qualify as New Rolling Stock.

“Vehicle Title Service Company” means VINtek, Inc. or any other Person
designated by the Collateral Agent from time to time to hold certificates of
title on Rolling Stock.

“Wholly Owned Subsidiary” means, with respect to the Borrower, any Subsidiary
(i) all of the Equity Interests of which are, at the time as of which any
determination is being made, owned by the Borrower either directly or through
one or more other Wholly Owned Subsidiaries, and (ii) which has outstanding no
options, warrants, rights or other securities entitling the holder thereof
(other than the Borrower or a Wholly Owned Subsidiary) to acquire any Equity
Interests in such Subsidiary.

1.2. Accounting Principles, Terms and Determinations. Unless otherwise specified
herein, all accounting terms used herein shall be interpreted, all
determinations with respect to accounting matters hereunder shall be made, and
all financial data, statements and certificates and reports as to financial
matters required to be furnished hereunder (including financial ratios and other
financial calculations) shall be prepared, in accordance with GAAP applied on a
basis consistent with the most recent audited financial statements of the
Borrower referred to in Section 4.2. If at any time any Accounting Change (as
defined below) would affect the computation of any financial ratio or other
financial calculation set forth in this Agreement, (i) such ratio or calculation
shall continue to be made in accordance with GAAP as in effect on January 1,
2008, and (ii) the Borrower shall provide to the Administrative Agent and the
Banks a reconciliation between such ratio or calculation made before and after
giving effect to such Accounting Change. For purposes of this Section 1.2, an
“Accounting Change” means (A) any change in accounting principles required by
GAAP and implemented by the Borrower, (B) any change in accounting principles
recommended by the Borrower’s independent accountants; and (C) any change in
carrying value of the Borrower’s or any of its Subsidiaries’ assets, liabilities
or equity accounts resulting from any adjustments that, in each case, were
applicable to, but not included in, the audited financial statements referred to
in Section 4.2. Without limiting the foregoing, any changes to lease accounting
that requires the assets and liabilities arising under operating leases to be
recognized in any statement of financial position shall be excluded from such
method of calculation for purposes hereof. For purposes of determining
compliance with the financial covenants contained in this Agreement, including
those set forth in Sections 6.1, 6.2 and 6.3, any election by the Borrower to
measure an item of Indebtedness using fair value (as permitted by Accounting
Standards Codification 825-10 or any similar accounting standard) shall be
disregarded and such determination shall be made as if such election had not
been made.

1.3. Terms Defined in UCC. Except as otherwise defined herein, terms used herein
that are defined in Article 9 of the UCC are used herein with the same meanings.

1.4. Construction. The following rules of interpretation and construction shall
apply, unless the context otherwise requires: (a) all terms defined herein in
the singular shall include the plural, as the context requires, and vice versa;
(b) the descriptive headings of the sections of this Agreement are for
convenience only and shall not be used in the construction of the content of
this Agreement; (c) references to sections when used in this Agreement refer to
specific sections of this Agreement; (d) the words “hereof,” “herein” and
“hereunder” and words of similar import when used in this Agreement refer to
this Agreement as a whole and not to any particular provision of this Agreement;
(e) the term “or” is not exclusive; and (f) the term “including” (or any form
thereof) is not intended to be limiting or exclusive.

1.5. Determination of Borrowing Base. Within 15 days after the Administrative
Agent’s receipt of each Borrowing Base Report and other items to be delivered
pursuant to Section 5.1.5 (but without being bound by the calculations set forth
therein), or as promptly thereafter as is practical, the Administrative Agent
shall determine the amount of the Borrowing Base. The Administrative Agent may
at any other time, and shall at any time upon the request of the Majority Banks,
redetermine the amount of the Borrowing Base in the event of changes in the
items comprising the Borrowing Base, including (i) changes in the Appraised
Value of any Mortgaged Properties or the Net Orderly Liquidation Value of
Rolling Stock, (ii) Transfers of Rolling Stock, and (iii) changes in the
accounts constituting Eligible Accounts. Upon each determination of the
Borrowing Base, the Administrative Agent shall give notice to the Borrower and
each of the Banks of the redetermined amount of the Borrowing Base and the
Available Borrowing Base then in effect.



2.   LENDING COMMITMENT

2.1. Revolving Credit Loans. Each Bank agrees, on the terms and conditions
hereinafter set forth, to make its Pro Rata Share of Loans (each a “Revolving
Credit Loan” and collectively, the “Revolving Credit Loans”) to the Borrower
from time to time during the period from the Effective Date up to but not
including the Termination Date, in an aggregate principal amount not to exceed
at any time such Bank’s Commitment; provided, however, that (i) after giving
effect to the making of any Revolving Credit Loan, the Aggregate Outstanding
Credit Exposure shall not exceed the lesser of (A) the Revolving Credit
Commitment, or (B) the Available Borrowing Base in effect on such date; and
(ii) as to any Bank, the sum of its Pro Rata Share of the aggregate outstanding
amount of the Revolving Credit Loans, plus such Bank’s Pro Rata Share of the
outstanding amount of all L/C Obligations, plus such Bank’s Pro Rata Share of
the outstanding amount of all Swing Line Loans shall not exceed the lesser of
(A) such Bank’s Commitment or (B) such Bank’s Pro Rata Share of the Available
Borrowing Base. Subject to the other terms and conditions hereof, amounts
borrowed under this Section 2.1 may be repaid and reborrowed from time to time.
Each Revolving Credit Loan which shall not utilize the Revolving Credit
Commitment in full shall be in an amount not less than One Million and No/100
Dollars ($1,000,000.00). Any request for a Revolving Credit Loan for a lesser
amount shall be made as a Swing Line Loan. Pursuant to the terms and conditions
set forth herein, the Revolving Credit Loans may be outstanding as Base Rate
Loans or LIBOR Loans. Each type of Revolving Credit Loan shall be made and
maintained by each Bank at its Lending Office for such type of Loan. The failure
of any Bank to advance its Pro Rata Share of any requested Revolving Credit Loan
to be made by it on the date specified for such Loan shall not relieve any other
Bank of its obligation (if any) to make such Loan on such date, but no Bank
shall be responsible for the failure of any other Bank to make such Loans to be
made by such other Bank.

2.2. Letters of Credit.

2.2.1. The L/C Issuer hereby agrees, on the terms and conditions set forth in
this Agreement, to issue stand-by and commercial letters of credit (each, a
“Letter of Credit”) and to renew, extend, increase, decrease or otherwise modify
each Letter of Credit from time to time from and including the Effective Date
and prior to the Termination Date upon the request of Borrower; provided that
immediately after each such Letter of Credit is issued, renewed, extended,
increased or otherwise modified (i) the aggregate outstanding principal amount
of all outstanding L/C Obligations shall not exceed $100,000,000, and (ii) the
Aggregate Outstanding Credit Exposure shall not exceed the lesser of (A) the
Revolving Credit Commitment, or (B) the Available Borrowing Base in effect on
such date. Each Letter of Credit shall have an expiry date not later than one
year from the date of issuance, subject to renewal terms allowing for annual
extensions, provided that in no event shall any Letter of Credit have a final
expiry which is later than the thirtieth Business Day prior to the Termination
Date.

2.2.2. Subject to Section 2.2.1, the Borrower shall give the L/C Issuer notice
at least one (1) Business Day prior to the proposed date of issuance or
modification of each Letter of Credit, specifying the account party (which must
be Borrower or a Subsidiary), the beneficiary, the proposed date of issuance (or
modification) and the expiry date of such Letter of Credit, and describing the
proposed terms of such Letter of Credit and the nature of the transactions
proposed to be supported thereby. The issuance or modification by the L/C Issuer
of any Letter of Credit shall, in addition to the conditions precedent set forth
in Section 3 (the satisfaction of which the L/C Issuer shall have no duty to
ascertain), be subject to the conditions precedent that such Letter of Credit
shall be satisfactory to the L/C Issuer and that Borrower and the account party
(if other than Borrower) shall have executed and delivered such application
agreement and/or such other instruments and agreements relating to such Letter
of Credit as the L/C Issuer shall have reasonably requested (each, a “Letter of
Credit Application Agreement”). In the event of any conflict between the terms
of this Agreement and the terms of any Letter of Credit Application Agreement,
the terms of this Agreement shall control.

2.2.3. Notwithstanding anything to the contrary contained herein or in any
Letter of Credit Application, the L/C Issuer shall not be under any obligation
to issue any requested Letter of Credit if:

(a) any order, judgment or decree of any governmental authority or arbitrator
shall by its terms purport to enjoin or restrain the L/C Issuer from issuing
such Letter of Credit, or any legal requirement applicable to the L/C Issuer or
any request or directive (whether or not having the force of law) from any
Governmental Authority with jurisdiction over the L/C Issuer shall prohibit, or
request that the L/C Issuer refrain from, the issuance of letters of credit
generally or such Letter of Credit in particular or shall impose upon the L/C
Issuer with respect to such Letter of Credit any restriction, reserve or capital
requirement (for which the L/C Issuer is not otherwise compensated hereunder)
not in effect on the Effective Date, or shall impose upon the L/C Issuer any
unreimbursed loss, cost or expense which was not applicable on the Effective
Date and which the L/C Issuer in good faith deems material to it;

(b) except as otherwise agreed by the L/C Issuer, such Letter of Credit is to be
denominated in a currency other than Dollars;

(c) a default of any Bank’s obligations to fund under Section 2.2.7 exists or
any Bank is at such time a Defaulting Bank hereunder, unless the L/C Issuer has
entered into satisfactory arrangements with the Borrower or such Bank to
eliminate the L/C Issuer’s risk with respect to such Bank; or

(d) the beneficiary of a Letter of Credit which is requested to be issued does
not accept the proposed Letter of Credit.

2.2.4. Upon the issuance of each Letter of Credit, the Borrower shall (i) pay a
fee to the Administrative Agent, for the pro-rata benefit of all Banks, equal
to, as of any date of determination thereof, the amount set forth on the Pricing
Schedule, and (ii) pay to the L/C Issuer for its own account an issuance fee
equal to 0.125% of the face amount of such Letter of Credit.

2.2.5. In the event that the beneficiary of any Letter of Credit requested to be
issued hereunder will not accept a Letter of Credit issued by the L/C Issuer,
the L/C Issuer will use commercially reasonable efforts to arrange for another
Bank to issue the requested Letter of Credit. The Borrower shall pay any
issuance or fronting fees charged by the issuing Bank, and the Borrower
acknowledges that such fees may be higher than the issuance fee provided for in
Section 2.2.4.

2.2.6. By the issuance of a Letter of Credit (or an amendment to a Letter of
Credit increasing the amount thereof) and without any further action on the part
of the L/C Issuer or the Bank, the L/C Issuer hereby grants to each Bank, and
each Bank hereby acquires from the L/C Issuer, a participation in such Letter of
Credit equal to such Bank’s Pro Rata Share of the aggregate amount available to
be drawn under such Letter of Credit. In consideration and in furtherance of the
foregoing, each Bank hereby absolutely and unconditionally agrees to pay to the
L/C Issuer such Bank’s Pro Rata Share of each payment made by the L/C Issuer
upon any drawing and not reimbursed by the Borrower on the Letter of Credit
Payment Date as provided in Section 2.2.7, or of any reimbursement payment
required to be refunded to the Borrower for any reason. Each Bank acknowledges
and agrees that its obligation to acquire participations pursuant to this
Section 2.2.6 in respect of Letters of Credit is absolute and unconditional and
shall not be affected by any circumstance whatsoever, including any amendment,
renewal or extension of any Letter of Credit or the occurrence and continuance
of any Default or reduction or termination of the Revolving Credit Commitment,
and that each such payment shall be made without any offset, abatement,
withholding or reduction whatsoever.

2.2.7. Upon receipt from the beneficiary of any demand for payment under any
Letter of Credit, the L/C Issuer shall promptly notify the Borrower and the
Administrative Agent as to the amount to be paid by the L/C Issuer as a result
of such demand and the proposed payment date (each a “Letter of Credit Payment
Date”). The Borrower and any other applicable account party shall be irrevocably
and unconditionally obligated to reimburse the L/C Issuer on or by the
applicable Letter of Credit Payment Date for any amounts to be paid by the L/C
Issuer upon any drawing under any Letter of Credit, without presentment, demand,
protest or other formalities of any kind. All such amounts paid by the L/C
Issuer and remaining unpaid by the Borrower and any other applicable account
party shall bear interest, payable on demand, for each day until paid at a rate
per annum equal to (i) the applicable Adjusted Base Rate for such day if such
day falls on or before the applicable Letter of Credit Payment Date and (ii) the
sum of 2% plus the Adjusted Base Rate applicable for such day if such day falls
after such Letter of Credit Payment Date.

2.2.8. If the Borrower fails to make such payment when due, the Administrative
Agent shall notify each Bank of such drawing, the payment amount then due from
the Borrower in respect thereof and such Bank’s Pro Rata Share thereof. Promptly
following receipt of such notice, each Bank shall pay to the Administrative
Agent (for the account of the L/C Issuer) its Pro Rata Share of the payment then
due from the Borrower, in the same manner as provided in Section 2.1 with
respect to Revolving Credit Loans made by such Bank, and the amounts so paid to
the Administrative Agent shall be deemed Revolving Credit Loans for purposes of
this Agreement.

2.2.9. If after the date hereof, any Change in Law shall impose, modify or deem
applicable any tax, reserve, special deposit or similar requirement against or
with respect to or measured by reference to Letters of Credit issued or to be
issued hereunder, and the result shall be to increase the cost to the L/C Issuer
of issuing or maintaining any Letter of Credit, or reduce any amount receivable
hereunder by the L/C Issuer in respect of any Letter of Credit (which increase
in cost, or reduction in amount receivable, shall be the result of the L/C
Issuer’s reasonable allocation of the aggregate of such increases or reductions
resulting from such event), then, upon demand by the L/C Issuer, the Borrower
agrees to pay to the L/C Issuer, from time to time as specified by the L/C
Issuer, such additional amounts as shall be sufficient to compensate the L/C
Issuer for such increased costs or reductions in amounts received by the L/C
Issuer. A certificate of the L/C Issuer submitted by the L/C Issuer to the
Borrower shall be conclusive as to the amount thereof in the absence of manifest
error.

2.2.10. The obligations of Borrower and any other applicable account parties
under this Section 2.2 shall be absolute and unconditional under any and all
circumstances and irrespective of any setoff, counterclaim or defense to payment
which Borrower or any of the foregoing account parties may have or have had
against the L/C Issuer or any beneficiary of a Letter of Credit. The Borrower
and the applicable account parties further agree with the L/C Issuer that the
obligation for reimbursement in respect of any Letter of Credit shall not be
affected by the validity or genuineness of documents or of any endorsements
thereon, even if such documents should in fact prove to be in any or all
respects invalid, fraudulent or forged, or any dispute between or among the
Borrower and any other applicable account parties, or any of their Affiliates,
the beneficiary of any Letter of Credit or any financing institution or other
party to whom any Letter of Credit may be transferred or any claims or defenses
whatsoever of the Borrower or any other applicable account parties, or any of
their Affiliates, against the beneficiary of any Letter of Credit or any such
transferee. The responsibility of the L/C Issuer to the Borrower shall be only
to determine that the documents (including each demand for payment) delivered
under each Letter of Credit in connection with such presentment shall be in
conformity in all material respects with such Letter of Credit. The L/C Issuer
shall not be liable for any error, omission, interruption or delay in
transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit. The Borrower and any other
applicable account parties agree that any action taken or omitted by the L/C
Issuer under or in connection with each Letter of Credit and the related drafts
and documents, if done in good faith and without gross negligence or willful
misconduct, shall be binding upon them and shall not put the L/C Issuer under
any liability to any of them.

2.2.11. The L/C Issuer shall be entitled to rely, and shall be fully protected
in relying upon, any Letter of Credit, draft, writing, resolution, notice,
consent, certificate, affidavit, letter, cablegram, telegram, telecopy, telex or
teletype message, statement, order or other document believed by it to be
genuine and correct and to have been signed, sent or made by the proper Person
or Persons, and upon advice and statements of legal counsel, independent
accountants and other experts selected by the L/C Issuer.

2.2.12. The Borrower hereby agrees to indemnify and hold harmless the L/C
Issuer, and its respective directors, officers and employees from and against
any and all claims and damages, losses, liabilities, costs or expenses which the
L/C Issuer may incur (or which may be claimed against the L/C Issuer by any
Person whatsoever) by reason of or in connection with the execution and delivery
or transfer of or payment or failure to pay under any Letter of Credit or any
actual or proposed use of any Letter of Credit, including, without limitation,
any claims, damages, losses, liabilities, costs or expenses which the L/C Issuer
may incur by reason of or on account of the L/C Issuer issuing any Letter of
Credit which specifies that the term “beneficiary” included therein includes any
successor by operation of law of the named beneficiary, but which Letter of
Credit does not require that any drawing by any such successor beneficiary be
accompanied by a copy of a legal document, satisfactory to the L/C Issuer,
evidencing the appointment of such successor beneficiary; provided that Borrower
shall not be required to indemnify the L/C Issuer for any claims, damages,
losses, liabilities, costs or expenses (x) to the extent, but only to the
extent, caused by (i) the willful misconduct or gross negligence of the L/C
Issuer in determining whether a request presented under any Letter of Credit
complied with the terms of such Letter of Credit or (ii) the L/C Issuer’s
failure to pay under any Letter of Credit after the presentation to it of a
request strictly complying with the terms and conditions of such Letter of
Credit or (y) which are the subject of or are incurred in connection with any
litigation or proceeding with respect to which (i) the Borrower or any other
applicable account parties, or their Affiliates, on the one hand, and (ii) the
L/C Issuer, on the other hand, are directly opposing parties and with respect to
which a final, non-appealable judgment has been rendered in favor of the
Borrower or such other applicable account party or their Affiliates by a court
of competent jurisdiction. Nothing in this Section 2.2.12 is intended to limit
the obligations of Borrower under any other provision of this Agreement. The
provisions of this Section 2.2.12 shall survive termination of this Agreement.

2.2.13. The L/C Issuer may be replaced at any time by written agreement among
the Borrower, the Administrative Agent, the replaced L/C Issuer and the
successor L/C Issuer. The Administrative Agent shall notify the Banks of any
such replacement of the L/C Issuer. At the time any such replacement shall
become effective, the Borrower shall pay all unpaid fees accrued for the account
of the replaced L/C Issuer pursuant to Section 2.2.4. From and after the
effective date of any such replacement, (i) the successor L/C Issuer shall have
all the rights and obligations of the L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the replacement of an L/C Issuer hereunder, the
replaced L/C Issuer shall remain a party hereto and shall continue to have all
the rights and obligations of an L/C Issuer under this Agreement with respect to
Letters of Credit issued by it prior to such replacement, but shall not be
required to issue additional Letters of Credit.

2.3. Reduction of Revolving Credit Commitment. The Borrower shall have the
right, upon at least three (3) Business Days’ notice to the Administrative
Agent, to terminate in whole or reduce in part the unused portion of the
Revolving Credit Commitment, provided that each partial reduction shall be in
the amount of at least One Million and No/100 Dollars ($1,000,000.00), and
provided further that no reduction shall be permitted if, after giving effect
thereto, and to any prepayment made therewith, the aggregate outstanding and
unpaid principal amount of the Revolving Credit Loans, Swing Line Loans and
Letters of Credit shall exceed the Revolving Credit Commitment. Any reduction in
part of the unused portion of the Banks’ Commitments shall be made in the
proportion that each Bank’s Commitment bears to the Revolving Credit Commitment.
The Revolving Credit Commitment, once so reduced or terminated, may not be
reinstated.

2.4. Notice and Manner of Borrowing. The Borrower shall give the Administrative
Agent notice of any Revolving Credit Loans under this Agreement prior to
12:00 noon on the day of each Base Rate Loan, and at least three (3) Business
Days before each LIBOR Loan, specifying: (1) the date of such Loan; (2) the
amount of such Loan; (3) the type of Loan; and (4) in the case of a LIBOR Loan,
the duration of the Interest Period applicable thereto, which notice shall be in
form and content as set forth on Exhibit C hereto (a “Borrowing Notice”). The
Administrative Agent shall promptly notify each Bank of its receipt of a
Borrowing Notice. Not later than 1:00 p.m. on the date of such Revolving Credit
Loan, each Bank will make available to the Administrative Agent at the
Administrative Agent’s Principal Office in immediately available funds, such
Bank’s Pro Rata Share of such Revolving Credit Loan. After the Administrative
Agent’s receipt of such funds, not later than 1:00 p.m. on the date of such
Revolving Credit Loan and upon fulfillment of the applicable conditions set
forth in Section 3, the Administrative Agent will make such Revolving Credit
Loan available to the Borrower in immediately available funds by crediting the
amount thereof to the following account with the Administrative Agent: Account
styled Saia, Inc. Operating Account, No. 209908769. All times shall be based on
Central Time. All Borrowing Notices shall be irrevocable and shall be given not
later than 12:00 noon on the day which is not less than the number of Business
Days specified above for such Borrowing Notice.

2.5. Non-Receipt of Funds by Administrative Agent.

2.5.1. Unless the Administrative Agent shall have received notice from a Bank
prior to the date on which such Bank is to provide funds to the Administrative
Agent for a Revolving Credit Loan to be made by such Bank that such Bank will
not make available to the Administrative Agent such funds, the Administrative
Agent may assume that such Bank has made such funds available to the
Administrative Agent on the date of such Revolving Credit Loan in accordance
with Section 2.4 and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, make available to
the Borrower on such date a corresponding amount. If and to the extent such Bank
shall not have so made such funds available to the Administrative Agent, such
Bank agrees to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower by the Administrative Agent until
the date such amount is repaid to the Administrative Agent, at the Federal Funds
Rate for the first three days and thereafter at the interest rate then
applicable to the Revolving Credit Loans. If such Bank shall repay to the
Administrative Agent such corresponding amount, such amount so repaid shall
constitute such Bank’s Revolving Credit Loan for purposes of this Agreement. If
such Bank does not pay such corresponding amount forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent shall promptly
notify the Borrower, and the Borrower shall immediately pay such corresponding
amount to the Administrative Agent with interest thereon, for each day from the
date such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at the rate of interest applicable at the
time to such proposed Revolving Credit Loan.

2.5.2. Unless the Administrative Agent shall have received notice from the
Borrower prior to the date on which any payment is due to the Banks hereunder
that the Borrower will not make such payment in full, the Administrative Agent
may assume that the Borrower has made such payment in full to the Administrative
Agent on such date and the Administrative Agent in its sole discretion may, but
shall not be obligated to, in reliance upon such assumption, cause to be
distributed to each Bank on such due date an amount equal to the amount then due
such Bank. If and to the extent the Borrower shall not have so made such payment
in full to the Administrative Agent, each Bank shall repay to the Administrative
Agent forthwith on demand such amount distributed to such Bank together with
interest thereon, for each day from the date such amount is distributed to such
Bank until the date such Bank repays such amount to the Administrative Agent, at
the Federal Funds Rate for the first three days and thereafter at the interest
rate then applicable to the Revolving Credit Loans.

2.6. Conversions and Renewals. The Borrower may elect from time to time to
convert all or a part of one type of Revolving Credit Loan into another type of
Revolving Credit Loan or to renew all or part of a Revolving Credit Loan by
giving the Administrative Agent written notice by submitting to the
Administrative Agent an Interest Rate Election Notice, in form and content as
set forth on Exhibit D hereto, at least one (1) Business Day before conversion
into a Base Rate Loan, at least three (3) Business Days before conversion into
or renewal of a LIBOR Loan, specifying: (1) the renewal or conversion date;
(2) the amount of the Revolving Credit Loan to be converted or renewed; (3) in
the case of conversions, the type of Loan to be converted into; and (4) in the
case of renewals of or a conversion into LIBOR Loans, the duration of the
Interest Period applicable thereto, including one-month, two-month, three-month
or four-month durations; provided that (a) the minimum principal amount of each
Revolving Credit Loan outstanding after a renewal or conversion shall be Two
Hundred Thousand and No/100 Dollars ($200,000.00) in the case of Base Rate
Loans, and One Million and No/100 Dollars ($1,000,000.00) in the case of LIBOR
Loans; and (b) LIBOR Loans may be converted only on the last day of the Interest
Period for such Loan. The Administrative Agent shall promptly notify each Bank
of each such notice. All conversions and renewals shall be made in accordance
with each Bank’s Pro Rata Share of the amount to be converted or renewed. All
notices given under this Section 2.6 shall be irrevocable and shall be given not
later than 10:00 a.m. (Central time) on the day which is not less than the
number of Business Days specified above for such notice. If the Borrower shall
fail to give the Administrative Agent the notice as specified above for the
renewal or conversion of a LIBOR Loan prior to the end of the Interest Period
with respect thereto, such LIBOR Loan shall automatically be converted into a
Base Rate Loan on the last day of the Interest Period for such Loan.
Notwithstanding anything provided in this Section 2.6 or in Section 2.4, the
Borrower shall have no more than six (6) LIBOR Loans outstanding at any one
time.

2.7. Settlement. It is agreed that each Bank’s funded portion of the Revolving
Credit Loans is intended by the Banks to be equal at all times to such Bank’s
Pro Rata Share of the outstanding Revolving Credit Loans. Notwithstanding such
agreement, the Administrative Agent, and the other Banks agree (which agreement
shall not be for the benefit of or enforceable by the Borrower) that in order to
facilitate the administration of this Agreement and the other Loan Documents,
settlement among them as to the Revolving Credit Loans shall take place on a
periodic basis in accordance with the following provisions:

2.7.1. The Administrative Agent shall request settlement (“Settlement”) with the
Banks on a weekly basis, or on a more frequent basis if so determined by the
Administrative Agent, (1) with respect to each outstanding Revolving Credit
Loan, and (2) with respect to collections received, in each case, by notifying
the Banks of such requested Settlement by telecopy, telephone, or other similar
form of transmission, of such requested Settlement, no later than 10:00 a.m.
(Tulsa, Oklahoma time) on the date of such requested Settlement (the “Settlement
Date”). Each Bank shall make the amount of such Bank’s Pro Rata Share of the
outstanding principal amount of the Revolving Credit Loan with respect to which
Settlement is requested available to the Administrative Agent in same day funds
to such account of the Administrative Agent as the Administrative Agent may
designate, not later than 3:00 p.m. (Tulsa, Oklahoma time), on the Settlement
Date applicable thereto, regardless of whether the applicable conditions
precedent set forth in Section 3 have then been satisfied. Such amounts made
available to the Administrative Agent shall be applied against the amount of the
applicable Revolving Credit Loan and, together with the portion of such
Revolving Credit Loan representing Bank’s Pro Rata Share thereof, shall
constitute Revolving Credit Loans of such Banks. If any such amount is not made
available to the Administrative Agent by any Bank on the Settlement Date
applicable thereto, the Administrative Agent shall be entitled to recover such
amount on demand from such Bank together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to the Revolving Credit Loans.

2.7.2. Notwithstanding the foregoing, not more than one (1) Business Day after
demand is made by the Administrative Agent, each other Bank shall irrevocably
and unconditionally purchase and receive from the Administrative Agent, without
recourse or warranty, an undivided interest and participation in such Revolving
Credit Loan to the extent of such Bank’s Pro Rata Share thereof by paying to the
Administrative Agent, in same day funds, an amount equal to such Bank’s Pro Rata
Share of such Revolving Credit Loan. If such amount is not in fact made
available to the Administrative Agent by any Bank, the Administrative Agent
shall be entitled to recover such amount on demand from such Bank together with
interest thereon at the Federal Funds Rate for the first three (3) days from and
after such demand and thereafter at the Interest Rate then applicable to the
Revolving Credit Loans.

2.7.3. From and after the date, if any, on which any Bank purchases an undivided
interest and participation in any Revolving Credit Loan pursuant to
Section 2.7.2 above, the Administrative Agent shall, subject to reimbursement to
the Administrative Agent for any amounts due from such Bank, promptly distribute
to such Bank at such address as such Bank may request in writing, such Bank’s
Pro Rata Share of all payments of principal and interest received by the
Administrative Agent in respect of such Revolving Credit Loan.

2.7.4. The Administrative Agent shall record on its books the principal amount
of the Revolving Credit Loans owing to each Bank. In addition, each Bank is
authorized, at such Bank’s option, to note the date and amount of each payment
or prepayment of principal of such Bank’s Revolving Credit Loans in its books
and records, including computer records, such books and records constituting
rebuttably presumptive evidence, absent manifest error, of the accuracy of the
information contained therein.

2.7.5. All Revolving Credit Loans shall be made by the Banks simultaneously and
in accordance with their Pro Rata Shares. It is understood that (a) no Bank
shall be responsible beyond such Bank’s Commitment set forth in Section 2.1
hereof for any failure by any other Bank to perform its obligation to make any
Revolving Credit Loans hereunder, (b) no failure by any Banks to perform its
obligation to make any Revolving Credit Loan hereunder shall excuse any other
Bank from its obligation to make any Revolving Credit Loans hereunder, and
(c) the obligations of each Bank hereunder shall be several, not joint and
several.

              2.8.   Interest.           2.8.1.    
The Loans shall bear interest as follows:

(a) The outstanding principal amount of the Base Rate Loans shall bear interest
on each day at the Adjusted Base Rate for that day. Any change in the Adjusted
Base Rate resulting from a change in the Base Rate shall be effective as of the
opening of business on the day on which such change in the Base Rate becomes
effective.

(b) The outstanding principal amount of each LIBOR Loan shall bear interest for
the applicable Interest Period at the Adjusted LIBOR Rate applicable to such
Interest Period.

(c) The outstanding principal amount of each Swing Line Loan shall bear interest
on each day at the Adjusted Base Rate for that day.

2.8.2. Interest on each Loan shall be calculated on the basis of a year
consisting of 360 days and for the actual number of days elapsed.

2.8.3. Interest on the Loans shall be paid in arrears in immediately available
funds to the Administrative Agent at its Principal Office for the account of the
applicable Lending Office of each Bank as follows:

(a) For each Base Rate Loan, on the first (1st) day of each month commencing the
first such date after such Loan is made and continuing until the earlier of
(i) the date such Base Rate Loan is paid in full or (ii) the Termination Date.

(b) For each LIBOR Loan, on the earlier of the last day of the Interest Period
with respect to such LIBOR Loan and, if the applicable Interest Period begins in
one calendar quarter and ends in a subsequent calendar quarter, on the first day
of each calendar quarter during such Interest Period.

(c) For each Swing Line Loan, on the first (1st) day of each month commencing
the first such date after such Swing Line Loan is made and continuing until the
earlier of (i) the date such Swing Line Loan is paid in full or (ii) the
Termination Date.

2.8.4. Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by the Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan, 2% plus the
rate otherwise applicable to such Loan, or (ii) in the case of any other amount,
2% plus the Adjusted Base Rate.

2.9. Unused Portion Fee. The Borrower agrees to pay to the Administrative Agent
for the account of the Banks an Unused Portion Fee on the average daily unused
portion of the Revolving Credit Commitment from the Effective Date until the
Termination Date at the rate determined in accordance with the Pricing Schedule.
The Unused Portion Fee shall be payable in arrears on the first (1st) day of
each quarter during the term of this Agreement and on the Termination Date. Upon
receipt of any Unused Portion Fees, the Administrative Agent will promptly
thereafter cause to be distributed such payments to the Banks in accordance with
each Bank’s Pro Rata Share of such payments.

2.10. Notes. The Revolving Credit Loans made by the Banks under this Agreement
shall be evidenced by the Notes. Each Bank is hereby authorized by the Borrower
to endorse on the schedule attached to the Note held by it the amount and type
of each Revolving Credit Loan and each renewal, conversion, and payment of
principal amount received by such Bank for the account of its applicable Lending
Office on account of its Revolving Credit Loans, which endorsement shall, in the
absence of manifest error, be conclusive as to the outstanding balance of the
Revolving Credit Loans made by such Bank; provided, however, that the failure to
make such notation with respect to any Revolving Credit Loan or renewal,
conversion, or payment shall not limit or otherwise affect the obligations of
the Borrower under this Agreement or the Note held by such Bank.

              2.11.   Required Payments.
 
    2.11.1.     All Revolving Credit Loans shall be repaid in full on the
Termination Date.

2.11.2. Upon each redetermination by the Administrative Agent pursuant to
Section 1.5 of the amount of the Available Borrowing Base then in effect, if the
Aggregate Outstanding Credit Exposure exceeds the Available Borrowing Base (as
so determined by the Administrative Agent), then within ten Business Days after
receipt of notice from the Administrative Agent of the redetermined amount of
the Available Borrowing Base, the Borrower shall prepay Revolving Credit Loans
(or, if necessary, cash collateralize the outstanding Letters of Credit) in an
aggregate amount equal to such excess. To the extent any required prepayment
would be applied to outstanding LIBOR Loans and no Default or Matured Default
has occurred and is continuing, such portion, including interest thereon through
the end of the then-current Interest Period applicable thereto, shall be
deposited in a deposit account with the Administrative Agent, such account to be
under the sole dominion and control of the Administrative Agent and not subject
to withdrawal by the Borrower, and withdrawn for application to such LIBOR Loans
at the end of the then-current Interest Periods applicable thereto (or earlier,
upon and at any time after the occurrence and continuance of a Matured Default).
The Administrative Agent shall not pay any interest to the Borrower on any
amounts held in such account.

2.11.3. Upon any reduction of the Revolving Credit Commitment pursuant to
Section 2.3.1 or 2.3.2, the Borrower will be required to prepay Revolving Credit
Loans (or, if necessary, cash collateralize outstanding Letters of Credit) to
the extent the Aggregate Outstanding Credit Exposure exceeds the reduced amount
of the Revolving Credit Commitment.

2.12. Optional Prepayments. The Borrower may, upon at least one Business Day’s
prior notice to the Administrative Agent in the case of Base Rate Loans and at
least three Business Days’ prior notice to the Administrative Agent in the case
of LIBOR Loans, pay the Loans, without premium or penalty, in whole or in part
with accrued interest to the date of such payment on the amount paid, provided
that LIBOR Loans may be paid, without premium or penalty, only on the last day
of the Interest Period for such Loans. Upon receipt of any such payments, the
Administrative Agent will promptly thereafter cause to be distributed such
payment to each Bank for the account of its applicable Lending Office its Pro
Rata Share of such payment.

2.13. Method of Payment. The Borrower shall make each payment under this
Agreement and under the Notes not later than 3:00 p.m. (Central time) on the
date when due in lawful money of the United States to the Administrative Agent
at its Principal Office for the account of the applicable Lending Office of each
Bank in immediately available funds. The Administrative Agent will promptly
thereafter cause to be distributed (1) such payments of principal and interest
in like funds to each Bank for the account of its applicable Lending Office
based upon its Pro Rata Share thereof and (2) other fees payable to any Bank to
be applied in accordance with the terms of this Agreement. The Borrower hereby
authorizes the Administrative Agent and each Bank, if and to the extent payment
is not made when due under this Agreement or under the Notes, to charge from
time to time against any account of the Borrower with such Bank any amount as
due. Whenever any payment to be made under this Agreement or under the Notes
shall be stated to be due on a day other than a Business Day, such payment shall
be made on the next succeeding Business Day, and such extension of time shall be
included in the computation of the payment of interest and the commitment fee,
as the case may be, except, in the case of a LIBOR Loan, if the result of such
extension would be to extend such payment into another calendar month, such
payment shall be made on the immediately preceding Business Day.

2.14. Use of Proceeds. The proceeds of the Loans hereunder shall be used by the
Borrower for general corporate purposes including financing Permitted
Acquisitions, working capital, drawings under Letters of Credit, and Capital
Expenditures. All Loans outstanding under the Existing Credit Agreement as of
the Effective Date shall be continued as Loans made hereunder. The Borrower will
not, directly or indirectly, use any part of such proceeds for the purpose of
purchasing or carrying any margin stock within the meaning of Regulation U or to
extend credit to any Persons for the purpose of purchasing or carrying any such
margin stock, or for any purpose which violates, or is inconsistent with,
Regulation U.

2.15. Illegality. Notwithstanding any other provision in this Agreement, if any
Bank determines that any Change in Law shall make it unlawful or impossible for
such Bank (or its Lending Office) to maintain or fund its LIBOR Loans, then upon
30 days’ notice to the Borrower (with a copy to the Administrative Agent) by
such Bank the outstanding principal amount of all LIBOR Loans, together with
interest accrued thereon, and any other amounts payable to each Bank under this
Agreement shall be repaid (a) immediately upon demand of such Bank if such
change or compliance with such request, in the judgment of such Bank, requires
immediate repayment, or (b) at the expiration of the last Interest Period to
expire before the effective date of any such change or request.

2.16. Disaster. Notwithstanding anything to the contrary herein, if the
Administrative Agent determines (which determination shall be conclusive) that
quotations of interest rates for the relevant deposits referred to in the
definition of LIBOR Rate, are not being provided in the relevant amounts or for
the relative maturities for purposes of determining the rate of interest on a
LIBOR Loan as provided in this Agreement, or if the Majority Banks determine
(which determination shall be conclusive) that the relevant rates of interest
referred to in the definition of LIBOR Rate, upon the basis of which the rate of
interest for any such type of Loan is to be determined do not accurately cover
the cost to the Banks of making or maintaining such type of Loans, then the
Administrative Agent shall forthwith give notice thereof to the Borrower,
whereupon (a) the obligation of the Banks to make LIBOR Loans, shall be
suspended until the Administrative Agent notifies the Borrower that the
circumstances giving rise to such suspension no longer exist, and (b) the
Borrower shall repay in full the then outstanding principal amount of each LIBOR
Loan, together with accrued interest thereon, on the last day of the then
current Interest Period applicable to such Loan.

2.17. Increased Cost. From time to time upon 30 days’ prior notice to the
Borrower from a Bank (with a copy to the Administrative Agent), the Borrower
shall pay to the Administrative Agent for the account of the applicable Bank
such amounts as any Bank may determine to be necessary to compensate such Bank
for any costs incurred by such Bank which such Bank determines are attributable
to its making or maintaining any LIBOR Loans hereunder or its obligation to make
any such Loans hereunder, or any reduction in any amount receivable by such Bank
under this Agreement or its Note in respect of any such Loans or such obligation
(such increases in costs and reductions in amounts receivable being herein
called “Additional Costs”), resulting from any Change in Law after the Effective
Date which: (1) changes the basis of taxation of any amounts payable to such
Bank under this Agreement or its Note in respect of any of such Loans (other
than taxes imposed on the overall net income of such Bank or of its Lending
Office for any of such Loans by the jurisdiction where the Principal Office or
such Lending Office is located); or (2) imposes or modifies any reserve, special
deposit, compulsory loan, or similar requirements relating to any extensions of
credit or other assets of, or any deposits with or other liabilities of, such
Bank (including any of such Loans or any deposits referred to in the definition
of LIBOR Rate); or (3) imposes any other condition affecting this Agreement or
its Note (or any of such extensions of credit or liabilities). Such Bank will
notify the Borrower (with a copy to the Administrative Agent) of any event
occurring after the Effective Date which will entitle such Bank to compensation
pursuant to this Section 2.17 as promptly as practicable after it obtains
knowledge thereof and determines to request such compensation. Determinations by
any Bank for purposes of this Section 2.17 of the effect of any Change in Law on
its costs of making or maintaining Loans or on amounts receivable by it in
respect of Loans, and of the additional amounts required to compensate any such
Bank in respect of any Additional Costs, shall be conclusive, provided that such
determinations are made on a reasonable basis. The provisions of this
Section 2.17 shall survive termination of this Agreement.

2.18. Risk-Based Capital. In the event that any Bank determines that (1) any
Change in Law or (2) compliance by such Bank or any corporation controlling such
Bank with any guideline or request from any central bank or other governmental
authority (whether or not having the force of law) has the effect of requiring
an increase in the amount of capital required or expected to be maintained by
such Bank or any corporation controlling such Bank, and such Bank determines
that such increase is based upon its obligations hereunder, and other similar
obligations, the Borrower shall pay to the Administrative Agent, for the account
of the applicable Bank, such additional amount as shall be certified by the Bank
to be the amount allocable to such Bank’s obligations to the Borrower hereunder.
Such Bank will notify the Borrower (with a copy to the Administrative Agent) of
any event occurring after the Effective Date that will entitle such Bank to
compensation pursuant to this Section 2.18 as promptly as practicable after it
obtains knowledge thereof and determines to request such compensation.
Determinations by any Bank for purposes of this Section 2.18 of the effect of
any increase in the amount of capital required to be maintained by such Bank and
of the amount allocable to such Bank’s obligations to the Borrower hereunder
shall be conclusive, provided that such determinations are made on a reasonable
basis. The provisions of this Section 2.18 shall survive termination of this
Agreement.

2.19. Funding Loss Indemnification. Upon notice to the Borrower from a Bank
(with a copy to the Administrative Agent) the Borrower shall pay to the
Administrative Agent for the account of the applicable Bank, such amount or
amounts as shall be sufficient (in the reasonable opinion of such Bank) to
compensate it for any loss, cost, or expense incurred as a result of (a) any
payment of a LIBOR Loan on a date other than the last day of the Interest Period
for such Loan, including payment upon acceleration of the Loans by the
Administrative Agent pursuant to Section 8.1, any prepayment of a LIBOR Loan
under Sections 2.15 or 2.16, or the replacement of any Bank pursuant to
Section 10.4; or (b) any failure by the Borrower to borrow or convert, as the
case may be, a LIBOR Loan on the date for borrowing or conversion, as the case
may be, specified in the relevant notice under Section 2.6. The provisions of
this Section 2.19 shall survive termination of this Agreement.

2.20. Swing Line Loans.

2.20.1. Upon the satisfaction of the conditions precedent set forth in
Section 3.2 and, if such Swing Line Loan is to be made on the date of the
initial Advance hereunder, the satisfaction of the conditions precedent set
forth in Section 3.1 as well, the Swing Line Lender agrees, on the terms and
conditions set forth in this Agreement, to make Swing Line Loans to the Borrower
from time to time during the period from and including the Effective Date up to
but not including the Termination Date in an aggregate principal amount not to
exceed the Swing Line Commitment, provided that immediately following the making
of any Swing Line Loan, the Aggregate Outstanding Credit Exposure shall not
exceed the lesser of (A) the Revolving Credit Commitment, or (B) the Available
Borrowing Base in effect on such date. Subject to the terms of this Agreement,
the Borrower may borrow, repay and reborrow Swing Line Loans at any time prior
to the Termination Date.

2.20.2. The Borrower shall deliver to the Administrative Agent and the Swing
Line Lender irrevocable notice (a “Swing Line Borrowing Notice”) not later than
noon (Tulsa time) on the requested date of disbursement, which shall be a
Business Day (“Borrowing Date”) of each Swing Line Loan, specifying (i) the
applicable Borrowing Date, and (ii) the aggregate amount of the requested Swing
Line Loan which shall be an amount not less than $100,000.

2.20.3. Promptly after receipt of a Swing Line Borrowing Notice, the Swing Line
Lender shall make available the Swing Line Loan, in funds immediately available
to the Borrower on the Borrowing Date.

2.20.4. Each Swing Line Loan shall be paid in full by the Borrower on demand. In
addition, the Swing Line Lender may at any time in its sole discretion with
respect to any outstanding Swing Line Loan, require each Bank (including the
Swing Line Lender) to make a Revolving Credit Loan in the amount of such Bank’s
Pro Rata Share of such Swing Line Loan for the purpose of repaying such Swing
Line Loan. Not later than noon (Tulsa time) on the date of any notice received
pursuant to this Section 2.20.4, each Bank shall make available its required
Revolving Credit Loan, in funds immediately available in Tulsa to the
Administrative Agent at its address specified, pursuant to Section 2.4.
Revolving Credit Loans made pursuant to this Section 2.20.4 shall initially be
Base Rate Loans and thereafter may be continued as Base Rate Loans or converted
into LIBOR Loans in the manner provided in Section 2.6 and subject to the other
conditions and limitations set forth in this Section 2. Unless a Bank shall have
notified the Swing Line Lender, prior to its making any Swing Line Loan, that
any applicable condition precedent set forth in Sections 3.1 or 3.2 had not then
been satisfied, such Bank’s obligation to make Revolving Credit Loans pursuant
to this Section 2.20.4 to repay Swing Line Loans shall be unconditional,
continuing, irrevocable and absolute and shall not be affected by any
circumstances, including, without limitation, (a) any set-off, counterclaim,
recoupment, defense or other right which such Bank may have against the
Administrative Agent, the Swing Line Lender or any other Person, (b) the
occurrence or continuance of a Default, (c) any adverse change in the condition
(financial or otherwise) of the Borrower, or (d) any other circumstances,
happening or event whatsoever. In the event that any Bank fails to make payment
to the Administrative Agent of any amount due under this Section 2.20.4, the
Administrative Agent shall be entitled to receive, retain and apply against such
obligation the principal and interest otherwise payable to such Bank hereunder
until the Administrative Agent receives such payment from such Bank or such
obligation is otherwise fully satisfied. In addition to the foregoing, if for
any reason any Bank fails to make payment to the Administrative Agent of any
amount due under this Section 2.20.4, such Bank shall be deemed, at the option
of the Administrative Agent, to have unconditionally and irrevocably purchased
from the Swing Line Lender, without recourse or warranty, an undivided interest
and participation in the applicable Swing Line Loan in the amount of such
Revolving Credit Loan, and such interest and participation may be recovered from
such Bank together with interest thereon at the Federal Funds Rate for each day
during the period commencing on the date of demand and ending on the date such
amount is received. On the Termination Date, the Borrower shall repay in full
the outstanding principal balance of the Swing Line Loans.

2.21. Defaulting Banks. Notwithstanding any provision of this Agreement to the
contrary, if any Bank becomes a Defaulting Bank, then the following provisions
shall apply for so long as such Bank is a Defaulting Bank:

2.21.1. The Unused Portion Fee shall cease to accrue on the unfunded portion of
the Revolving Credit Commitment of such Defaulting Bank pursuant to Section 2.9.

2.21.2. The Revolving Credit Commitment and Outstanding Credit Exposure of such
Defaulting Bank shall not be included in determining whether all Banks or the
Majority Banks have taken or may take any action hereunder (including any
consent to any amendment or waiver pursuant to Section 11.1), provided that any
waiver, amendment or modification requiring the consent of all Banks or each
affected Bank which affects such Defaulting Bank differently than any other
affected Bank shall require the consent of such Defaulting Bank.

2.21.3. If any Swing Line Loans or L/C Obligations exist or are outstanding at
the time a Bank becomes a Defaulting Bank, then:

(a) all or any part of such Defaulting Bank’s share of participations in such
Swing Line Loans and L/C Obligations shall be reallocated among the
non-Defaulting Banks in accordance with their respective Pro Rata Shares, but
only to the extent (x) the sum of all non-Defaulting Bank’s Revolving Credit
Exposures plus such Defaulting Bank’s share of participations in such Swing Line
Loans and L/C Obligations does not exceed the total of all non-Defaulting Banks’
Commitments and (y) the conditions set forth in Section 3.2 are satisfied at
such time;

(b) if the reallocation described in clause (a) above cannot be effected or can
only partially be effected, the Borrower shall within one Business Day following
notice by the Administrative Agent (x) first, prepay such Swing Line Loans and
(y) second, cash collateralize such Defaulting Bank’s share of outstanding L/C
Obligations (after giving effect to any partial reallocation pursuant to clause
(a) above) for so long as such L/C Obligations are outstanding;

(c) if the Borrower cash collateralizes any portion of such Defaulting Bank’s
share of outstanding L/C Obligations pursuant to this Section 2.21.3, the
Borrower shall not be required to pay any fees with respect to such Defaulting
Bank pursuant to Section 2.2.4 during the period such Defaulting Bank’s share of
outstanding L/C Obligations is cash collateralized;

(d) if the share of the outstanding L/C Obligations of the non-Defaulting Bank
is reallocated pursuant to this Section 2.21.3, then the fees payable to the
Banks pursuant to Section 2.2.4 and Section 2.9 shall be adjusted in accordance
with such non-Defaulting Banks’ Pro Rata Shares; and

(e) if any Defaulting Bank’s share of the outstanding L/C Obligations is neither
cash collateralized nor reallocated pursuant to this Section 2.21.3, then,
without prejudice to any rights or remedies of the L/C Issuer, any Bank or the
Borrower hereunder, all Unused Portion Fee that otherwise would have been
payable to such Defaulting Bank (solely with respect to the portion of such
Defaulting Bank’s Revolving Commitment that was utilized by such outstanding L/C
Obligations) and letter of credit fees payable under Section 2.2.4 with respect
to such Defaulting Bank shall be payable to the Issuing Bank until such share is
cash collateralized and/or reallocated.

2.21.4. So long as any Bank is a Defaulting Bank, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the L/C Issuer shall not be
required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Banks and/or cash collateral will be provided
by the Borrower in accordance with Section 2.21.3), and participating interests
in any such newly issued or increased Letter of Credit or newly made Swing Line
Loan shall be allocated among non-Defaulting Banks in a manner consistent with
Section 2.21.3 (and the Defaulting Bank shall not participate therein).

2.21.5. If any Defaulting Bank shall fail to make any payment required to be
made by it pursuant to this Agreement, then the Administrative Agent may, in its
discretion and notwithstanding any contrary provision hereof, (i) apply any
amounts thereafter received by the Administrative Agent for the account of such
Defaulting Bank to satisfy such Defaulting Bank’s funding obligations hereunder
until all such unsatisfied obligations are fully paid, and/or (ii) hold any such
amounts in a segregated account as cash collateral for, and application to, any
future funding obligations of such Defaulting Bank.

In the event that the Administrative Agent, the Borrower, the L/C Bank and the
Swing Line Lender each agrees that a Defaulting Bank has adequately remedied all
matters that caused such Bank to be a Defaulting Bank, then the participations
of the Banks in all outstanding Swing Line Loans and L/C Obligations shall be
readjusted to reflect the inclusion of such Bank’s Revolving Credit Commitment
and on such date such Bank shall purchase at par such of the Revolving Credit
Loans of the other Banks (other than Swing Line Loans) as the Administrative
Agent shall determine may be necessary in order for such Bank to hold such
Revolving Credit Loans in accordance with its Pro Rata Share.

2.22. Accordion.

2.22.1. Subject to the terms and conditions of this Section 2.22, and provided
no Default or Matured Default exists, the Borrower shall have the right from
time to time on or before the Termination Date (but in no event more than two
(2) times during the term of this Agreement), upon not less than 30 days’ prior
written notice to the Administrative Agent (such written notice being herein
referred to as a “Revolving Credit Increase Notice”), to increase on the date
specified in the Revolving Credit Increase Notice (the “Revolving Credit
Increase Date”), the amount of the Revolving Credit Commitment by the amount
specified in the Revolving Credit Increase Notice (the “Revolving Credit
Increase Amount”) which shall be a minimum of $10,000,000; provided, however,
that in no event shall the amount of the Revolving Credit Loans and the
aggregate Revolving Credit Commitment be increased to an amount greater than
$190,000,000, and further provided, however, that no such Revolving Credit
Increase Amount shall be permitted under this Agreement if a Default or Matured
Default shall exist on the date the Administrative Agent receives the Revolving
Credit Increase Notice or on the Revolving Credit Increase Date.

2.22.2. The Administrative Agent shall promptly notify the Banks of any
Revolving Credit Increase Notice from the Borrower, and within 10 Business Days
after receipt of such Revolving Credit Increase Notice, each of the Banks shall
notify the Borrower and the Administrative Agent of its determination whether to
participate in the requested increase in the Revolving Credit Commitment. If one
or more of the Banks elects not to increase its Commitment (or to increase its
Commitment by an amount less than its Pro Rata of the Revolving Credit Increase
Amount), the Borrower may request that the other Banks increase their
Commitments by the amount of the shortfall or seek to obtain Commitments from
other financial institutions to become additional Banks under this Agreement
(subject to the consent of the Administrative Agent, but without the consent of
any other Banks). The Borrower shall notify the Administrative Agent of any
financial institution that shall have agreed to become an additional Bank party
to this Agreement (a “New Bank”) in connection with a Revolving Credit Increase
Notice and the amount of its proposed Commitment, and the Administrative Agent
shall then have a period of five Business Days in which to consent or withhold
consent to the admission of the proposed New Bank. If the Borrower is unable
within 30 days after delivering any Revolving Credit Increase Notice to obtain
approval from the Banks to increase their Commitments and/or to secure
Commitments from New Banks for the full amount of the Revolving Credit Increase
Amount, the Revolving Credit Increase Notice shall become effective only to the
extent of the increased or new Commitments actually obtained; provided that no
increase in the Revolving Credit Commitment shall become effective unless the
Borrower is able to obtain approval from one or more Banks to increase their
Commitments and/or to secure Commitments from New Banks for an aggregate
increase in the Revolving Credit Commitment of at least $5,000,000. Nothing
contained herein shall constitute, or otherwise be deemed to be, a commitment on
the part of any Bank to increase its Commitment at any time, and no Bank shall
be obligated to agree to any increase in its Commitment.

2.22.3. Any increase in the Revolving Credit Commitment shall be subject to the
satisfaction of the following conditions precedent at or as of the Revolving
Credit Increase Date: (i) no Default or Matured Default shall have occurred and
then be continuing; (ii) all representations and warranties contained in this
Agreement shall be true and correct in all material respects as though made on
such date; (iii) each Bank that shall have agreed to provide an increase in its
Commitment shall have confirmed such increase to the Borrower and the
Administrative Agent in writing; (iv) each New Bank shall have executed and
delivered such documents as the Administrative Agent shall have reasonably
required in order for it to subscribe to the terms and conditions of this
Agreement and the other Loan Documents and agree to be bound by the terms and
provisions hereof and thereof or as the Administrative Agent shall have
reasonably requested in connection with such increase; (v) each New Bank shall
have executed and delivered a supplement to the Prudential Intercreditor
Agreement and such other documents as may be reasonably required in order for it
to subscribe to the terms and conditions of the Prudential Intercreditor
Agreement; (vi) counsel for the Borrower shall have provided to the
Administrative Agent a supplemental opinion in form and substance reasonably
satisfactory to the Administrative Agent; (vii) the outstanding Loans shall have
been reallocated ratably among the Banks (including new Banks) after giving
effect to such increase; and (viii) all legal matters incident to such increase
and the admission of any New Banks under this Agreement shall be satisfactory to
the Administrative Agent and its counsel. The Borrower agrees to compensate each
Bank, to the extent required by Section 2.19, for any losses or expenses
incurred by such Bank in connection with the reallocation of any outstanding
Revolving Credit Loans. The Borrower shall execute and deliver (i) to each Bank
that shall have agreed to provide an increase in its Commitment, a substitute
Note payable to the order of such Bank in the principal amount of its increased
Commitment, and (ii) to each New Bank, a new Note payable to the order of each
New Bank in the principal amount of its Commitment. No increase in the aggregate
Revolving Credit Commitment shall become effective unless and until each of the
foregoing conditions precedent has been satisfied.



3.   CONDITIONS PRECEDENT

3.1. Conditions Precedent to Effective Date. The obligations of the Banks to
make Loans (including Swing Line Loans) and of the L/C Issuer to issue Letters
of Credit hereunder shall not become effective until the date on which each of
the following conditions is satisfied (or waived in accordance with
Section 11.1):

3.1.1. The Administrative Agent shall have received from the Borrower and each
Bank party hereto (such Banks to constitute at least the Majority Banks) either
(i) a counterpart of this Agreement signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement.

3.1.2. The Administrative Agent shall have received originals or copies
satisfactory to the Administrative Agent (which may include telecopy or
electronic transmission of signed signature pages, with originals to follow by
next day delivery service) of (i) a Note issued by the Borrower pursuant to
Section 2.11 payable to the order of each Bank that has requested a promissory
note, (ii) the Security Agreement, duly executed by the Borrower and SMF,
(iii) the Guaranty, duly executed by SMF, and (iv) and all other Loan Documents
required to be executed and delivered as of the Effective Date pursuant to this
Agreement.

3.1.3. The Administrative Agent shall have received a Borrowing Notice with
respect to the Loans, if any, to be made on the Effective Date.

3.1.4. The Administrative Agent shall have received (i) copies of the articles
or certificate of incorporation or organization of the Borrower and each of its
Subsidiaries, together with all amendments, certified by the appropriate
governmental officer in its jurisdiction of incorporation or organization (or,
as applicable, a certification by the Secretary or Assistant Secretary of the
Borrower and each of its Subsidiaries that no changes have been made to its
articles or certificate of incorporation or organization since the date copies
of the same were furnished to the Administrative Agent pursuant to the Existing
Credit Agreement), (ii) a certificate of good standing for the Borrower and each
of its Subsidiaries, certified by the appropriate governmental officer in its
jurisdiction of incorporation or organization, (iii) copies, certified by the
Secretary or Assistant Secretary of the Borrower and SMF, of its bylaws,
operating agreement or other internal governance documents, together with all
amendments thereto (or, as applicable, a certification by the Secretary or
Assistant Secretary of the Borrower and SMF that no changes have been made to
its bylaws, operating agreement or other internal governance documents since the
date copies of the same were furnished to the Administrative Agent pursuant to
the Existing Credit Agreement), and (iv) copies, certified by the Secretary or
Assistant Secretary of the Borrower and SMF, of the resolutions or actions of
its Board of Directors or other governing body authorizing the execution of the
Loan Documents to which it is a party.

3.1.5. The Administrative Agent shall have received an incumbency certificate,
executed by a Secretary or Assistant Secretary of the Borrower and SMF, which
shall identify by name and title and bear the signatures of the Authorized
Officers of the Borrower and SMF authorized to sign the Loan Documents to which
it is a party and, in the case of the Borrower, the Authorized Officers of the
Borrower authorized to submit borrowing requests and Interest Rate Election
Notices, upon which certificate the Administrative Agent shall be entitled to
rely until informed of any change in writing by an Authorized Officer.

3.1.6. The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by an Authorized Officer of the Borrower, confirming
compliance with the conditions set forth in Sections 3.2.1 and 3.2.2.

3.1.7. The Administrative Agent shall have received a certificate from an
Authorized Officer of the Borrower dated as of the Effective Date addressed to
the Administrative Agent and each Bank certifying that, as of such date, the
Borrower and each of its Subsidiaries is Solvent (assuming with respect to each
Guarantor, that the fraudulent transfer savings language contained in the
Guaranty applicable to such Guarantor will be given full effect).

3.1.8. The Administrative Agent shall have received a favorable written opinion
(addressed to the Administrative Agent and the Banks and dated the Effective
Date) of Bryan Cave LLP, counsel to the Borrower and the Existing Subsidiaries,
covering the matters set forth in Schedule 3.1.8 and such other matters as the
Administrative Agent or the Majority Banks shall reasonably request. The
Borrower hereby requests such counsel to deliver such opinion.

3.1.9. The Administrative Agent shall have received a copy of, or a certificate
as to coverage under, the insurance policies required by Section 5.5 and the
applicable provisions of the Collateral Documents, each of which shall be
endorsed or otherwise amended to include a customary lender’s loss payable
endorsement and name the Collateral Agent as an additional insured thereunder.

3.1.10. The Borrower shall have paid to the Administrative Agent, for the
account of each Bank, an upfront fee in an amount equal to (i) 0.45% (45 basis
points) of such Bank’s Commitment, if such Bank’s Commitment is $32,000,000 or
higher, or (ii) 0.35% (35 basis points) of such Bank’s Commitment, if such
Bank’s Commitment is less than $32,000,000.

3.1.11. The Administrative Agent shall have received payment of all other fees
and other amounts due and payable on or prior to the Effective Date, including
the fees set forth in the separate fee letter between the Administrative Agent
and the Borrower and, to the extent invoiced, reimbursement or payment of all
out of pocket expenses required to be reimbursed or paid by the Borrower
hereunder.

3.1.12. The Administrative Agent shall have received evidence satisfactory to
the Administrative Agent that a Second Amendment to the Prudential Agreement has
been executed and delivered by the parties thereto, and the terms and provisions
of such Second Amendment shall be acceptable to the Administrative Agent.

3.1.13. A First Amendment to the Prudential Intercreditor Agreement shall have
been executed and delivered by the parties thereto and shall be in full force
and effect.

3.1.14. The Collateral Agent shall have received the Security Agreement, duly
executed by the Borrower and SMF.

3.1.15. The Collateral Agent shall have received all appropriate evidence
required by the Collateral Agent in the reasonable exercise of its sole
discretion necessary to determine that, subject to compliance with Sections 5.12
and 5.13, arrangements have been made for the Collateral Agent for the benefit
of Secured Parties to have an Acceptable Security Interest in the Personal
Property Collateral, including the delivery to the Collateral Agent of (i) such
financing statements (or amendments) under the UCC for filing in such
jurisdictions as the Collateral Agent may require, (ii) any other documents,
agreements or instruments necessary to create an Acceptable Security Interest in
the Personal Property Collateral described therein, (iii) such certificates,
powers executed in blank, and other documents, agreements or instruments
necessary to create and perfect an Acceptable Security Interest in all Equity
Interests, including Equity Interests in Subsidiaries of the Borrower, included
in the Personal Property Collateral, (iv) lien, tax and judgment searches
conducted on the Borrower and its Subsidiaries reflecting no Liens other than
Excepted Liens against any of the Personal Property Collateral as to which
perfection of a Lien is accomplished by the filing of a financing statement, and
(v) lien releases with respect to any Personal Property Collateral currently
subject to a Lien (other than Excepted Liens).

3.1.16. The Administrative Agent shall have received such other documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to any legal matters relating to the Borrower and each of its
Subsidiaries, this Agreement or the other Loan Documents, all in form and
substance satisfactory to the Administrative Agent and its counsel.

The Administrative Agent shall notify the Borrower and the Banks when each of
the foregoing conditions required to be completed to the satisfaction of the
Administrative Agent and/or the Collateral Agent has been satisfied (or waived
pursuant to Section 11.1).

3.2. Conditions Precedent to All Credit Extensions. The obligation of each Bank
to make any Loan and of the L/C Issuer to issue, renew, extend, increase or
otherwise modify any Letter of Credit shall be subject to the further conditions
precedent that on and as of the date such Loan is to be made or such Letter of
Credit is to be issued, renewed, extended, increased or otherwise modified:

3.2.1. The representations and warranties of the Borrower contained in Section 4
of this Agreement and all other Loan Documents to which it is a party and of
each Guarantor in the Guaranty and all other Loan Documents to which it is a
party shall be true and correct on and as though made on and as of such date and
will remain true and correct after giving effect to the making of such Loan or
the issuance, renewal, extension, increase or other modification of such Letter
of Credit.

3.2.2. No Default or Matured Default shall have occurred and be continuing or
would result from the making of such Loan or the issuance, renewal, extension,
increase or other modification of such Letter of Credit.

3.2.3. The Administrative Agent shall have received such other approvals,
opinions, or documents as any Bank through the Administrative Agent may have
reasonably requested.

Each request by the Borrower for a Loan or the issuance, renewal, extension,
increase or other modification a Letter of Credit shall constitute a
representation and warranty by the Borrower that the statements in
Sections 3.2.1 and 3.2.2 are true and correct.



4.   REPRESENTATIONS AND WARRANTIES

The Borrower represents, covenants and warrants as follows (all references to
“Subsidiary” and "Subsidiaries” in this Section 4 shall be deemed omitted if the
Borrower has no Subsidiaries at the time the representations herein are made and
repeated):

4.1. Organization. The Borrower is a corporation duly organized and validly
existing in good standing under the laws of the State of Delaware; each
Subsidiary is duly organized and validly existing in good standing under the
laws of the jurisdiction in which it is organized; and the Borrower has and each
Subsidiary has the power to own its respective Property and to carry on its
respective business as now being conducted. As of the date hereof, the only
Subsidiaries of the Borrower are the Existing Subsidiaries.

4.2. Authorization; Enforceability. The execution, delivery and performance of
this Agreement and the other Loan Documents to which the Borrower or any of its
Subsidiaries is a party are within the corporate or limited liability company
power and authority of the Borrower and each of its Subsidiaries (as applicable)
and have been duly authorized by all necessary corporate action by or on behalf
of the Borrower and each of such Subsidiaries. This Agreement and each of the
other Loan Documents to which the Borrower or any of its Subsidiaries is a party
has been duly executed and delivered by the Borrower and each of such
Subsidiaries and constitute their legal, valid and binding obligations,
enforceable against each of them in accordance with their respective terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.

4.3. No Contravention. The execution, delivery and performance of this Agreement
and the other Loan Documents do not and will not (a) contravene the terms of the
articles or certificate of incorporation, bylaws or other organizational
documents of the Borrower or any of its Subsidiaries, (b) violate any applicable
statute, law, rule or regulation or any order, injunction, writ, judgment or
decree of any court or governmental agency or authority or any arbitral award to
which the Borrower or any of its Subsidiaries is bound or to which any of their
respective Properties is subject, (c) violate or result in a default under any
indenture, agreement or other instrument binding upon the Borrower or any of its
Subsidiaries or any of their respective Properties, or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries, and (d) result in the creation or imposition of any Lien on any
Property of the Borrower or any of its Subsidiaries (other than in favor of the
Collateral Agent).

4.4. Financial Statements. The Borrower has furnished to the Administrative
Agent the following financial statements, certified by a principal financial
officer of the Borrower: (i) a consolidated balance sheet of the Borrower and
its Subsidiaries as of December 31 in each of the two fiscal years of the
Borrower most recently completed prior to the date as of which this
representation is made or repeated (other than fiscal years completed within
90 days prior to such date for which audited financial statements have not been
released) and consolidated statements of income, cash flows and a consolidated
statement of shareholders’ equity of the Borrower and its Subsidiaries for each
such year, all reported on by KPMG LLP or another nationally recognized public
accounting firm; and (ii) a consolidated balance sheet of the Borrower and its
Subsidiaries as of the end of the quarterly period (if any) most recently
completed prior to such date and after the end of such fiscal year (other than
quarterly periods completed within 45 days prior to such date for which
financial statements have not been released) and the comparable quarterly period
in the preceding fiscal year and consolidated statements of income, cash flows
and a consolidated statement of shareholders’ equity for the periods from the
beginning of the fiscal years in which such quarterly periods are included to
the end of such quarterly periods, prepared by the Borrower. All of the
financial statements delivered to the Administrative Agent pursuant to this
Section 4.4 (including any related schedules and/or notes) are true and correct
in all material respects (subject, as to interim statements, to changes
resulting from audits and year-end adjustments), have been prepared in
accordance with GAAP consistently followed throughout the periods involved and
show all liabilities, direct and contingent, of the Borrower and its
Subsidiaries required to be shown in accordance with such principles. The
balance sheets fairly present the condition of the Borrower and its Subsidiaries
as of the dates thereof, and the statements of income, cash flows and
stockholders’ equity fairly present the results of the operations of the
Borrower and its Subsidiaries and their cash flows for the periods indicated.
There has been no material adverse change in the business, property or assets,
condition (financial or otherwise) operations or prospects of the Borrower and
its Subsidiaries taken as a whole since the end of the most recent fiscal year
for which audited financial statements have been furnished.

4.5. Actions Pending. Except for litigation matters specifically disclosed in
the filings made by the Borrower with the SEC, there is no action, suit,
investigation or proceeding pending or, to the knowledge of the Borrower,
threatened against the Borrower or any of its Subsidiaries, or any properties or
rights of the Borrower or any of its Subsidiaries, by or before any court,
arbitrator or administrative or governmental body which, taking into account and
giving effect to any applicable insurance coverage, would reasonably be expected
to result in any material adverse change in the business, property or assets,
condition (financial or otherwise) or operations of the Borrower and its
Subsidiaries taken as a whole. There is no action, suit, investigation or
proceeding pending or, to the knowledge of the Borrower, threatened against the
Borrower, or any of its Subsidiaries which purports to affect the validity or
enforceability of this Agreement or any Note.

4.6. Compliance With Laws. The Borrower and its Subsidiaries are in compliance
with the requirements of all statutes, laws, ordinances and governmental rules
or regulations to which each of them is subject, including Environmental and
Safety Laws, and all orders, writs, injunctions and decrees applicable to them
or their Properties, except in such instances in which (a) such requirement of
statute, law, ordinance, rule or regulation or order, writ, injunction or decree
is being contested in good faith by appropriate proceedings diligently conducted
or (b) the failure to comply therewith could not reasonably be expected to have
any material adverse effect on the business, property or assets, condition
(financial or otherwise) or operations of the Borrower and its Subsidiaries
taken as a whole.

4.7. Outstanding Indebtedness. Neither the Borrower nor any of its Subsidiaries
has outstanding any Indebtedness except as permitted by Section 7.2. There
exists no default under the provisions of any instrument evidencing such
Indebtedness or of any agreement relating thereto.

4.8. Title to Properties. SMF has good and marketable title to each of the
Mortgaged Properties, and the Borrower and its Subsidiaries have good and
marketable title to or valid leasehold interests in each of their other
respective real Properties. The Borrower and each of its Subsidiaries have good
title to all of their other respective Properties, including the Personal
Property Collateral reflected in the most recent audited balance sheet referred
to in Section 4.4 (other than Properties disposed of in the ordinary course of
business). None of the foregoing Properties is subject to (a) any Lien of any
kind other than Excepted Liens and Liens permitted by Section 7.1 or (b) any
interests which could materially adversely affect the intended use of such
Properties. All leases necessary in any material respect for the conduct of the
respective businesses of the Borrower and its Subsidiaries are valid and
subsisting and are in full force and effect. SCS does not own any Properties
other than any common law rights in its corporate name.

4.9. Taxes. The Borrower has and each of its Subsidiaries (i) has filed all
federal income tax returns which are required to be filed, (ii) to the best
knowledge of the Authorized Officers of the Borrower and its Subsidiaries, has
filed all state and other income tax returns which are required to be filed, and
(iii) has paid all taxes as shown on such returns and on all assessments
received by it to the extent that such taxes have become due, except such taxes
as are being contested in good faith by appropriate proceedings for which
adequate reserves have been established in accordance with GAAP.

4.10. Burdensome Restrictions. Neither the Borrower nor any of its Subsidiaries
is a party to any contract or agreement or subject to any charter or other
corporate restriction which materially and adversely affects its business,
property or assets, condition (financial or otherwise) or operations. Except as
set forth in the Prudential Agreement, neither the Borrower nor any of its
Subsidiaries is a party to, or otherwise subject to any provision contained in,
any instrument evidencing Indebtedness of the Borrower or such Subsidiary, any
agreement relating thereto or any other contract or agreement (including its
charter) which limits the amount of, or otherwise imposes restrictions on the
incurring of, Indebtedness of the Borrower of the type to be evidenced by the
Notes.

4.11. Use of Proceeds.

4.11.1. None of the proceeds of the Loans will be used, directly or indirectly,
for the purpose, whether immediate, incidental or ultimate, of purchasing or
carrying any “margin stock” as defined in Regulation U or for the purpose of
maintaining, reducing or retiring any Indebtedness which was originally incurred
to purchase or carry any stock that is then currently a margin stock. Neither
the Borrower nor any agent acting on its behalf has taken or will take any
action which might cause this Agreement or the Notes to violate Regulation U or
any other regulation of the Board of Governors of the Federal Reserve System or
to violate the Securities Exchange Act of 1934, in each case as in effect now or
as the same may hereafter be in effect.

4.11.2. None of the proceeds of any Loan will be used to finance any offer to
purchase, or any purchase of, Equity Interests in any other Person, or
securities convertible into or representing the beneficial ownership of, or
rights to acquire, any such Equity Interests, if such Equity Interests,
securities or rights are of a class which is publicly traded on any securities
exchange or in any over-the-counter market, other than purchases of such Equity
Interests, securities or rights (other than margin stock) representing less than
5% of the Equity Interests or beneficial ownership of such Person for portfolio
investment purposes, if such offer or purchase has not been duly approved by the
Equity Interest holders or the board of directors or equivalent governing body
of such other Person prior to the date on which the Borrower requests that the
Banks advance funds under such Loan.

4.11.3. The Borrower’s use of the proceeds of the Loans will not violate the
Trading with the Enemy Act, as amended, or any of the Foreign Assets Control
Regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) or any enabling legislation or executive order relating
thereto.

4.11.4. None of the proceeds of any Loan will be used, directly or indirectly,
for any payments to any governmental official or employee, political party,
official of a political party, candidate for political office, or anyone else
acting in an official capacity, in order to obtain, retain or direct business or
obtain any improper advantage, in violation of the United States Foreign Corrupt
Practices Act of 1977, as amended, assuming in all cases that such Act applies
to the Borrower.

4.12. ERISA. The Borrower and each Commonly Controlled Entity have satisfied the
minimum funding standard (as defined in section 302 of ERISA and section 412 of
the Code), with respect to each Plan (other than a Multiemployer Plan), and no
waiver of such minimum funding standard has been sought or granted. No liability
to the PBGC has been or is expected by the Borrower or any Commonly Controlled
Entity to be incurred with respect to any Plan (other than a Multiemployer Plan)
by the Borrower or any Commonly Controlled Entity which is or would be
materially adverse to the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
The funding target attainment percentage (as defined in section 303(d) of ERISA
and section 430(d) of the Code) for each Plan (other than a Multiemployer Plan)
is not less than 80 percent. Neither the Borrower nor any Commonly Controlled
Entity has incurred or currently expects to incur any withdrawal liability under
Title IV of ERISA with respect to any Multiemployer Plan which is or would be
materially adverse to the business, property or assets, condition (financial or
otherwise) or operations of the Borrower and its Subsidiaries taken as a whole.
The execution and delivery of this Agreement and the issuance of the Notes will
be exempt from or will not involve any transaction which is subject to the
prohibitions of section 406 of ERISA and will not involve any transaction in
connection with which a penalty could be imposed under section 502(i) of ERISA
or a tax could be imposed pursuant to section 4975 of the Code.

4.13. Governmental Consent. Neither the nature of the Borrower or of any
Subsidiary, nor any of their respective businesses or properties, nor any
relationship between the Borrower or any Subsidiary and any other Person, nor
any circumstance in connection with the delivery of this Agreement or any other
Loan Documents is such as to require any authorization, consent, approval,
exemption or any action by or notice to or filing with any court or
administrative or governmental or regulatory body in connection with the
execution and delivery of this Agreement or other Loan Documents or fulfillment
of or compliance with the terms and provisions hereof or thereof, except for
filings with governmental bodies required in order to perfect the Collateral
Agent’s Liens on the Collateral.

4.14. Environmental Compliance. The Borrower and its Subsidiaries and all of
their respective Properties and facilities have complied at all times and in all
respects with all federal, state, local and regional statutes, laws, ordinances
and judicial or administrative orders, judgments, rulings and regulations
relating to protection of the environment except, in any such case, where
failure to comply would not be reasonably expected to result in a material
adverse effect on the business, condition (financial or otherwise) or operations
of the Borrower and its Subsidiaries taken as a whole.

4.15. Investment Company Status. Neither the Borrower nor any Subsidiary is an
“investment company” or a company “controlled” by an “investment company” within
the meaning of the Investment Company Act of 1940, as amended, or an “investment
adviser” within the meaning of the Investment Advisers Act of 1940, as amended.

4.16. Disclosure. Neither this Agreement nor any other document, certificate or
statement furnished to the Banks by or on behalf of the Borrower in connection
herewith contains any untrue statement of a material fact or omits to state a
material fact necessary in order to make the statements contained herein and
therein not misleading. There is no fact peculiar to the Borrower or any of its
Subsidiaries which materially adversely affects or in the future may (so far as
the Borrower can now reasonably foresee) materially adversely affect the
business, property or assets, condition (financial or otherwise) or operations
of the Borrower or any of its Subsidiaries taken as a whole and which has not
been set forth in this Agreement.

4.17. Interstate Commerce Act. Neither the Borrower nor any Subsidiary is a
“rail carrier” or a person controlled by or affiliated with a “rail carrier”
within the meaning of Title 49, U.S.C., and the Borrower is not a “carrier” to
which 49 U.S.C. Section 11301(b)(1) is applicable.

4.18. Solvency. Each of the Borrower and SMF (assuming with respect to SMF, that
the fraudulent transfer savings language contained in the Guaranty applicable to
SMF will be given full effect, and assuming with respect to the Borrower that
the Prudential Note Guaranties and the Guaranty are disregarded as obligations
of SMF) is, and after the making of each Loan hereunder will be, Solvent.

4.19. Security Interests.

4.19.1. The Security Agreement is effective to create and continue in favor of
the Collateral Agent, for the ratable benefit of the Secured Parties, a legal,
valid and enforceable security interest in the Collateral (as defined in such
Security Agreement) and, when financing statements in appropriate form are filed
in the applicable UCC filing offices, the Security Agreement will constitute a
fully perfected Lien on, and security interest in, all right, title and interest
of the grantors thereunder in such portion of the Personal Property Collateral
in which a security interest may be perfected by the filing of a financing
statement under the UCC, in each case prior and superior in right to any other
Person, other than Excepted Liens.

4.19.2. Each Mortgage with respect to a related Mortgaged Property is or will be
effective to create in favor of the Collateral Agent for the ratable benefit of
the Secured Parties a legal, valid and enforceable Lien on such Mortgaged
Property and, assuming appropriate filings or registrations have been or are
made with the county clerk or recorder of the county in which such Mortgaged
Property is located, such Mortgage will constitute a fully perfected Lien on all
right, title and interest of the Borrower in such Mortgaged Property, prior and
superior in right to any other Person, other than Excepted Liens.

4.20. Insurance. The properties of the Borrower and its Subsidiaries are insured
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any Subsidiary, in such amounts, after giving effect to any
self-insurance compatible with the following standards, with such deductibles
and covering such risks as are customarily carried by companies engaged in
similar businesses and owning similar properties in localities where the
Borrower or any Subsidiary operates. The insurance coverage of the Borrowers and
its Subsidiaries as in effect on the Effective Date is outlined as to carrier,
policy number, expiration date, type, amount and deductibles on Schedule 4.20.

4.21. Foreign Assets Control Regulations, Etc. Neither the Borrower nor any of
its Subsidiaries (a) is a Person described or designated in the “Specially
Designated Nationals and Blocked Persons List” of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (b) engages in any
dealings or transactions with any such Person. The Company and its Subsidiaries
are in compliance, in all material respects, with the USA Patriot Act.



5.   AFFIRMATIVE COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

5.1. Financial Statements; Notice of Defaults. The Borrower will deliver to the
Administrative Agent:

5.1.1. as soon as practicable and in any event within 45 days after the end of
each quarterly period (other than the last quarterly period) in each fiscal year
(or, if earlier, such date as the Borrower is required to file a Quarterly
Report on Form 10-Q with the SEC), consolidating and consolidated statements of
income, cash flows and shareholders’ equity of the Borrower and its Subsidiaries
for the period from the beginning of the current fiscal year to the end of such
quarterly period, and a consolidating and a consolidated balance sheet of the
Borrower and its Subsidiaries as of the end of such quarterly period, setting
forth in each case in comparative form figures for the corresponding period in
the preceding fiscal year, all in reasonable detail and certified by an
Authorized Officer of the Borrower, subject to changes resulting from year-end
adjustments; provided, however, that delivery pursuant to Section 5.1.6 below of
copies of the Quarterly Report on Form 10-Q of the Borrower for such quarterly
period filed with the SEC shall be deemed to satisfy the requirements of this
Section 5.1.1 with respect to consolidated financial statements so long as such
statements contained in such Quarterly Report on Form 10-Q are prepared in
accordance with then current SEC and GAAP standards;

5.1.2. as soon as practicable and in any event within 90 days after the end of
each fiscal year (or, if earlier, such date as the Borrower is required to file
an Annual Report on Form 10-K with the SEC), consolidating and consolidated
statements of income, cash flows and shareholders’ equity of the Borrower and
its Subsidiaries for such year, and a consolidating and consolidated balance
sheet of the Borrower and its Subsidiaries as of the end of such year, setting
forth in each case in comparative form corresponding consolidated figures from
the preceding annual audit, all in reasonable detail and satisfactory in form to
the Majority Banks and (i) as to the consolidated statements, all reported on by
independent public accountants of recognized national standing selected by the
Borrower (whose report shall be without a “going concern” or like qualification
or exception and without any qualification or any exception as to the scope of
such audit and otherwise satisfactory in substance to the Majority Banks) to the
effect that such financial statements present fairly in all material respects
the financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, and (ii) as to the consolidating statements, certified by
an Authorized Officer of the Borrower; provided, however, that delivery pursuant
to Section 5.1.6 below of copies of the Annual Report on Form 10-K of the
Borrower for such fiscal year filed with the SEC shall be deemed to satisfy the
requirements of this Section 5.1.2 with respect to consolidated financial
statements so long as such statements contained in such Annual Report on
Form 10-K are prepared in accordance with then current SEC and GAAP standards
and do not contain a “going concern” or like qualification or exception;

5.1.3. together with each delivery of financial statements required by
Sections 5.1.1 and 5.1.2 above, an Officer’s Certificate demonstrating (with
computations in reasonable detail) compliance by the Borrower and its
Subsidiaries with the provisions of Sections 6.1, 6.2 and 6.3 hereof and stating
that there exists no Default or Matured Default, or, if any Default or Matured
Default exists, specifying the nature and period of existence thereof and what
action the Borrower proposes to take with respect thereto;

5.1.4. together with each delivery of financial statements required by
Section 5.1.2 above, a certificate of such accountants stating that, in making
the audit necessary for their report on such financial statements, they have
obtained no knowledge of any Default or Matured Default, or, if they have
obtained knowledge of any Default or Matured Default, specifying the nature and
period of existence thereof. Such accountants, however, shall not be liable to
anyone by reason of their failure to obtain knowledge of any Default or Matured
Default which would not be disclosed in the course of an audit conducted in
accordance with generally accepted auditing standards;

5.1.5. within 45 days after the end of each quarterly period (other than the
last quarterly period) in each fiscal year, commencing with respect to the
fiscal quarter ending September 30, 2011, a Borrowing Base Report, an accounts
aging report, and an updated list of all Rolling Stock, each prepared as of the
last day of the applicable quarter and in form reasonably acceptable to the
Administrative Agent, and with respect to the last quarterly period in each
fiscal year, within 45 days after the end of such quarterly period, a
preliminary accounts aging report (which the Banks acknowledge will be subject
to year-end audit adjustments) and within 90 days after the end of such
quarterly period, a Borrowing Base Report, an accounts aging report, and an
updated list of all Rolling Stock, each prepared as of the last day of the
applicable quarter and in form reasonably acceptable to the Administrative
Agent;

5.1.6. promptly upon transmission thereof, copies of all such financial
statements, proxy statements, notices and reports as it shall send to its public
stockholders and copies of all registration statements (without exhibits) and
all reports which it files with the SEC;

5.1.7. promptly upon receipt thereof, a copy of each other report submitted to
the Borrower or any Subsidiary by independent accountants in connection with any
annual, interim or special audit made by them of the books of the Borrower or
any Subsidiary;

5.1.8. immediately after any Authorized Officer obtains knowledge of a Default
or Matured Default, an Officer’s Certificate specifying the nature and period of
existence thereof and what action the Borrower proposes to take with respect
thereto;

5.1.9. no later than February 15 of each year, a copy of the annual operating
budget of Borrower and its Subsidiaries for such year; and

5.1.10. with reasonable promptness, such other information respecting the
condition or operations, financial or otherwise, of the Borrower or any of its
Subsidiaries as the Administrative Agent or any Bank may reasonably request.

5.2. Inspection of Property; Collateral Due Diligence.

5.2.1. The Borrower will permit any Person designated by any Bank in writing, at
such Bank’s expense if no Default or Matured Default exists and at the
Borrower’s expense if a Default or Matured Default does exist, to visit and
inspect any of the Properties of the Borrower and its Subsidiaries, to examine
the corporate books and financial records of the Borrower and its Subsidiaries
and make copies thereof or extracts therefrom and to discuss the affairs,
finances and accounts of the Borrower and its Subsidiaries with the principal
officers of the Borrower and its independent public accountants, all at such
reasonable times and as often as any Bank may reasonably request.

5.2.2. The Borrower will permit the Administrative Agent to obtain an appraisal
of each Mortgaged Property within 60 days following the Effective Date. Each
appraisal shall be prepared by an MAI real estate appraiser selected by the
Administrative Agent, shall be conducted in accordance with all applicable
requirements imposed pursuant to title XI of the Financial Institutions Reform,
Recovery and Enforcement Act of 1989 (FIRREA)), and shall be satisfactory in
form and substance to the Administrative Agent in the reasonable exercise of its
sole discretion. Updated appraisals of each Mortgaged Property may be requested
by the Administrative Agent at any time in the Administrative Agent’s reasonable
exercise of its sole discretion. The Borrower will pay all reasonable costs and
expenses actually incurred by the Administrative Agent in connection with each
appraisal of each Mortgaged Property; provided, however, that prior to the
occurrence of any Default or Matured Default, the Borrower shall not be required
to pay the costs of more than one appraisal per year for each Mortgaged
Property.

5.2.3. The Borrower will permit the Administrative Agent, through its authorized
agents and representatives (who need not be employees of the Administrative
Agent), to conduct periodic field audits of the Borrower and its Subsidiaries
and to review its operations, books and records, credit policies, charge-off
policies, collection procedures, methodology for eligibility calculations, and
other matters relating to the value and maintenance of the Eligible Accounts and
the Borrower’s financial reporting. Field audits will be conducted annually.
Additional field audits may be conducted at any time in the Administrative
Agent’s reasonable exercise of its sole discretion. The Borrower will pay all
reasonable costs and expenses actually incurred by the Administrative Agent in
connection with each field audit; provided, however, that prior to the
occurrence of any Default or Matured Default, the Borrower shall not be required
to pay the costs of more than one field audit per year.

5.2.4. The Borrower will permit the Administrative Agent to order and obtain
desktop appraisals of the Borrower’s Rolling Stock (meaning appraisals of
limited scope whereby the appraiser estimates the value of the Rolling Stock
from his or her desk based on a current listing supplied to him or her, but
without conducting a physical inspection of the Rolling Stock). Each desk-top
appraisal shall be conducted by a qualified appraiser selected by the
Administrative Agent and shall set forth the appraiser’s estimate of the Net
Orderly Liquidation Value of the Borrower’s Rolling Stock. Desktop appraisals
will be obtained annually. Additional desktop appraisals may be conducted at any
time in the Administrative Agent’s reasonable exercise of its sole discretion.
The Borrower will pay all reasonable costs and expenses actually incurred by the
Administrative Agent in connection with each desktop appraisal; provided,
however, that prior to the occurrence of any Default or Matured Default, the
Borrower shall not be required to pay the costs of more than one desktop
appraisal per year.

5.3. Covenant to Secure Obligations Equally. If the Borrower or any Subsidiary
shall create or assume any Lien upon any of its Properties, whether now owned or
hereafter acquired, other than (i) with respect to Indebtedness permitted under
Section 7.2, Liens affecting assets of a Person acquired by the Borrower or one
of its Subsidiaries (which Liens must be released and the debt secured thereby
extinguished within forty-five (45) days following the consummation of the
Acquisition), (ii) Liens permitted by the provisions of Section 7.1, and
(iii) Liens created or assumed with the prior written consent of the Collateral
Agent and the Majority Banks, the Borrower shall make or cause to be made
effective provision whereby the Obligations and the Prudential Obligations will
be secured by such Lien equally and ratably with any and all other Indebtedness
thereby secured so long as any such other Indebtedness shall be so secured.

5.4. Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all statutes, laws, ordinances or governmental
rules or regulations to which each of them is subject, including, without
limitation, Environmental and Safety Laws, and will obtain and maintain in
effect all licenses, certificates, permits, franchises and other governmental
authorizations necessary to the ownership of their respective properties or to
the conduct of their respective businesses, in each case to the extent necessary
to ensure that non-compliance with such laws, ordinances or governmental rules
or regulations or failures to obtain or maintain in effect such licenses,
certificates, permits, franchises and other governmental authorizations would
not reasonably be expected, individually or in the aggregate, to have a material
adverse effect on the business, condition (financial or otherwise), operations
or prospects of the Borrower and its Subsidiaries taken as a whole.

5.5. Insurance.

5.5.1. The Borrower will, and will cause each of its Subsidiaries to, maintain
with financially sound and reputable insurance companies not Affiliates of the
Borrower or any of its Subsidiaries, (i) insurance with respect to its
Properties and business against such casualties and contingencies, of such
types, on such terms and in such amounts as is customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any Subsidiary operates and (ii) such other insurance as may be
required by the Loan Documents or applicable law.

5.5.2. The Borrower will, and will cause each of its Subsidiaries to, cause all
such policies covering any Collateral to be endorsed or otherwise amended to
include a customary lender’s loss payable endorsement or to name the Collateral
Agent as an additional insured, in form and substance satisfactory to the
Collateral Agent, which endorsement shall provide that, from and after the
Effective Date, if the insurance carrier shall have received written notice from
the Collateral Agent of the occurrence of a Matured Default, the insurance
carrier shall pay all proceeds otherwise payable to the Borrower or a Subsidiary
under such policies directly to the Collateral Agent; (ii) deliver original or
certified copies of all such policies to the Collateral Agent; cause each such
policy to provide that it shall not be canceled, modified or not renewed upon
not less than 30 days’ prior written notice thereof by the insurer to the
Collateral Agent; and (iii) deliver to the Collateral Agent, prior to the
cancellation, modification or nonrenewal of any such policy of insurance, a copy
of a renewal or replacement policy (or other evidence of renewal of a policy
previously delivered to the Collateral Agent) together with evidence
satisfactory to the Collateral Agent of payment of the premium therefor.

5.5.3. If at any time the area in which any Mortgaged Property is located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), the Borrower
will, or will cause SMF, to obtain flood insurance in such total amount as
required by Regulation H of the Federal Reserve Board, as the same is from
time-to-time in effect, and all official rulings and interpretations thereunder
or thereof may from time to time require, and otherwise comply with the National
Flood Insurance Program as set forth in the Flood Disaster Protection Act of
1973, as it may be amended from time to time.

5.6. Maintenance of Existence. The Borrower will, and will cause each of its
Subsidiaries to, do or cause to be done all things necessary to preserve, renew
and keep in full force and effect its corporate existence, material rights,
licenses, permits and franchises; provided that nothing in this Section 5.6
shall prevent the abandonment or termination of the existence of any Subsidiary,
or the rights or franchises of any Subsidiary or the Borrower if such
abandonment or termination would not have a material adverse effect upon the
business, condition (financial or otherwise) operations or prospects of the
Borrower and its Subsidiaries taken as a whole.

5.7. Maintenance of Property. The Borrower will, and will cause each of its
Subsidiaries to, at all times maintain and preserve all Property used or useful
in its business in good working order and condition, and from time to time make,
or cause to be made, all needful and proper repairs, renewals and replacements
thereto, so that the business carried on in connection therewith may be properly
conducted at all times, except to the extent that the failure to do so would not
have a material adverse effect upon the business, condition (financial or
otherwise), operations or prospects of the Borrower and its Subsidiaries taken
as a whole.

5.8. Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay and discharge promptly all taxes, assessments and
governmental charges or levies imposed upon it or upon its income or profits or
in respect of its Property, prior to the time penalties would attach thereto, as
well as lawful claims for labor, materials and supplies or otherwise which, if
unpaid, might become a Lien or charge upon such Properties or any part thereof;
provided, however, that neither the Borrower nor any Subsidiary shall be
required to pay and discharge or to cause to be paid and discharged any such
tax, assessment, charge, levy or claim so long as the validity or amount thereof
shall be subject to an active challenge or contest initiated in good faith for
which adequate reserves have been established in accordance with GAAP.

5.9. ERISA. The Borrower covenants that it and each of its Commonly Controlled
Entities will deliver to the Administrative Agent promptly and in any event
within 10 days after it knows or has reason to know of the occurrence of any
event of the type specified in Section 8.1.14 notice of such event and the
likely impact on the Borrower and its Subsidiaries. In the event it or any
Commonly Controlled Entity has participated, now participates or will
participate in any Plan or Multiemployer Plan, the Borrower covenants that it
and any such Commonly Controlled Entity will deliver to the Administrative
Agent: (i) promptly and in any event within 10 days after it knows or has reason
to know of the occurrence of a Reportable Event with respect to a Plan, a copy
of any materials required to be filed with the PBGC with respect to such
Reportable Event, together with a statement of the chief financial officer of
the Borrower setting forth details as to such Reportable Event and the action
which the Borrower proposes to take with respect thereto; (ii) at least 10 days
prior to the filing by any plan administrator of a Plan of a notice of intent to
terminate such Plan, a copy of such notice; (iii) promptly upon the reasonable
request of the Administrative Agent, and in no event more than 10 days after
such request, copies of each annual report on Form 5500 that is filed with the
Internal Revenue Service, together with certified financial statements for the
Plan (if any) as of the end of such year and actuarial statements on Schedule B
to such Form 5500; (iv) promptly and in any event within 10 days after it knows
or has reason to know of any event or condition which might constitute grounds
under section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Plan, a statement of the chief financial officer of
the Borrower describing such event or condition; (v) promptly and in no event
more than 10 days after its or any Commonly Controlled Entity’s receipt thereof,
the notice concerning the imposition of any withdrawal liability under
section 4202 of ERISA; and (vi) promptly after receipt thereof, a copy of any
notice the Borrower or any Commonly Controlled Entity may receive from the PBGC
or the Internal Revenue Service with respect to any Plan or Multiemployer Plan;
provided, however, that this Section 5.9 shall not apply to notices of general
application promulgated by the PBGC or the Internal Revenue Service.

5.10. Environmental Covenants.

5.10.1. The Borrower will maintain an environmental management system that is
designed (A) to monitor the Borrower’s and its Subsidiaries’ compliance with
Environmental and Safety Laws, and (B) to minimize the Borrower’s and its
Subsidiaries’ exposure to liabilities under Environmental and Safety Laws,
including, but not limited to, the Borrower’s and its Subsidiaries’ exposure to
liabilities under contracts or agreements with its customers or partners. In
addition, the environmental management system shall ensure that the Borrower’s
and its Subsidiaries’ potential exposures to liabilities under Environmental and
Safety Laws are adequately insured against pursuant to Section 5.5.

5.10.2. The Borrower will immediately notify the Administrative Agent of and
provide the Administrative Agent with copies of any notifications of violations
or notifications of discharges or releases or threatened releases or discharges
of a Hazardous Materials on, upon, into or from any property of the Borrower or
any Subsidiary, or any property where the Borrower or its Subsidiaries is
conducting operations, which are received or are given or required to be given
by or on behalf of the Borrower or any of its Subsidiaries to any federal, state
or local governmental agency or authority if any of the foregoing may materially
and adversely affect the Borrower or any of its Subsidiaries. Copies of such
notifications shall be delivered to the Administrative Agent at the same time as
they are delivered to the governmental agency or authority.

5.10.3. The Borrower further agrees promptly to undertake and pursue diligently
to completion, or to cause its Subsidiaries to undertake and pursue diligently
to completion, any appropriate and legally required remedial containment and
cleanup action in the event of any release or discharge or threatened release or
discharge of a Hazardous Material on, upon, into or from any property of the
Borrower or any Subsidiary.

5.10.4. At all times, the Borrower will maintain and retain, or cause its
Subsidiaries to maintain and retain, to the extent legally required, complete
and accurate records of all releases, discharges or other disposal of Hazardous
Materials on, onto, into or from (A) any Property of the Borrower or any
Subsidiary, or (B) any Property on or adjacent to which the Borrower or any of
its Subsidiaries conducts operations (“Third Party Property”) if such releases,
discharges, or other disposal on Third Party Properties is caused by the
Borrower or any of its Subsidiaries or any Person under its control or acting on
its behalf and to the extent such failure to maintain such records would have a
material adverse effect on the business, condition (financial or otherwise) or
operations of the Borrower and its Subsidiaries, taken as a whole.

5.11. Maintenance of Collateral; Pledge of Additional Collateral.

5.11.1. Subject to Sections 5.12 and 5.13, the Borrower will, and will cause SMF
to, grant to the Collateral Agent an Acceptable Security Interest in each item
or type of Property included in the Collateral; provided, however, that prior to
the occurrence of any Default or Matured Default, the Borrower and its
Subsidiaries will not be required to take steps to perfect the Collateral
Agent’s Liens on deposit accounts, trademarks, patents, promissory notes,
instruments, or other Personal Property Collateral (other than Rolling Stock, as
provided in Section 5.13) as to which perfection is not accomplished by the
filing of one or more UCC financing statements.

5.11.2. Within thirty (30) days after any other Person becomes a Subsidiary,
(a) cause such Person to (i) become a Guarantor by executing and delivering to
the Administrative Agent a supplement to the Guaranty or such other document as
the Administrative Agent shall deem appropriate for such purpose, (ii) deliver
to the Administrative Agent documents of the types referred to in Section 3.1
and favorable opinions of counsel to such Person (which shall cover, among other
things, the legality, validity, binding effect and enforceability of the
documentation referred to in clause (i)), all in form, content and scope
reasonably satisfactory to the Administrative Agent, and (iii) execute such
Collateral Documents as the Collateral Agent or the Majority Banks may
reasonably request, in each case to secure the Obligations, and (b) cause the
immediate parent of such Subsidiary to pledge 100% of the Equity Interest in
such Subsidiary to secure the Obligations and provide such legal opinions
relating thereto as the Administrative Agent may reasonably request, along with
share certificates pledged thereby and appropriately executed stock powers in
blank.

5.12. Mortgaged Properties.

5.12.1. The Borrower shall cause SMF (or other record owner of any Mortgaged
Property) to maintain in favor of the Collateral Agent, as collateral agent for
the benefit of the Secured Parties, an Acceptable Security Interest in each of
the Mortgaged Properties described on Schedule 1.1. As to each of the existing
Mortgaged Properties, the Borrower has caused SMF to furnish to the Collateral
Agent:

(a) a Mortgage covering such Mortgaged Property, together with any other
documents, agreements or instruments necessary to create a mortgage Lien on such
Mortgaged Property;

(b) if requested by the Collateral Agent, a favorable opinion from local counsel
located in the jurisdiction of such Mortgaged Property;

(c) an ALTA lender’s title insurance policy issued by a title insurer reasonably
satisfactory to the Collateral Agent, in form and substance and in amounts
reasonably satisfactory to the Collateral Agent insuring that such Mortgage
creates a valid and enforceable first priority mortgage Lien on such Mortgaged
Property, free and clear of all defects and encumbrances except Excepted Liens,
and containing such endorsements as the Collateral Agent may have reasonably
requested;

(d) a current survey of such Mortgaged Property, certified by a licensed or
registered surveyor, to the extent required in order for the title insurer to
delete the standard survey exception from the title insurance policy covering
such Mortgaged Property;

(e) verification that such Mortgaged Property is not located in an area
designated by the Federal Emergency Management Agency as having special flood or
mud slide hazards;

(f) if requested by the Collateral Agent or the title insurer, satisfactory
evidence that such Mortgaged Property is zoned for its current use; and

(g) a “Phase I” environmental assessment report (and if recommended in the
“Phase I” environmental assessment report and requested by the Collateral Agent,
a “Phase II” environmental assessment report) covering such Mortgaged Property
prepared by an environmental engineering firm acceptable to the Collateral Agent
and reflecting that the environmental condition of such Mortgaged Property is
acceptable (such determination to be made by the Collateral Agent in the
reasonable exercise of its sole discretion).

5.12.2. Within 60 days following the Effective Date, (i) the Borrower shall
cause SMF to execute and deliver to the Collateral Agent such amendments to
existing Mortgages, in recordable form, as may be required by the Collateral
Agent in the reasonable exercise of its sole discretion in order to reflect of
record that such Mortgages secure all of the Obligations hereunder, and (ii) the
Borrower (or SMF) shall cause to be issued to the Collateral Agent such
date-down endorsements (or commitments for the issuance thereof) to the
previously-issued title insurance policies as may be required by the Collateral
Agent in the reasonable exercise of its sole discretion to verify that
marketable title to the Mortgaged Properties remains vested in SMF, free and
clear of any Liens (other than Excepted Liens).

5.12.3. The Borrower may at any time grant or cause to be granted an Acceptable
Security Interest in favor of the Collateral Agent on other real Properties
owned by the Borrower or any of its Subsidiaries by furnishing the items
described in clauses (a) through (g) of Section 5.12.1. Upon the Collateral
Agent’s being provided an Acceptable Security Interest therein, such Properties
will be Mortgaged Properties for purposes of this Agreement and the Appraised
Value thereof will be included in the calculation of the Borrowing Base.

5.13. Rolling Stock. The Borrower shall at all times maintain satisfactory
arrangements for the Collateral Agent, for the benefit of Secured Parties, to
have an Acceptable Security Interest in Rolling Stock representing at least 85%
of the current Net Orderly Liquidation Value of the Borrower’s Rolling Stock.
Such arrangements shall include (i) the Borrower’s execution and delivery of
such agreements as the Vehicle Title Service Company may reasonably require,
(ii) the Borrower’s delivery to the Vehicle Title Service Company of the
certificates of title covering Rolling Stock that, when combined with Rolling
Stock as to which perfection of the Collateral Agent’s has been accomplished
through the filing of financing statements pursuant to the UCC, represents at
least 85% of the Net Orderly Liquidation Value of the Borrower’s Rolling Stock
and notation of the Collateral Agent’s Lien on each certificate of title so
delivered, and (iii) the Borrower’s payment of the normal set-up and service
charges of the Vehicle Title Service Company and the filing fees payable in
connection with the notation of the Collateral Agent’s Lien on each certificate
of title so delivered. Upon the request of the Collateral Agent following the
occurrence of any Default, the Borrower will cooperate with the Vehicle Title
Service Company in causing the certificates of title on all Rolling Stock to be
promptly delivered to the Vehicle Title Service Company and in causing the
Collateral Agent’s Lien to be noted on each certificate of title.



6.   FINANCIAL COVENANTS

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure, the Borrower covenants as follows:

6.1. Fixed Charge Coverage Ratio. The Borrower will not permit the Fixed Charge
Coverage Ratio, determined as of the last day of each fiscal quarter beginning
with the fiscal quarter ending September 30, 2011, for the four fiscal quarters
then ended, to be less than 1.10 to 1.00.

6.2. Leverage Ratio. The Borrower will not permit the Leverage Ratio, determined
as of the last day of each fiscal quarter beginning with the fiscal quarter
ending September 30, 2011, to be greater than 3.25 to 1.00.

6.3. Tangible Net Worth. The Borrower will not permit its Tangible Net Worth at
any time to be less than $145,000,000, plus (i) 75% of positive Net Income from
Continuing Operations in each fiscal quarter commencing with the fiscal quarter
ended June 30, 2009, plus (ii) 75% of the Net Proceeds from the issuance and
sale by the Borrower of any Equity Interests after June 26, 2009, minus
(iii) loss from Discontinued Operations commencing with the fiscal quarter
ending June 30, 2009. For purposes of this Section 6.3:

a. “Discontinued Operations” means the assets, liabilities, income or loss
resulting from the sale of 100% of the common stock of Jevic, determined in
accordance with GAAP.

b. “Jevic” means Jevic Transportation, Inc., a New Jersey corporation.

c. “Net Income from Continuing Operations” means Net Income resulting from
operations of the Borrower and its Subsidiaries that continue to exist
subsequent to the closing of the sale of 100% of the common stock of Jevic.

d. “Net Proceeds” means the net cash proceeds from the sale or issuance by the
Borrower of any Equity Interests, net of all underwriters’ discounts and
commissions, and other marketing and selling expenses.



7.   NEGATIVE COVENANTS.

So long as the Loans or any amount under any Loan Document shall remain unpaid,
any Bank shall have any Commitment, or there shall exist any Outstanding Credit
Exposure:

7.1. Liens. The Borrower will not and will not permit any Subsidiary to create,
assume or suffer to exist any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, or any income, participation, royalty or
profits therefrom (whether or not provision is made for the equal and ratable
securing of the Obligations in accordance with the provisions of Section 5.3),
except

(a) Excepted Liens;

(b) Liens securing the Obligations and, so long as such Liens are subject to the
terms of the Prudential Intercreditor Agreement, the Prudential Obligations;

(c) Liens in existence on the date hereof as set forth on Schedule 7.1 hereto;

(d) Any attachment or judgment Lien with respect to an obligation not in excess
of $3,500,000, provided that the judgment it secures shall, within sixty
(60) days after the entry thereof, have been discharged or execution thereof
stayed pending appeal; and

(e) Liens on the Properties of any Subsidiary acquired pursuant to a Permitted
Acquisition, provided that the Indebtedness secured thereby is permitted under
Section 7.2(g).

7.2. Debt. The Borrower will not and will not permit any Subsidiary to create,
incur, assume or suffer to exist any Indebtedness, except:

(a) Obligations of the Borrower and each Guarantor under this Agreement, the
Guaranties and any other Loan Documents;

(b) Rate Management Obligations of the Borrower or any Subsidiary owing to any
Bank (or any Affiliate of a Bank) or to any other counterparty acceptable to the
Agent;

(c) Indebtedness under any Treasury Management Agreement;

(d) Indebtedness of any Subsidiary to the Borrower or a Wholly Owned Subsidiary;

(e) the Prudential Obligations and any refinancings, extensions, renewals or
replacements thereof, to the extent the principal amount of the Prudential
Obligations (or refinancing thereof) is not increased and the documents
governing any refinancing of the Prudential Obligations do not contain terms,
conditions, covenants and events of default which are more restrictive than
those contained in the Prudential Note Documents;

(f) Indebtedness of any Guarantor under the Prudential Note Guaranties, so long
as the Prudential Intercreditor Agreement is in effect;

(g) other Indebtedness not to exceed $25,000,000 in the aggregate at any time
outstanding (such other Indebtedness may include Indebtedness of any Subsidiary
acquired pursuant to a Permitted Acquisition, provided, however, that in no case
shall any such Indebtedness remain in effect for a period of time beyond the
maturity date of such Indebtedness in place when such Subsidiary is acquired);
and

(h) Indebtedness described on Schedule 7.2 hereto.

7.3. Loans, Advances and Investments. The Borrower will not and will not permit
any Subsidiary to make or permit to remain outstanding any loan or advance to,
or extend credit other than credit extended in the normal course of business to
any Person who is not an Affiliate of the Borrower to, or own, purchase or
acquire any stock, obligations or securities of, or any other interest in, or
make any capital contribution to, any Person, or make any Acquisition, or commit
to do any of the foregoing, except:

(a) investments in, loans or advances to, or contribution to any Wholly Owned
Subsidiary;

(b) obligations backed by the full faith and credit of the United States
Government (whether issued by the United States Government or an agency
thereof), and obligations guaranteed by the United States Government, in each
case which mature within one year from the date acquired;

(c) demand and time deposits with, or certificates of deposit issued by, any
commercial bank or trust company (A) organized under the laws of the United
States or any of its states or having branch offices therein, (B) having equity
capital in excess of $250,000,000 and (C) which issues either (1) senior debt
securities rated A or better by S&P, or by Moody’s or (2) commercial paper rated
A-1 by S&P or Prime-1 by Moody’s, in each case payable in the United States in
United States dollars, in each case which mature within one year from the date
acquired;

(d) readily marketable commercial paper rated as A-1 or better by S&P or Prime-1
or better by Moody’s (or, in either case, an equivalent rating from another
nationally recognized credit rating agency) and maturing not more than 270 days
from the date acquired;

(e) bonds, debentures, notes or similar debt instruments issued by a state or
municipality given a “AA” rating or better by S&P or an equivalent rating by
another nationally recognized credit rating agency and maturing not more than
one year from the date acquired;

(f) negotiable instruments endorsed for collection in the ordinary course of
business;

(g) other investments not to exceed $3,000,000 (in addition to short term
investment of cash on hand from time to time in the Borrower’s operating
account) in the aggregate for reasonable business purposes; and

(h) any Acquisition not otherwise prohibited hereunder so long as in each case:

i. the target of such Acquisition is in the same line of business as the
Borrower;

ii. no Default or Matured Default exists at the time of such Acquisition or
would result from such Acquisition;

iii. the total cash consideration paid in connection with such Acquisition and
all other Acquisitions subsequent to the Effective Date does not exceed
$25,000,000 in the aggregate;

iv. the Borrower has delivered to the Banks written notice of the intended
Acquisition and a copy of the information provided to the board of directors of
the Borrower not less than 10 days prior to the consummation of such
Acquisition;

v. not less than 10 days prior to the consummation of such Acquisition, the
Borrower provides the Administrative Agent with a certification, in form and
substance satisfactory to the Administrative Agent, demonstrating that upon the
consummation of such Acquisition, the Borrower will be in pro-forma compliance
with each of the financial covenants set forth in Section 6, calculated as if
such Acquisition had been made on the last date of the most recent fiscal
quarter for which financial statements of the Borrower have been provided under
Section 5.1;

vi. neither the Borrower nor any Subsidiary shall, as a result of or in
connection with any such Acquisition, assume or incur any direct or contingent
Indebtedness of the Person being acquired (except for Indebtedness permitted
under the terms of Section 7.2(e));

vii. such Acquisition is not hostile and is otherwise approved by the Equity
Interest holders or the board of directors or other equivalent governing body of
the target of the Acquisition; and

viii. if (A) the Acquisition is an Acquisition of the Equity Interests of a
Person, the Acquisition is structured so that the acquired Person will become a
Subsidiary of the Borrower and will comply with the provisions of Section
5.12.2, and (B) if the Acquisition is an Acquisition of assets, the Acquisition
is structured so that the Borrower or a Guarantor will acquire such assets.

Notwithstanding the foregoing, no Subsidiary shall acquire any Equity Interests
of the Borrower, except as a result of participant directed investments in such
Subsidiary’s nonqualified capital accumulation plans.

7.4. Sale of Stock and Indebtedness of Subsidiaries. The Borrower will not and
will not permit any Subsidiary to sell or otherwise dispose of, or part with
control of, any shares of stock or Indebtedness of any Subsidiary, except (i) to
the Borrower or a Wholly Owned Subsidiary or (ii) that all shares of stock and
Indebtedness of any Subsidiary at the time owned by or owed to the Borrower and
all Subsidiaries may be sold as an entirety for a cash consideration which
represents the fair value (as determined in good faith by the Board of Directors
of the Borrower) at the time of sale of the shares of stock and Indebtedness so
sold; provided that (A) such sale or other disposition is treated as a Transfer
of assets of such Subsidiary and is permitted by Section 7.6 and (B) at the time
of such sale, such Subsidiary shall not own, directly or indirectly, any shares
of stock or Indebtedness of any other Subsidiary (unless all of the shares of
stock and Indebtedness of such other Subsidiary owned, directly or indirectly,
by the Borrower and all Subsidiaries are simultaneously being sold as permitted
by this Section 7.4).

7.5. Merger and Consolidation; Subsidiaries. The Borrower will not and will not
permit any Subsidiary to merge or consolidate with or into any other Person,
except that:

(a) any Subsidiary may merge or consolidate with or into the Borrower provided
that the Borrower is the continuing or surviving corporation;

(b) any Subsidiary may merge or consolidate with or into a Wholly Owned
Subsidiary provided that such Wholly Owned Subsidiary is the continuing or
surviving corporation;

(c) the Borrower may consolidate or merge with any other corporation if (i) the
Borrower is the continuing or surviving corporation and is a solvent corporation
duly organized and existing under the laws of any state of the United States of
America, or the District of Columbia, with substantially all of its assets
located and substantially all of its operations conducted within the United
States of America, and such continuing or surviving corporation expressly
assumes, by a written agreement satisfactory in form and substance to the
Majority Banks (which agreement may require, in connection with such assumption,
the delivery of such opinions of counsel as the Majority Banks may require), the
obligations of the Borrower under this Agreement and the other Loan Documents,
including all covenants herein and therein contained, and such successor or
acquiring entity shall succeed to and be substituted for the Borrower with the
same effect as if it had been named herein as a party hereto, (ii) no Default or
Matured Default exists before or after such merger or consolidation, (iii) the
Tangible Net Worth of the surviving corporation is at least as great as the
Tangible Net Worth of the Borrower immediately prior to such merger or
consolidation, and (iv) the core managers of the Borrower prior to the merger or
consolidation shall be the core managers of the continuing or surviving entity;

(d) any Subsidiary may merge or consolidate with any other corporation, provided
that, immediately after giving effect to such merger or consolidation (i) a
Wholly Owned Subsidiary shall be the continuing or surviving corporation,
(ii) no Default or Matured Default exists before or after such merger or
consolidation and (iii) the Tangible Net Worth of the Borrower following the
merger or consolidation is at least as great as the Tangible Net Worth of the
Borrower immediately prior to such merger or consolidation; and

(e) the Borrower or any Subsidiary may enter into a merger or consolidation in
connection with an Acquisition permitted by Section 7.3(h).

Notwithstanding anything to the contrary in this Section 7.5, any surviving or
newly acquired or created Subsidiary or Wholly Owned Subsidiary shall continue
to be or shall become a guarantor hereunder at the time of consummation of the
merger or consolidation or acquisition of such Subsidiary.

7.6. Transfer of Properties. The Borrower will not and will not permit any
Subsidiary to Transfer, or agree or otherwise commit to Transfer, any of its
Properties except that:

(a) any Subsidiary may Transfer assets to the Borrower or a Wholly Owned
Subsidiary;

(b) the Borrower or any Subsidiary may collect its accounts and sell inventory
in the ordinary course of business; and

(c) the Borrower or any Subsidiary may otherwise Transfer Properties, provided
that after giving effect thereto (i) the aggregate value of any Properties
Transferred during the 12 consecutive months immediately preceding such Transfer
does not exceed 5% of Consolidated Tangible Assets as of the end of the fiscal
quarter immediately preceding such Transfer, provided, however, that the
aggregate purchase price paid within 90 days after any such Transfer for similar
assets within the United States that are not subject to Liens (other than
Excepted Liens) for borrowed money other than pursuant to this Agreement (before
or after acquisition) will be deducted in determining this 5% limit, and
(ii) the aggregate value of Properties Transferred subsequent to the Effective
Date shall not exceed 25% of the Consolidated Tangible Assets determined at any
time by aggregating the dollar value of all Transfers as of such time as a
percentage of Consolidated Tangible Assets as of the end of the fiscal quarter
ended immediately prior to such time, provided, however, that the aggregate
purchase price paid within 90 days after any such Transfer for similar assets
within the United States that are not subject to Liens (other than Excepted
Liens) for borrowed money other than pursuant to this Agreement (before or after
acquisition) will be deducted in determining this 25% limit.

Notwithstanding the foregoing, in no event may the Borrower or any Subsidiary
Transfer any Mortgaged Property without the consent of the Majority Banks, and
in no event may the Borrower or any Existing Subsidiary Transfer its Equity
Interests in an Existing Subsidiary without the consent of all of the Banks. If
requested by the Borrower in order to facilitate any Transfer which is permitted
to be made under the terms of this Section 7.6 or which has otherwise been
consented to by the requisite Banks, the Collateral Agent shall release its Lien
on the Property or Properties to be Transferred.

7.7. Sale and Lease-Back. The Borrower will not and will not permit any
Subsidiary to enter into any arrangement with any lender or investor or to which
such lender or investor is a party providing for the leasing by the Borrower or
any Subsidiary of real or personal Property which has been or is to be
Transferred by the Borrower or any Subsidiary to such lender or investor or to
any Person to whom funds have been or are to be advanced by such lender or
investor on the security of such Property or rental obligations of the Borrower
or any Subsidiary, except for the sale and concurrent lease (pursuant to an
Operating Lease) of any Property acquired by the Borrower or its Subsidiaries
after the date hereof, which sale and lease transaction is consummated within 90
days of such acquisition.

7.8. Sale or Discount of Receivables. The Borrower will not and will not permit
any Subsidiary to sell with recourse, or discount or otherwise sell for less
than the face value thereof, any of its notes or accounts receivable.

7.9. Related Party Transactions. The Borrower will not and will not permit any
Subsidiary to directly or indirectly, purchase, acquire or lease any Property
from, or sell, transfer or lease any property to any Related Party except upon
terms that are no less favorable to the Borrower or such Subsidiary, as the case
may be, than those that could be obtained in an arm’s-length transaction with an
unrelated third party; provided that the foregoing shall not apply to (A) any
transaction between the Borrower and any Wholly Owned Subsidiary or between
Wholly Owned Subsidiaries and (B) any sales to, or purchases from, any such
Related Party of shares of common stock for cash consideration equal to the fair
market value thereof (except pursuant to stock option, stock appreciation and
similar stock-based compensation, incentive and bonus plans for directors,
management or employees of the Borrower and its Subsidiaries that have been
approved by a majority of the Borrower’s outside directors or the Compensation
Committee of the Board of Directors of the Borrower).

7.10. Issuance of Stock by Subsidiaries. The Borrower will not permit any
Subsidiary (either directly, or indirectly by the issuance of rights or options
for, or securities convertible into, such shares) to issue, sell or dispose of
any of its Equity Interests except (i) for directors’ qualifying shares or other
shares issued to comply with local ownership legal requirements (but not in
excess of the minimum number of shares necessary to satisfy such requirement),
and (ii) to the Borrower or a Wholly Owned Subsidiary.

7.11. Subsidiary Restrictions. The Borrower will not and will not permit any
Subsidiary to enter into, or be otherwise subject to, any contract, agreement or
other binding obligation that directly or indirectly limits the amount of, or
otherwise restricts (i) the payment to the Borrower of dividends or other
redemptions or distributions with respect to its capital stock by any
Subsidiary, (ii) the repayment to the Borrower by any Subsidiary of intercompany
loans or advances, or (iii) other intercompany transfers to the Borrower of
property or other assets by Subsidiaries.

7.12. Change of Business.

7.12.1. The Borrower will not change, and will not permit any Subsidiary to
change, in any material respect the nature of its business or operations from
the business conducted by the Borrower and its Subsidiaries on the date hereof
and will not engage, and will not permit any Subsidiary to engage directly or
indirectly in any material business activity, or purchase or otherwise acquire
any material Property, in either case not directly related to the conduct of its
business or operations as presently carried on.

7.12.2. The Borrower will not permit SCS to acquire or own any Property not held
by it on the Effective Date.

7.13. Restricted Payments. The Borrower will not, and will not permit any of its
Subsidiaries to:

(a) declare, make, pay, or become obligated to make or pay, any dividend or
other distribution (whether in cash, securities or other Property) on any Equity
Interest in the Borrower or any of its Subsidiaries, except that (i) the
Borrower may declare and pay dividends on its Equity Interests payable solely in
additional shares of its common stock, (ii) Subsidiaries may declare and pay
dividends or make distributions ratably on their Equity Interests, and (iii) the
Borrower may make payments pursuant to and in accordance with stock option,
stock appreciation and similar stock-based compensation, incentive and bonus
plans for directors, management or employees of the Borrower and its
Subsidiaries that have been approved by a majority of the Borrower’s outside
directors or the Compensation Committee of the Board of Directors of the
Borrower; or

(b) make any payment (whether in cash, securities or other Property), including
any sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
the Borrower or any Subsidiary, except that: (i) the Borrower may purchase,
redeem, retire, acquire, cancel or terminate any of its Equity Interests up to
the aggregate amount of $50,000,000, provided that (A) the Borrower’s pro forma
Leverage Ratio following any such transaction shall be less than or equal to
2.75 to 1.00 and (B) the Borrower’s pro forma Available Liquidity following any
such transaction shall be greater than or equal to $30,000,000; and (ii) the
Borrower may make purchases of Equity Interests in the Borrower pursuant to and
in accordance with stock option, stock appreciation and similar stock-based
compensation, incentive and bonus plans for directors, management or employees
of the Borrower and its Subsidiaries that have been approved by a majority of
the Borrower’s outside directors or the Compensation Committee of the Board of
Directors of the Borrower; or

(c) make any payment (other than a scheduled payment) of principal on the
Prudential Term Notes or any other Indebtedness for borrowed money if at the
time of any such payment there exists any Default or Matured Default or if the
making of such payment would result in or give rise to a Default or Matured
Default; provided that, prior to making any such payment, the Borrower provides
the Administrative Agent with a certification, in form and substance
satisfactory to the Administrative Agent, demonstrating that immediately
following the making of such payment, the Borrower will be in pro-forma
compliance with each of the financial covenants set forth in Section 6,
calculated as if such payment had been made on the last date of the most recent
fiscal quarter for which financial statements of the Borrower have been provided
under Section 5.1.

7.14. Most Favored Lender Status.

7.14.1. The Borrower will not enter into or permit any amendment to the
Prudential Agreement or any other Prudential Note Document to include one or
more Additional Covenants or Additional Defaults, unless prior written consent
to such amendment shall have been obtained from the Majority Banks; provided,
however, in the event that any such amendment shall be entered into without the
prior written consent of the Majority Banks, the terms of this Agreement shall,
without any further action on the part of the Borrower, the Majority Banks or
the Administrative Agent, be deemed to be amended automatically to include each
Additional Covenant and each Additional Default contained in such amendment. The
Borrower further covenants to promptly execute and deliver at its expense
(including the reasonable fees and expenses of counsel for the Banks and the
Administrative Agent) an amendment to this Agreement in form and content
satisfactory to the Majority Banks evidencing the amendment of this Agreement to
include such Additional Covenants and Additional Defaults to which the Majority
Banks granted consent, provided that the execution and delivery of such
amendment shall not be a precondition to the effectiveness of such amendment as
provided for in this Section 7.14.1, but shall merely be for the convenience of
the parties hereto.

7.14.2. The Borrower will not enter into or amend any agreement governing or
evidencing Indebtedness for borrowed money (other than the Prudential Agreement
and other than Capital Leases) in a principal amount committed or outstanding of
$10,000,000 or more under one agreement, or a series of related agreements, that
includes one or more Additional Covenants or Additional Defaults (other than
covenants pertaining to the conversion of such Indebtedness to equity), unless
prior to entering into such agreement or amendment, (i) the Borrower offered
such Additional Covenant or Additional Default to the Banks and (ii) if the
Majority Banks have accepted such Additional Covenant or Additional Default, the
Borrower has executed and delivered at its expense (including the reasonable
fees and expenses of counsel for the Banks and the Administrative Agent) an
amendment to this Agreement to include such Additional Covenants and Additional
Defaults in this Agreement, provided that in no event shall the Borrower enter
into or amend any agreement to restrict payments on the Obligations or restrict
the ability of the Borrower to enter into amendments and modifications of this
Agreement or the other Loan Documents without the prior written consent of the
Majority Banks; provided, further, in the event that the Borrower or any
Subsidiary shall enter into, assume or otherwise become bound by or obligated
under any such agreement that includes Additional Covenants or Additional
Defaults, without executing and delivering such amendment to this Agreement, the
terms of this Agreement shall, without any further action on the part of the
Borrower, the Majority Banks or the Administrative Agent, be deemed to be
amended automatically to include each Additional Covenant and each Additional
Default contained in such agreement.

7.15. Terrorism Sanctions Regulations. The Borrower will not and will not permit
any of its Subsidiaries to (i) become a Person described or designated in the
“Specially Designated Nationals and Blocked Persons List” of the Office of
Foreign Assets Control or in Section 1 of the Anti-Terrorism Order or
(ii) engage in any dealings or transactions with any such Person.



8.   EVENTS OF DEFAULT

8.1. Acceleration. If any of the following events shall occur and be continuing
for any reason whatsoever (and whether such occurrence shall be voluntary or
involuntary or come about or be effected by operation of law or otherwise):

8.1.1. the Borrower shall fail to pay principal of any Loan (including any
mandatory prepayment required by Section 2.11.2 or 2.11.3) or to reimburse any
drawing under any Letter of Credit as and when the same becomes due and payable,
either by the terms thereof or otherwise as herein provided; or

8.1.2. the Borrower shall fail to pay any interest on any Note or any fee,
expense or other amount due under this Agreement and such failure shall continue
for more than three days after the date due; or

8.1.3. the Borrower or any Subsidiary shall default (whether as primary obligor
or as guarantor or other surety) in any payment of principal of or interest on
any other obligation for money borrowed (or any Capitalized Lease Obligation,
any obligation under a conditional sale or other title retention agreement, any
obligation issued or assumed as full or partial payment for property whether or
not secured by a purchase money mortgage or any obligation under notes payable
or drafts accepted representing extensions of credit) beyond any period of grace
provided with respect thereto, or the Borrower or any Subsidiary shall fail to
perform or observe any other agreement, term or condition contained in any
agreement under which any such obligation is created (or if any other event
thereunder or under any such agreement shall occur and be continuing) and the
effect of such failure or other event is to cause, or to permit the holder or
holders of such obligation (or a trustee on behalf of such holder or holders) to
cause, such obligation to become due (or to be repurchased by the Borrower or
any Subsidiary) prior to any stated maturity; provided that the aggregate amount
of all obligations as to which such a payment default shall occur and be
continuing or such a failure or other event causing or permitting acceleration
(or resale to the Borrower or any Subsidiary) shall occur and be continuing
exceeds $5,000,000 or the equivalent amount in other currencies; or

8.1.4. any representation or warranty made by the Borrower herein or by the
Borrower or any of its officers in any writing furnished in connection with or
pursuant to this Agreement shall be false in any material respect on the date as
of which made; or

8.1.5. the Borrower shall fail to perform or observe any term, covenant or
agreement contained in Sections 5, 6 or 7 (provided, however, to the extent the
Borrower’s compliance with any term, covenant or agreement contained in
Sections 5, 6 or 7 is based upon the Borrower’s response to any request for
information made by any Agent or Bank or upon any determination to be made at
the discretion of any Agent or the Banks, the Borrower shall have a reasonable
period, not to exceed 10 days, in which to comply with such request or
determination); or

8.1.6. the Borrower shall fail to perform or observe any other term, covenant,
agreement or condition contained herein or in any Collateral Document or other
Loan Document (other than a Default of the type described in Section 8.1.5) and
such failure shall not be remedied within 30 days after the Borrower obtains
actual knowledge thereof; or

8.1.7. the Borrower or any Subsidiary shall make an assignment for the benefit
of creditors or shall generally not pay its debts as such debts become due; or

8.1.8. any decree or order for relief in respect of the Borrower or any
Subsidiary shall be entered under any Debtor Relief Laws of any jurisdiction; or

8.1.9. the Borrower or any Subsidiary shall petition or apply to any tribunal
for, or consent to, the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of the Borrower or any
Subsidiary, or of any substantial part of the assets of the Borrower or any
Subsidiary, or shall commence a voluntary case under any Debtor Relief Law or
any proceedings (other than proceedings for the voluntary liquidation and
dissolution of a Subsidiary) relating to the Borrower or any Subsidiary under
any Debtor Relief Laws; or

8.1.10. any such petition or application shall be filed, or any such proceedings
shall be commenced, against the Borrower or any Subsidiary and the Borrower or
such Subsidiary by any act shall indicate its approval thereof, consent thereto
or acquiescence therein, or an order, judgment or decree shall be entered
appointing any such trustee, receiver, custodian, liquidator or similar
official, or approving the petition in any such proceedings, and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

8.1.11. any order, judgment or decree shall be entered in any proceedings
against the Borrower decreeing the dissolution of the Borrower and such order,
judgment or decree remains unstayed and in effect for more than 60 days; or

8.1.12. any order, judgment or decree shall be entered in any proceedings
against the Borrower or any Subsidiary decreeing a split-up of the Borrower or
such Subsidiary which requires the divestiture of assets representing a
substantial part, or the divestiture of the stock of a Subsidiary whose assets
represent a substantial part, of the consolidated assets of the Borrower and its
Subsidiaries (determined in accordance with GAAP) or which requires the
divestiture of Properties or stock of a Subsidiary, which shall have contributed
a substantial part of the consolidated net income of the Borrower and its
Subsidiaries (determined in accordance with GAAP) for any of the three fiscal
years then most recently ended, and such order, judgment or decree remains
unstayed and in effect for more than 60 days; or

8.1.13. one or more judgments or orders for the payment of money in an aggregate
amount in excess of $5,000,000 shall be rendered against the Borrower or any
Subsidiary and either (i) enforcement proceedings to attach or levy against any
assets of Borrower or such Subsidiary shall have been commenced by any creditor
upon any such judgment or order, which proceedings are not promptly stayed; or
(ii) such judgment or order remains in effect unsatisfied and unstayed for more
than 60 days after entry thereof; or

8.1.14. (A) any Plan shall fail to satisfy the minimum funding standard of ERISA
or the Code for any plan year or part thereof or a waiver of such standard is
sought or granted under Section 412 of the Code, (B) a notice of intent to
terminate any Plan shall have been or is reasonably expected to be filed with
the PBGC or the PBGC shall have instituted proceedings under ERISA Section 4042
to terminate or appoint a trustee to administer any Plan or the PBGC shall have
notified the Borrower or any Commonly Controlled Entity that a Plan may become a
subject of such proceedings, (C) the aggregate “amount of unfunded benefit
liabilities” (within the meaning of Section 4001(a)(18) of ERISA) under all
Plans, determined in accordance with Title IV of ERISA, shall exceed $1,000,000,
(D) the Borrower or any Commonly Controlled Entity shall have incurred or is
reasonably expected to incur any material liability pursuant to Title I or IV of
ERISA or the penalty or excise tax provisions of the Code relating to employee
benefit plans, (E) the Borrower or any Commonly Controlled Entity withdraws from
any Multiemployer Plan which creates an obligation of Borrower in excess of
$1,000,000, or (F) the Borrower or any Subsidiary establishes or amends any
employee welfare benefit plan that provides post-employment welfare benefits in
a manner that would materially increase the liability of the Borrower or any
Subsidiary thereunder; or

8.1.15. any Collateral Document, at any time after its execution and delivery
and for any reason other than as expressly permitted hereunder or thereunder or
satisfaction in full of all of the Obligations, ceases to be in full force and
effect and the Borrower or Subsidiary party thereto shall fail to cure the same
within 10 days of written demand by the Collateral Agent, or the Borrower or any
Subsidiary purports to revoke, terminate or rescind any Collateral Document; or

8.1.16. any provision of the Guaranty Agreement after delivery thereof shall for
any reason cease to be valid and binding on a Guarantor and such Guarantor shall
fail to cure the same within 10 days of written demand by the Administrative
Agent, or a Guarantor shall so state in writing; or

8.1.17. (i)  the Borrower shall fail to pay any Prudential Term Notes when due;
(ii) the Borrower shall default in the performance of any term, provision or
conditions contained in the Prudential Agreement, or any other event shall occur
or condition exist, the effect of which is to cause or permit the holder or
holders of the Prudential Term Notes to cause the Prudential Term Notes to
become due prior to their stated maturity; or (iii) the Prudential Term Notes
shall be declared to be due and payable or required to be prepaid (other than by
a regularly scheduled payment or as a result of the sale of an asset securing
such Prudential Term Notes) prior to the stated maturity thereof; or

8.1.18. the Borrower or any Subsidiary shall fail to pay any Rate Management
Obligation when due or the Borrower or any Subsidiary shall breach any term,
provision or condition contained in any Rate Management Transaction or any
transaction of the type described in the definition of “Rate Management
Transactions,” whether or not any Bank or Affiliate of a Bank is a party
thereto.

then, and in any such event, the Administrative Agent shall at the request of,
or may, with the consent of, the Majority Banks, by written notice to the
Borrower, (1) declare the Commitments to be terminated, whereupon the same shall
forthwith terminate; (2) declare the outstanding Notes, all interest thereon,
and all other Obligations arising hereunder or any other Loan Documents to be
forthwith due and payable, whereupon the Notes, all such interest, and all such
other Obligations shall become and be forthwith due and payable, without
presentment, demand, protest, or further notice of any kind, all of which are
hereby expressly waived by the Borrower; (3) demand that the Borrower
immediately pay to the Administrative Agent the full amount then available for
drawing under each or any Letter of Credit to be held by the Administrative
Agent as collateral for the L/C Obligations pursuant to such documentation that
the Administrative Agent may reasonably request, and the Borrower agrees to
immediately make such payment and acknowledges and agrees that the Banks would
not have an adequate remedy at law for failure by the Borrower to honor any such
demand and that the Administrative Agent, for the benefit of the Banks, shall
have the right to require the Borrower to specifically perform such undertaking
whether or not any drawings or other demands for payment have been made under
any Letter of Credit; and (4) if such event is an event as specified in
subsection 8.1.7., 8.1.8., 8.1.9., or 8.1.10. of this Section 8.1 with respect
to the Borrower, the Commitments shall be automatically terminated and all of
the Notes at the time outstanding shall automatically become immediately due and
payable at par together with interest accrued thereon, if any, with respect to
each Note, without presentment, demand, protest or notice of any kind
(including, without limitation, notice of intent to accelerate and notice of
acceleration of maturity), all of which are hereby waived by the Borrower.

8.2. Remedies. Upon the occurrence and during the continuance of any Matured
Default, the Administrative Agent shall at the request of, or may with the
consent of, the Majority Banks proceed to enforce its rights and remedies under
the Collateral Documents, this Agreement, and any other Loan Document for the
ratable benefit of the Secured Parties by appropriate proceedings. Upon the
occurrence and during the continuance of any Matured Default, each Bank is
hereby authorized at any time and from time to time, without notice to the
Borrower (any such notice being expressly waived by the Borrower), to set off
and apply any and all deposits (general or special, time or demand, provisional
or final) at any time held and other indebtedness at any time owing by such Bank
to or for the credit or the account of the Borrower against any and all of the
obligations of the Borrower now or hereafter existing under this Agreement or
the Bank’s Note or any other Loan Document, irrespective of whether or not the
Administrative Agent or such Bank shall have made any demand under this
Agreement or such Bank’s Note or such other Loan Document and although such
obligations may be unmatured. Each Bank agrees promptly to notify the Borrower
(with a copy to the Administrative Agent) after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application. The rights of each Bank under this Section 8.2 are
in addition to other rights and remedies (including, without limitation, other
rights of setoff) which each such Bank may have.

8.3. Other Remedies. If any Default or Matured Default shall occur and be
continuing, each Bank may proceed to protect and enforce its rights under this
Agreement and the Notes by exercising such remedies as are available to such
Bank in respect thereof under applicable law, either by suit in equity or by
action at law, or both, whether for specific performance of any covenant or
other agreement contained in this Agreement or in aid of the exercise of any
power granted in this Agreement. No remedy conferred in this Agreement upon any
Bank is intended to be exclusive of any other remedy, and each and every such
remedy shall be cumulative and shall be in addition to every other remedy
conferred herein or now or hereafter existing at law or in equity or by statute
or otherwise.

8.4. Application of Proceeds. From and during the continuance of any Matured
Default, any monies or property actually received by the Administrative Agent or
the Collateral Agent pursuant to this Agreement or any other Loan Document, the
exercise of any rights or remedies under any Collateral Document or any other
agreement with the Borrower or any Subsidiary which secures any of the
Obligations, shall be applied in the following order (subject to the applicable
sharing provisions of the Prudential Intercreditor Agreement and subject to
Section 2.21.5):

(a) First, to payment of the reasonable expenses, liabilities, losses, costs,
duties, fees, charges or other moneys whatsoever (together with interest payable
thereon) as may have been paid or incurred in, about or incidental to any sale
or other realization of Collateral, including reasonable compensation to the
Administrative Agent and its agents and counsel, and to the ratable payment of
any other unreimbursed reasonable expenses and indemnities for which the
Administrative Agent, the Collateral Agent or any Bank is to be reimbursed
pursuant to this Agreement or any other Loan Document, in each case that are
then due and payable;

(b) Second, to the ratable payment of accrued but unpaid fees of the
Administrative Agent, Unused Portion Fees, letter of credit fees owing to the
Administrative Agent and the Banks under this Agreement;

(c) Third, to the ratable payment of accrued but unpaid interest on the Loans
and any unpaid L/C Obligations then due and payable under this Agreement;

(d) Fourth, to the Collateral Agent to cash collateralize the L/C Obligations;

(e) Fifth, ratably, according to the then unpaid amounts thereof, without
preference or priority of any kind among them, to the ratable payment of all
other Obligations then due and payable which relate to Loans and Letters of
Credit and which are owing to the Administrative Agent, the Collateral Agent and
the Banks;

(f) Sixth, ratably, according to the unpaid termination amounts thereof, to the
payment of all Rate Management Obligations of the Borrower or its Subsidiaries
owing to any Bank (or Affiliate of any Bank), to the extent then due and
payable;

(g) Seventh, ratably according to the unpaid amounts thereof, to the payment of
all Obligations owing to the Banks with respect to any Treasury Management
Agreements;

(h) Eighth, to the ratable payment of any other Obligations then due and
payable; and

(i) Ninth, any excess after payment in full of all Obligations shall be paid to
the Borrower or to such other Person who may be lawfully entitled to receive
such excess.



9.   AGENCY PROVISIONS

9.1. Authorization and Action. Each Bank hereby appoints BOKF to act on its
behalf as the Administrative Agent and Collateral Agent hereunder and under the
other Loan Documents and authorizes each Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
such Agent by the terms hereof, together with such powers as are reasonably
incidental thereto. The duties of each Agent shall be mechanical and
administrative in nature, and neither Agent shall by reason of this Agreement be
a trustee or fiduciary for any Bank. Neither Agent shall have any duties or
responsibilities except those expressly set forth herein or in the Prudential
Intercreditor Agreement. As to any matters not expressly provided for by this
Agreement (including enforcement or collection of the Obligations), neither
Agent shall not be required to exercise any discretion or take any action, but
shall be required to act or to refrain from acting (and shall be fully protected
in so acting or so refraining from acting) upon the instructions of the Majority
Banks, and such instructions shall be binding upon all Banks and all holders of
Notes; provided, however, that neither Agent shall be required to take any
action which exposes such Agent to personal liability or which is contrary to
this Agreement or applicable law.

9.2. Liability of Agents. Neither of the Agents nor any of its directors,
officers, agents or employees shall be liable for any action taken or omitted to
be taken by it or them under or in connection with this Agreement in the absence
of its or their own gross negligence or willful misconduct. Without limitation
of the generality of the foregoing, each Agent (1) may treat the payee of any
Note as the holder thereof until such Agent receives written notice of the
assignment or transfer thereof signed by such payee and in form satisfactory to
such Agent; (2) may consult with legal counsel, independent public accountants
and other experts selected by it and shall not be liable for any action taken or
omitted to be taken in good faith by it in accordance with the advice of such
counsel, accountants, or experts; (3) makes no warranty or representation to any
Bank and shall not be responsible to any Bank for any statements, warranties, or
representations made in or in connection with this Agreement; (4) shall not have
any duty to ascertain or to inquire as to the performance or observance of any
of the terms, covenants, or conditions of this Agreement on the part of the
Borrower, or to inspect the Properties (including the books and records) of the
Borrower and its Subsidiaries; (5) shall not be responsible to any Bank for the
due execution, legality, validity, enforceability, genuineness, perfection,
sufficiency, or value of this Agreement or any other instrument or document
furnished pursuant thereto; and (6) shall incur no liability under or in respect
of this Agreement by acting upon any notice, consent, certificate, or other
instrument or writing (which may be sent by telegram, telex, or facsimile
transmission) believed by it to be genuine and signed or sent by the proper
party or parties.

9.3. Rights of Agent as a Bank. With respect to its Commitment, the Loans made
by it and the Note issued to it, each Agent shall have the same rights and
powers under this Agreement as any other Bank and may exercise the same as
though it were not an Agent; and the term “Bank” or “Banks” shall, unless
otherwise expressly indicated, include each Agent in its individual capacity.
Each of the Agents and its Affiliates may accept deposits from, lend money to,
act as trustee under indentures of, and generally engage in any kind of business
with, the Borrower, any of its Subsidiaries and any Person who may do business
with or own securities of the Borrower or any Subsidiary, all as if such Agent
were not an Agent and without any duty to account therefor to the Banks.

9.4. Independent Credit Decisions. Each Bank acknowledges that it has,
independently and without reliance upon the Agents or any other Bank and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Bank also
acknowledges that it will, independently and without reliance upon either Agent
or any other Bank and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under this Agreement. Except for notices, reports and other
documents and information expressly required to be furnished to the
Administrative Agent by the Borrower or any Subsidiary hereunder or under any
other Loan Document (each of which the Administrative Agent shall promptly upon
receipt provide to each Bank), the Administrative Agent shall have no duty or
responsibility to provide any Bank with any credit or other information
concerning the affairs, financial condition or business of the Borrower or any
of its Subsidiaries (or any of their Affiliates) which may come into the
possession of the Administrative Agent or any of its Affiliates.

9.5. Indemnification. The Banks agree to indemnify each of the Agents (to the
extent not reimbursed by the Borrower), ratably according to the respective
amounts of their Commitments, from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against either Agent in any way relating to or
arising out of this Agreement or any action taken or omitted by either Agent
under this Agreement or any of the other Loan Documents, provided that no Bank
shall be liable for any portion of any of the foregoing resulting from such
Agent’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Bank agrees to reimburse each of the Agents (to the extent not
reimbursed by the Borrower) promptly upon demand for its Pro Rata Share of any
out-of-pocket expenses (including counsel fees) incurred by such Agent in
connection with the preparation, administration, or enforcement of, or legal
advice in respect of rights or responsibilities under, this Agreement or any of
the other Loan Documents.

9.6. Successor Agent. Each Agent may resign at any time by giving at least sixty
(60) days’ prior written notice thereof to the Banks and the Borrower and may be
removed at any time with cause, but not without cause, by the Majority Banks.
Upon any such resignation or removal, the Majority Banks shall have the right to
appoint a successor Agent. If no successor Agent shall have been so appointed by
the Majority Banks, and shall have accepted such appointment, within forty-five
(45) days after the retiring Agent’s giving of notice of resignation or the
Majority Banks’ removal of the retiring Agent, then the retiring Agent may, on
behalf of the Banks, appoint a successor Agent, which shall be a commercial bank
organized under the laws of the United States of America or of any State thereof
and having a combined capital and surplus of at least $250,000,000. Upon the
acceptance of any appointment as an Agent hereunder by a successor Agent, such
successor Agent shall thereupon succeed to and become vested with all the
rights, powers, privileges and duties of the retiring Agent, and the retiring
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents. After any retiring Agent’s resignation or removal
hereunder as Agent, the provisions of this Section 9 shall inure to its benefit
as to any actions taken or omitted to be taken by it while it was an Agent under
this Agreement.

9.7. Sharing of Payments, Etc. If any Bank shall obtain any payment (whether
voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) on account of the Note held by it in excess of its Pro Rata Share of
payments on account of the Notes obtained by all the Banks, such Bank shall
purchase from the other Banks such participations in the Notes held by them as
shall be necessary to cause such purchasing Bank to share the excess payment
ratably with each of the other Banks, provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Bank, such purchase from each Bank shall be rescinded and each Bank shall repay
to the purchasing Bank the purchase price to the extent of such recovery
together with an amount equal to such Bank’s Pro Rata Share (according to the
proportion of (1) the amount of such Bank’s required repayment to (2) the total
amount so recovered from the purchasing Bank) of any interest or other amount
paid or payable by the purchasing Bank in respect of the total amount so
recovered. The Borrower agrees that any Bank so purchasing a participation from
another Bank pursuant to this Section 9.7 may, to the fullest extent permitted
by law, exercise all its rights of payment (including the right of setoff) with
respect to such participation as fully as if such Bank were the direct creditor
of the Borrower in the amount of such participation.

9.8. Collateral and Guaranty Matters.

9.8.1. Each Bank and each other Secured Party (by its acceptance of the benefits
of any Lien encumbering Collateral) acknowledges and agrees that the Collateral
Agent has entered into the Collateral Documents on behalf of itself and the
Secured Parties, and the Secured Parties hereby agree to be bound by the terms
of such Collateral Documents, acknowledge receipt of copies of such Collateral
Documents and consent to the rights, powers, remedies, indemnities and
exculpations given to the Collateral Agent thereunder. All rights, powers and
remedies available to the Collateral Agent and the Secured Parties with respect
to the Collateral, or otherwise pursuant to the Collateral Documents, shall be
subject to the provisions of such Collateral Documents. Each Bank and each other
Secured Party (by its acceptance of the benefits of any Lien encumbering
Collateral) hereby authorizes the Collateral Agent, at its option and in its
discretion, without the necessity of any notice to or further consent from the
Secured Parties:

(a) to release any Lien on any property granted to or held by the Collateral
Agent under any Collateral Document (i) upon termination of the Commitments and
payment in full of all Obligations (other than contingent indemnification
obligations) and the expiration or termination of all Letters of Credit,
(ii) that is Transferred or to be Transferred as part of or in connection with
any Transfer permitted hereunder or under any other Loan Document, or
(iii) subject to Sections 7.6 and 11.1, if approved, authorized or ratified in
writing by the Majority Banks;

(b) to take any actions with respect to any Collateral or Collateral Documents
which may be necessary to perfect and maintain Acceptable Security Interests in
and Liens upon the Collateral granted pursuant to the Collateral Documents; and

(c) to take any action in exigent circumstances as may be reasonably necessary
to preserve any rights or privileges of the Secured Parties under the Loan
Documents or applicable legal requirements.

9.8.2. Upon the request of the Collateral Agent at any time, the Secured Parties
will confirm in writing the Collateral Agent’s authority to release particular
types or items of Collateral pursuant to this Section 9.8.

9.8.3. The Borrower (for itself and each of its Subsidiaries) irrevocably
appoints the Collateral Agent as its attorney-in-fact, with full authority to,
after the occurrence and during the continuance of a Matured Default, act for
the Borrower and each of its Subsidiaries and in the name of the Borrower or any
Subsidiary to, in the Collateral Agent’s discretion upon the occurrence and
during the continuance of a Matured Default, (i) file one or more financing or
continuation statements, and amendments thereto, relative to all or any part of
the Collateral without the signature of such party where permitted by law,
(ii) to receive, endorse, and collect any drafts or other instruments,
documents, and chattel paper which are part of the Collateral, (iii) to ask,
demand, collect, sue for, recover, compromise, receive, and give acquittance and
receipts for moneys due and to become due under or in respect of any of the
Collateral, (iv) to file any claims or take any action or institute any
proceedings which the Collateral Agent may reasonably deem necessary or
desirable for the collection of any of the Collateral or otherwise to enforce
the rights of the Collateral Agent with respect to any of the Collateral and
(v) if the Borrower or any Subsidiary fails to perform any covenant contained in
this Agreement or the other Collateral Documents after the expiration of any
applicable grace periods, the Collateral Agent may itself perform, or cause
performance of, such covenant, and the Borrower shall pay for the expenses of
the Collateral Agent incurred in connection therewith. The power of attorney
granted hereby is coupled with an interest and is irrevocable.

9.8.4. The powers conferred on the Collateral Agent under this Agreement and the
other Collateral Documents are solely to protect its interest in the Collateral
and shall not impose any duty upon it to exercise any such powers. Beyond the
safe custody thereof, the Collateral Agent and each Secured Party shall have no
duty with respect to any Collateral in its possession or control (or in the
possession or control of any agent or bailee) or with respect to any income
thereon or the preservation of rights against prior parties or any other rights
pertaining thereto. The Collateral Agent shall be deemed to have exercised
reasonable care in the custody and preservation of the Collateral in its
possession if the Collateral is accorded treatment substantially equal to that
which the Collateral Agent accords its own property. None of the Administrative
Agent, the Collateral Agent, any Bank or any other Secured Party shall be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in the value thereof, by reason of the act or omission of any
warehouseman, carrier, forwarding agency, consignee, broker or other agent or
bailee selected by Borrower or selected by the Administrative Agent or the
Collateral Agent in good faith.

9.8.5. The rights, duties, protections and immunities afforded to the Collateral
Agent under the terms of the Prudential Intercreditor Agreement are in addition
to the rights, duties, protections and immunities applicable to the Collateral
Agent under the terms of this Section 9. In the event of any irreconcilable
conflict between the provisions of this Agreement and the provisions of the
Prudential Intercreditor Agreement with respect to the rights, duties,
protection and immunities of the Collateral Agent, the provisions of the
Prudential Intercreditor Agreement shall govern.

9.9. No Other Duties. Anything herein to the contrary notwithstanding, the Joint
Lead Arrangers and the Documentation Agent listed on the cover page hereof shall
not have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as a Bank.



10.   ASSIGNMENTS AND PARTICIPATIONS

10.1. Successors and Assigns. The terms and provisions of the Loan Documents
shall be binding upon and inure to the benefit of the Borrower and the Banks and
their respective successors and assigns permitted hereby, except that (i) the
Borrower shall not have the right to assign its rights or obligations under the
Loan Documents without the prior written consent of each Bank, (ii) any
assignment by any Bank must be made in compliance with Section 10.3, and
(iii) any transfer by Participation must be made in compliance with
Section 10.2. Any attempted assignment or transfer by any party not made in
compliance with this Section 10.1 shall be null and void, unless such attempted
assignment or transfer is treated as a participation in accordance with
Section 10.3.2. The parties to this Agreement acknowledge that clause (ii) of
this Section 10.1 relates only to absolute assignments and this Section 10.1
does not prohibit assignments creating security interests, including, without
limitation, (x) any pledge or assignment by any Bank of all or any portion of
its rights under this Agreement and any Note to a Federal Reserve Bank or (y) in
the case of a Bank which is an Approved Fund, any pledge or assignment of all or
any portion of its rights under this Agreement and any Note to its trustee in
support of its obligations to its trustee; provided, however, that no such
pledge or assignment creating a security interest shall release the transferor
Bank from its obligations hereunder unless and until the parties thereto have
complied with the provisions of Section 10.3. The Administrative Agent may treat
the Person which made any Loan or which holds any Note as the owner thereof for
all purposes hereof unless and until such Person complies with Section 10.3;
provided, however, that the Administrative Agent may in its discretion (but
shall not be required to) follow instructions from the Person which made any
Loan or which holds any Note to direct payments relating to such Loan or Note to
another Person. Any assignee of the rights to any Loan or any Note agrees by
acceptance of such assignment to be bound by all the terms and provisions of the
Loan Documents. Any request, authority or consent of any Person, who at the time
of making such request or giving such authority or consent is the owner of the
rights to any Loan (whether or not a Note has been issued in evidence thereof),
shall be conclusive and binding on any subsequent holder or assignee of the
rights to such Loan.

10.2. Participations.

10.2.1. Any Bank may, without the consent of Borrower but with the consent of
Agent, at any time sell to one or more banks or other entities (“Participants”)
participating interests in any Loan owing to such Bank, any Note held by such
Bank, any Commitment of such Bank or any other interest of such Bank under the
Loan Documents. In the event of any such sale by a Bank of participating
interests to a Participant, such Bank’s obligations under the Loan Documents
shall remain unchanged, such Bank shall remain solely responsible to the other
parties hereto for the performance of such obligations, such Bank shall remain
the owner of its Loans and the holder of any Note issued to it in evidence
thereof for all purposes under the Loan Documents, all amounts payable by the
Borrower under this Agreement shall be determined as if such Bank had not sold
such participating interests, and the Borrower and the Administrative Agent
shall continue to deal solely and directly with such Bank in connection with
such Bank’s rights and obligations under the Loan Documents.

10.2.2. Each Bank shall retain the sole right to approve, without the consent of
any Participant, any amendment, modification or waiver of any provision of the
Loan Documents other than any amendment, modification or waiver with respect to
any Loan or Commitment in which such Participant has an interest which would
require consent of all of the Banks.

10.2.3. The Borrower agrees that each Participant shall be deemed to have the
right of setoff provided in Section 8.2 in respect of its participating interest
in amounts owing under the Loan Documents to the same extent as if the amount of
its participating interest were owing directly to it as a Bank under the Loan
Documents, provided that each Bank shall retain the right of setoff provided in
Section 8.2 with respect to the amount of participating interests sold to each
Participant. The Banks agree to share with each Participant, and each
Participant, by exercising the right of setoff provided in Section 8.2, agrees
to share with each Bank, any amount received pursuant to the exercise of its
right of setoff, such amounts to be shared in accordance with Section 8.2as if
each Participant were a Bank. The Borrower further agrees that each Participant
shall be entitled to the benefits of Sections 2.17, 2.18 and 2.19 to the same
extent as if it were a Bank and had acquired its interest by assignment pursuant
to Section 10.3, provided that a Participant shall not be entitled to receive
any greater payment under Sections 2.17, 2.18 and 2.19 than the Bank who sold
the participating interest to such Participant would have received had it
retained such interest for its own account, unless the sale of such interest to
such Participant is made with the prior written consent of the Borrower.

10.3. Assignments.

10.3.1. Any Bank may at any time assign to one or more banks or other entities
(“Purchasers”) all or any part of its rights and obligations under the Loan
Documents. Such assignment shall be in the form of an Assignment and Assumption
and shall be accompanied by an executed supplement to the Prudential
Intercreditor Agreement in the form of Attachment A to the Prudential
Intercreditor Agreement. Each such assignment with respect to a Purchaser which
is not a Bank or an Affiliate of a Bank shall either be in an amount equal to
the entire applicable Commitment and Loans of the assigning Bank or (unless each
of the Borrower and the Administrative Agent otherwise consents) be in an
aggregate amount not less than $5,000,000. The amount of the assignment shall be
based on the Commitment or outstanding Loans (if the Commitment has been
terminated) subject to the assignment, determined as of the date of such
assignment or as of the “Trade Date,” if the “Trade Date” is specified in the
assignment.

10.3.2. The consent of the Borrower shall be required prior to an assignment
becoming effective unless the Purchaser is a Bank, an Affiliate of a Bank or an
Approved Fund; provided that the consent of the Borrower shall not be required
if a Default or Matured Default has occurred and is continuing. The consent of
the Administrative Agent shall be required prior to an assignment becoming
effective unless the Purchaser is a Bank, an Affiliate of a Bank or an Approved
Fund. Any consent required under this Section 10.3.2 shall not be unreasonably
withheld or delayed.

10.3.3. Upon (i) delivery to the Administrative Agent of an Assignment and
Assumption, together with an executed supplement to the Prudential Intercreditor
Agreement in the form of Attachment A to the Prudential Intercreditor Agreement
and any consents required by Sections 10.3.1 and 10.3.2, and (ii) payment of
$3,500 fee to the Administrative Agent for processing such assignment (unless
such fee is waived by the Administrative Agent), such assignment shall become
effective on the effective date specified in such Assignment and Assumption. The
assignment shall contain a representation by the Purchaser to the effect that
none of the consideration used to make the purchase of the Commitment and Loans
under the applicable Assignment and Assumption constitutes “plan assets” as
defined under ERISA and that the rights and interests of the Purchaser in and
under the Loan Documents will not be “plan assets” under ERISA, unless an
exemption from the prohibited transaction provisions of ERISA and the Code is
available. On and after the effective date of such assignment, such Purchaser
shall for all purposes be a Bank party to this Agreement and any other Loan
Document executed by or on behalf of the Banks and shall have all the rights and
obligations of a Bank under the Loan Documents, to the same extent as if it were
an original party thereto, and the transferor Bank shall be released with
respect to the Commitment and Loans assigned to such Purchaser without any
further consent or action by the Borrower, the Banks or the Administrative
Agent. In the case of an assignment covering all of the assigning Bank’s rights
and obligations under this Agreement, such Bank shall cease to be a Bank
hereunder but shall continue to be entitled to the benefits of, and subject to,
those provisions of this Agreement and the other Loan Documents which survive
payment of the Obligations and termination of the applicable agreement. Any
assignment or transfer by a Bank of rights or obligations under this Agreement
that does not comply with this Section 10.3 shall be treated for purposes of
this Agreement as a sale by such Bank of a participation in such rights and
obligations in accordance with Section 10.2. Upon the consummation of any
assignment to a Purchaser pursuant to this Section 10.3.3, the transferor Bank,
the Administrative Agent and the Borrower shall, if the transferor Bank or the
Purchaser desires that its Loans be evidenced by Notes, make appropriate
arrangements so that new Notes or, as appropriate, replacement Notes are issued
to such transferor Bank and new Notes or, as appropriate, replacement Notes, are
issued to such Purchaser, in each case in principal amounts reflecting their
respective Commitments, as adjusted pursuant to such assignment.

10.3.4. The Administrative Agent, acting solely for this purpose as an agent of
the Borrower, shall maintain at one of its offices in Tulsa, Oklahoma a copy of
each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Banks, and the Commitments of, and
principal amounts of the Loans owing to, each Bank pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, and the Borrower, the Administrative Agent and the Banks may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Bank hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Bank, at any reasonable time and from time to time upon reasonable prior
notice.

10.4. Replacement of Banks. If (i) a Bank (a “Non-Consenting Bank”) does not
consent to a proposed change, waiver, discharge or termination with respect to
any Loan Document that has been approved by the Majority Banks as provided in
Section 11.1 but requires unanimous consent of all Banks or, as applicable, all
Banks directly affected thereby, or (ii) any Bank is a Defaulting Bank, then the
Borrower may, at its sole expense and effort, upon notice to such Bank and the
Administrative Agent, require such Bank to assign and delegate, without recourse
(in accordance with and subject to the restrictions contained in, and consents
required by, Section 10.1), all of its interests, rights and obligations under
this Agreement and the related Loan Documents to an assignee that shall assume
such obligations (which assignee may be another Bank, if a Bank accepts such
assignment), provided that:

(a) the Borrower shall have paid to the Administrative Agent the assignment fee
specified in Section 10.3.3;

(b) such Bank shall have received payment of an amount equal to its Pro Rata
Share of the outstanding Revolving Credit Loans, L/C Obligations and Swing Line
Loans, accrued interest thereon, accrued fees and all other amounts payable to
it hereunder and under the other Loan Documents including any amounts under
Section 2.19) from the assignee (to the extent of such outstanding principal and
accrued interest and fees) or the Borrower (in the case of all other amounts);

(c) such assignment does not conflict with applicable Laws; and

(d) in the case of any such assignment resulting from a Non-Consenting Bank’s
failure to consent to a proposed change, waiver, discharge or termination with
respect to any Loan Document, the applicable replacement bank or financial
institution shall have consented to the proposed change, waiver, discharge or
termination.

The failure by any Non-Consenting Bank or Defaulting Bank to execute and deliver
an Assignment and Assumption shall not impair the validity of the removal of
such Bank and the mandatory assignment of such Bank’s portion of the outstanding
Revolving Credit Loans, L/C Obligations and Swing Line Loans pursuant to this
Section 10.4 shall nevertheless be effective without the execution by such Bank
of an Assignment and Assumption.

A Bank shall not be required to make any such assignment or delegation if, prior
thereto, as a result of a waiver by such Bank or otherwise, the circumstances
entitling the Borrower to require such assignment and delegation cease to apply.

10.5. Disclosure of Information. The Borrower authorizes each Bank to disclose
to any Participant or Purchaser or any other Person acquiring an interest in the
Loan Documents by operation of law (each a “Transferee”) and any prospective
Transferee any and all information in such Bank’s possession concerning the
creditworthiness of the Borrower and its Subsidiaries.



11.   MISCELLANEOUS

11.1. Amendments, Etc. No amendment, modification, termination, or waiver of any
provision of any Loan Document to which the Borrower is a party, nor consent to
any departure by the Borrower from any Loan Document to which it is a party,
shall in any event be effective unless the same shall be in writing and signed
by the Majority Banks, and then such waiver or consent shall be effective only
in the specific instance and for the specific purpose for which given, provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by all the Banks, do any of the following: (1) waive any of the
conditions precedent specified in Section 3; (2) increase the Commitments of the
Banks or subject the Banks to any additional obligations; (3) increase any
percentage appearing in the definition of Borrowing Base in Section 1.1; (4)
reduce the principal of, or interest on, the Notes, any L/C Obligations or any
fees hereunder; (5) postpone any date fixed for any payment of principal of, or
interest on, the Notes, any L/C Obligations or any fees hereunder; (6) release
any of the Guarantors from the Guaranty; (7) release all or any substantial
portion of the Collateral or subordinate all or any substantial portion of the
Collateral to the Liens held by any other Person; (8) change the percentage of
the Commitments or of the aggregate unpaid principal amount of the Notes or the
number of Banks which shall be required for the Banks or any of them to take
action hereunder; (9) amend the provisions of Section 8.4; or (10) amend, modify
or waive any provision of this Section 11.1; and provided further that (i) no
amendment, waiver, or consent shall, unless in writing and signed by the
affected Agent or the L/C Issuer (in addition to the Banks required above to
take such action) affect the rights or duties of the Administrative Agent, the
Collateral Agent or the L/C Issuer under any of the Loan Documents, and (ii) no
Defaulting Bank shall have any right to approve or disapprove any amendment,
waiver or consent hereunder, except that the Commitment of such Defaulting Bank
may not be increased or extended without the consent of such Defaulting Bank.

11.2. Notices, Etc. All notices and other communications provided for under this
Agreement and under the other Loan Documents to which the Borrower is a party
shall be in writing (including telegraphic, telex, and facsimile transmissions)
and mailed or transmitted or delivered, at the addresses set forth on the
respective signature pages hereto; or, as to each party, at such other address
as shall be designated by such party in a written notice to all other parties
complying as to delivery with the terms of this Section 11.2. Except as is
otherwise provided in this Agreement, all such notices and communications shall
be effective when deposited in the mails or delivered to the telegraph company,
or sent, answerback received, respectively, addressed as aforesaid, except that
notices to the Administrative Agent pursuant to the provisions of Section 2
shall not be effective until received by the Administrative Agent.

11.3. No Waiver. No failure or delay on the part of any Bank or the
Administrative Agent in exercising any right, power, or remedy hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
such right, power, or remedy preclude any other or further exercise thereof or
the exercise of any other right, power, or remedy hereunder. The rights and
remedies provided herein are cumulative, and are not exclusive of any other
rights, powers, privileges, or remedies, now or hereafter existing, at law or in
equity or otherwise.

11.4. Successors and Assigns. The Agreement shall be binding upon and inure to
the benefit of the Borrower, each Bank and each Agent and their respective
successors and assigns, except that the Borrower may not assign or transfer any
of its rights under any Loan Document to which the Borrower is a party without
the prior written consent of all the Banks.

11.5. Costs, Expenses and Taxes. The Borrower agrees to pay on demand (i) all
out-of-pocket expenses reasonably incurred by the Administrative Agent, the
Collateral Agent and the L/C Issuer in connection with the preparation,
execution, delivery, filing, and administration of the Loan Documents, and of
any amendment, modification, or supplement to the Loan Documents, including the
fees and out-of-pocket expenses of counsel for either Agent incurred in
connection with advising such Agent or any of the Banks as to their rights and
responsibilities hereunder, (ii) all out-of-pocket expenses reasonably incurred
by the L/C Issuer in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder, and
(iii) all out-of-pocket expenses reasonably incurred by either Agent or the L/C
Issuer (including the fees, charges and disbursements of counsel for either
Agent or the L/C Issuer) in connection with the enforcement or protection of its
rights in connection with this Agreement and the other Loan Documents, including
all such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of the outstanding Loans or Letters of Credit. The
foregoing costs and expenses shall include the fees and charges of the Vehicle
Title Service Company, all search, filing, recording, title insurance,
appraisal, and environmental assessment fees and charges (and all taxes related
thereto), and other out-of-pocket expenses incurred by either Agent or the L/C
Issuer. The Borrower also agrees to pay all such costs and expenses, including
court costs, incurred by any Bank in connection with enforcement of the Loan
Documents, or any amendment, modification, or supplement thereto, whether by
negotiation, legal proceedings, or otherwise. In addition, the Borrower shall
pay any and all stamp and other taxes and fees payable or determined to be
payable in connection with the executing, delivery, filing, and recording of any
of the Loan Documents and the other documents to be delivered under any such
Loan Documents, and agrees to hold each Agent and each Bank harmless from and
against any and all liabilities with respect to or resulting from any delay in
paying or failing to pay such taxes and fees. The provisions of this
Section 11.5 shall survive termination of this Agreement.

11.6. Integration. This Agreement and the Loan Documents contain the entire
agreement between the parties relating to the subject matter hereof and
supersede all oral statements and prior writings with respect thereto.

11.7. Indemnity. The Borrower hereby agrees to defend and indemnify each Agent,
the L/C Issuer, the Swing Line Lender and each Bank and each Affiliate of each
of the foregoing, and the partners, directors, officers, employees, agents,
trustees, administrators, managers, advisors and representatives of any of the
foregoing Persons (each such Person being called an "Indemnitee”) against, and
hold each Indemnitee harmless from, any and all losses, claims, damages,
penalties, incremental taxes, liabilities and related expenses, including the
fees, charges and disbursements of any counsel for any Indemnitee, incurred by
or asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated thereby, the performance by
the parties hereto of their respective obligations hereunder or thereunder, or
the consummation of the transactions contemplated hereby or thereby, (ii) any
Loan or Letter of Credit or the use of the proceeds therefrom (including any
refusal by the L/C Issuer to honor a demand for payment under a Letter of Credit
if the documents presented in connection with such demand do not strictly comply
with the terms of such Letter of Credit), (iii) any actual or alleged presence
or release of Hazardous Materials on or from any property owned or operated by
the Borrower or any of its Subsidiaries, or any liability under any
Environmental and Safety Laws related in any way to the Borrower or any of its
Subsidiaries, and (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory and regardless of whether any Indemnitee is a
party thereto; provided that such indemnity shall not, as to any Indemnitee, be
available to the extent that such losses, claims, damages, penalties,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the bad
faith, gross negligence or willful misconduct of such Indemnitee. WITHOUT
LIMITATION OF THE FOREGOING, IT IS THE INTENTION OF THE BORROWER, AND THE
BORROWER AGREES THAT, THE FOREGOING INDEMNITIES SHALL APPLY TO EACH INDEMNITEE
WITH RESPECT TO LOSSES, CLAIMS, DAMAGES, PENALTIES, LIABILITIES AND RELATED
EXPENSES (INCLUDING ALL EXPENSES OF LITIGATION OR PREPARATION THEREFOR), WHICH
IN WHOLE OR IN PART ARE CAUSED BY OR ARISE OUT OF THE NEGLIGENCE OF SUCH (AND/OR
ANY OTHER) INDEMNITEE. The provisions of this Section 11.7 shall survive
termination of this Agreement.

11.8. Governing Law. This Agreement and the Notes shall be governed by, and
construed in accordance with, the laws of the State of Oklahoma.

11.9. Severability of Provisions. Any provision of any Loan Document which is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions of such Loan Document or affecting the
validity or enforceability of such provision in any other jurisdiction.

11.10. Counterparts. This Agreement may be executed in any number of
counterparts and by different parties to this Agreement in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same Agreement.
Borrower agrees that telefaxed or scanned Loan Documents evidencing execution
shall be deemed originals.

11.11. Headings. Section headings in the Loan Documents are included in such
Loan Documents for the convenience of reference only and shall not constitute a
part of the applicable Loan Documents for any other purpose.

11.12. Jury Trial Waiver. THE BORROWER, EACH BANK AND EACH AGENT HEREBY WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING, CLAIM OR COUNTERCLAIM, WHETHER IN
CONTRACT OR TORT, AT LAW OR IN EQUITY, ARISING OUT OF OR IN ANY WAY RELATED TO
THIS AGREEMENT OR THE LOAN DOCUMENTS. NO OFFICER OF ANY BANK OR AGENT HAS
AUTHORITY TO WAIVE, CONDITION, OR MODIFY THIS PROVISION.

11.13. No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower acknowledges and agrees that: (i) (A) the arranging and other
services regarding this Agreement provided by the Banks are arm’s-length
commercial transactions between the Borrower and its Affiliates, on the one
hand, and the Banks, on the other hand, (B) the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate, and (C) the Borrower is capable of evaluating, and understands and
accepts, the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents; (ii) (A) each of the Banks is and has been
acting solely as a principal and, except as expressly agreed in writing by the
relevant parties, has not been, is not, and will not be acting as an advisor,
agent or fiduciary for the Borrower or any of its Affiliates, or any other
Person, and (B) no Bank has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(iii) each of the Banks and their respective Affiliates may be engaged in a
broad range of transactions that involve interests that differ from those of the
Borrower and its Affiliates, and no Bank has any obligation to disclose any of
such interests to the Borrower or its Affiliates. To the fullest extent
permitted by law, the Borrower hereby waives and releases any claims that it may
have against any of the Banks with respect to any breach or alleged breach of
agency or fiduciary duty in connection with any aspect of any transaction
contemplated hereby.

11.14. Release. The Borrower, for itself and each and all of its officers,
employees, agents, shareholders, directors, successors and assigns, does hereby
fully, unconditionally and irrevocably waive and release each Agent and each
Bank, and each of their respective officers, employees, agents, directors,
shareholders, affiliates, attorneys, successors and assigns (each, a “Released
Party”), of and from any and all claims, liabilities, obligations, causes of
action, defenses, counterclaims and setoffs, of any kind, whether known or
unknown and whether in contract, tort, statute or under any other legal theory,
arising out of or relating to any act or omission by the Administrative Agent,
the Collateral Agent, any Bank or any other Released Party on or before the
Effective Date.

11.15. USA Patriot Act Notification. IMPORTANT INFORMATION ABOUT PROCEDURES FOR
OPENING A NEW ACCOUNT. To help the government fight the funding of terrorism and
money laundering activities, Federal law requires all financial institutions to
obtain, verify, and record information that identifies each person or entity
that opens an account, including any deposit account, treasury management
account, loan, other extension of credit, or other financial services product.
What this means for Borrower: When Borrower opens an account, if Borrower is an
individual, Bank will ask for Borrower’s name, taxpayer identification number,
residential address, date of birth, and other information that will allow Bank
to identify Borrower, and, if Borrower is not an individual, Bank will ask for
Borrower’s name, taxpayer identification number, business address, and other
information that will allow Bank to identify Borrower. Bank may also ask, if
Borrower is an individual, to see Borrower’s driver’s license or other
identifying documents, and, if Borrower is not an individual, to see Borrower’s
legal organizational documents or other identifying documents.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.
SIGNATURES APPEARS ON FOLLOWING PAGES]

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
written.

SAIA, INC.

By:
James A. Darby,
Vice President – Finance,
Chief Financial Officer and Secretary


1

BOKF, NA dba BANK OF OKLAHOMA, as Administrative Agent

and Collateral Agent and as a Bank

By:
Daniel A. Hughes, Senior Vice President


Commitment: $40,000,000

2

SUNTRUST BANK, as Documentation Agent and as a Bank

By
Chris Hursey, Portfolio Manager

Commitment: $40,000,000

BANK OF AMERICA, N.A.

By
Kyle Craig, Vice President

Commitment: $38,000,000

JPMORGAN CHASE BANK, N.A.

By:
John A. Horst, Credit Executive


Commitment: $32,000,000PRICING SCHEDULE

                                     
Pricing Level
  Leverage Ratio   LIBOR Rate Margin   Base Rate Margin   Unused Portion Fee  
Letter of Credit Fee
 
                                   
I
  =1.50x     2.000 %     0.000 %     0.250 %     2.125 %
 
                                   
II
  >1.50x but =2.00x     2.250 %     0.000 %     0.275 %     2.375 %
 
                                   
III
  >2.00x but =2.50x     2.500 %     0.250 %     0.300 %     2.625 %
 
                                   
IV
  >2.50x but <3.50x     2.750 %     0.500 %     0.325 %     2.875 %
 
                                   
V
  =3.50x     3.000 %     0.750 %     0.350 %     3.125 %
 
                                   

The foregoing shall be recalculated on not less than a quarterly basis, on the
date on which the Administrative Agent is in full receipt of the Borrower’s most
recent financial statements (and, in the case of the year-end financial
statements, audit report) for the fiscal quarter then ended, pursuant to
Section 5.1 (“Pricing Date”). The applicable Pricing Level shall be established
based on the Leverage Ratio for the most recently completed fiscal quarter and
shall remain in effect until the next Pricing Date. From the Effective Date to
the first Pricing Date, Pricing Level III shall apply. If the Borrower has not
delivered its financial statements by the date such financial statements (and,
in the case of the year-end financial statements, audit report) are required to
be delivered under Section 5.1 hereof, until such financial statements and audit
report are delivered, Pricing Level V shall apply. If the Borrower subsequently
delivers such financial statements before the next Pricing Date, the Pricing
Level established by such late delivered financial statements shall take effect
from the date of delivery until the next Pricing Date. In all other
circumstances, the Pricing Level established by such financial statements shall
be in effect from the Pricing Date that occurs immediately after the end of the
fiscal quarter covered by such financial statements until the next Pricing Date.
Each determination of the Pricing Level made by the Administrative Agent in
accordance with the foregoing shall be conclusive and binding on the Borrower
and the Banks if reasonably determined.

3